

Exhibit 10.1


Execution Version

--------------------------------------------------------------------------------





LOAN AGREEMENT
Dated as of August 11 2016
By and Among
DAVIES PACIFIC, LLC, PAN AM I, LLC, PAN AM II, LLC, PAN AM III, LLC, PAN AM IV,
LLC, WATERFRONT A, LLC, WATERFRONT B, LLC, WATERFRONT C, LLC, WATERFRONT D, LLC
and WATERFRONT E, LLC, each a Delaware limited liability company,
collectively, as Borrowers,
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., a Delaware limited partnership,
as Agent,
and
DON QUIJOTE (USA) CO., LTD., a Hawaii corporation,
DON QUIJOTE HOLDINGS CO., LTD., a Japanese corporation, and
SPECIAL SITUATIONS INVESTING GROUP II, LLC, a Delaware limited liability
company, and
and any other lending institutions which may from time to time become a party
hereto,
collectively, as Lenders

PROPERTIES: Davies Pacific Center, Pan Am Building and Waterfront Plaza,
Honolulu, Hawaii



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1
Section
1.1
Specific Definitions
1
Section
1.2
Principles of Construction
27
 
 
 
 
ARTICLE 2 THE LOAN
27
Section
2.1
The Loan
27
 
2.1.1
Agreement to Lend and Borrow
27
 
2.1.2
Single Disbursement to Borrower
27
 
2.1.3
The Note
27
 
2.1.4
Use of Proceeds
27
 
2.1.5
Structuring Fee
28
Section
2.2
Interest Rate
28
 
2.2.1
Interest Rate
28
 
2.2.2
Default Rate
29
 
2.2.3
Interest Calculation
29
 
2.2.4
Usury Savings
29
 
2.2.5
Breakage Costs
30
Section
2.3
Loan Payments
30
 
2.3.1
Payments
30
 
2.3.2
Payments Generally
30
 
2.3.3
Payment on Maturity Date
31
 
2.3.4
Late Payment Charge
31
 
2.3.5
Method and Place of Payment
31
 
2.3.6
Forwarding of Payments by Agent
32
Section
2.4
Prepayments
32
 
2.4.1
Prepayments
32
 
2.4.2
Voluntary Prepayments
32
 
2.4.3
Mandatory Prepayments
32
 
2.4.4
Intentionally Omitted
33
 
2.4.5
Prepayment/Repayment Conditions
33
Section
2.5
Release of Properties
33
 
2.5.1
Sale of a Property
33
 
2.5.2
Release on Payment in Full
35
Section
2.6
Interest Rate Cap Agreement
35
 
2.6.1
Interest Rate Cap Agreement
35
 
2.6.2
Pledge and Collateral Assignment
36
 
2.6.3
Covenants
36
 
2.6.4
Powers of Borrowers Prior to an Event of Default
38
 
2.6.5
Representations and Warranties
38
 
2.6.6
Payments
39
 
2.6.7
Remedies
39
 
2.6.8
Sales of Rate Cap Collateral
41
 
2.6.9
Public Sales Not Possible
41



i

--------------------------------------------------------------------------------





 
 
 
Page
 
 
 
 
 
2.6.10
Receipt of Sale Proceeds
41
 
2.6.11
Replacement Interest Rate Cap Agreement
41
Section
2.7
Extension Options
41
 
2.7.1
Extension Options
42
 
2.7.2
Extension Documentation
44
Section
2.8
Spread Maintenance Premium
44
Section
2.9
Regulatory Change; Taxes
44
 
2.9.1
Increased Costs
44
 
2.9.2
Special Taxes
45
 
2.9.3
Other Taxes
45
 
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
45
Section
3.1
Borrower Representations
45
 
3.1.1
Organization; Special Purpose
46
 
3.1.2
Proceedings; Enforceability
46
 
3.1.3
No Conflicts
46
 
3.1.4
Litigation
46
 
3.1.5
Agreements
47
 
3.1.6
Consents
47
 
3.1.7
Title
47
 
3.1.8
ERISA; No Plan Assets
48
 
3.1.9
Compliance
48
 
3.1.10
Financial Information
49
 
3.1.11
Easements; Utilities and Public Access
49
 
3.1.12
Assignment of Leases
49
 
3.1.13
Insurance
50
 
3.1.14
Flood Zone
50
 
3.1.15
Physical Condition
50
 
3.1.16
Boundaries
50
 
3.1.17
Leases
50
 
3.1.18
Tax Filings
51
 
3.1.19
No Fraudulent Transfer
51
 
3.1.20
Federal Reserve Regulations
52
 
3.1.21
Organizational Chart
52
 
3.1.22
Organizational Status
52
 
3.1.23
Bank Holding Company
53
 
3.1.24
No Casualty
53
 
3.1.25
Purchase Options
53
 
3.1.26
FIRPTA
53
 
3.1.27
Investment Company Act
53
 
3.1.28
Fiscal Year
53
 
3.1.29
Other Debt
53
 
3.1.30
Contracts
53
 
3.1.31
Full and Accurate Disclosure
54
 
3.1.32
Other Obligations and Liabilities
54



ii

--------------------------------------------------------------------------------





 
 
 
Page
 
 
 
 
 
3.1.33
Intellectual Property/Websites
54
 
3.1.34
Operations Agreements
54
 
3.1.35
Illegal Activity
54
 
3.1.36
Control
54
 
3.1.37
Ground Lease
54
 
3.1.38
Pan Am PSA
56
 
3.1.39
TIC Agreements
56
Section
3.2
Survival of Representations
57
 
 
 
 
ARTICLE 4 BORROWER COVENANTS
57
Section
4.1
Payment and Performance of Obligations
57
Section
4.2
Due on Sale and Encumbrance; Transfers of Interests
57
Section
4.3
Liens
64
Section
4.4
Special Purpose
64
Section
4.5
Existence; Compliance with Legal Requirements
65
Section
4.6
Taxes and Other Charges
65
Section
4.7
Litigation
65
Section
4.8
Title to the Properties
66
Section
4.9
Financial Reporting
66
 
4.9.1
Monthly Reports
66
 
4.9.2
Quarterly Reports
66
 
4.9.3
Annual Reports
67
 
4.9.4
Other Reports
68
 
4.9.5
Annual Budget
68
 
4.9.6
Extraordinary Operating Expenses
69
 
4.9.7
Intentionally Omitted
69
Section
4.10
Access to Property
69
Section
4.11
Leases
69
 
4.11.1
Generally
69
 
4.11.2
Approvals
71
 
4.11.3
Covenants
71
 
4.11.4
Security Deposits
71
 
4.11.5
Leasing Agent
72
Section
4.12
Repairs; Maintenance and Compliance; Alterations
72
 
4.12.1
Repairs; Maintenance and Compliance
72
 
4.12.2
Alterations
72
Section
4.13
Approval of Major Contracts
73
Section
4.14
Property Management
73
 
4.14.1
Management Agreement
73
 
4.14.2
Prohibition Against Termination or Modification
73
 
4.14.3
Replacement of Manager
73
Section
4.15
Performance by Borrowers; Compliance with Agreements
74
Section
4.16
Licenses; Intellectual Property; Website
74
 
4.16.1
Licenses
74
 
4.16.2
Intellectual Property
74



iii

--------------------------------------------------------------------------------





 
 
 
Page
 
 
 
 
 
4.16.3
Website
74
Section
4.17
Further Assurances
74
Section
4.18
Estoppel Statement
75
Section
4.19
Notice of Default
75
Section
4.20
Cooperate in Legal Proceedings
75
Section
4.21
Indebtedness
75
Section
4.22
Business and Operations
76
Section
4.23
Dissolution
76
Section
4.24
Debt Cancellation
76
Section
4.25
Affiliate Transactions
76
Section
4.26
No Joint Assessment
76
Section
4.27
Principal Place of Business
76
Section
4.28
Change of Name, Identity or Structure
76
Section
4.29
Costs and Expenses
77
Section
4.30
Indemnity
78
Section
4.31
ERISA
79
Section
4.32
Patriot Act Compliance
79
Section
4.33
Zoning
80
Section
4.34
Costs of Enforcement
81
Section
4.35
Interests in Borrowers Certificated
81
Section
4.36
Ground Lease
81
Section
4.37
Pan Am PSA
83
Section
4.38
TIC Agreements
83
Section
4.39
Payment of Applicable Taxes
84
Section
4.40
Environmental Matters
84
 
 
 
 
ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION
85
Section
5.1
Insurance
85
 
5.1.1
Insurance Policies
85
 
5.1.2
Insurance Company
89
Section
5.2
Casualty
90
Section
5.3
Condemnation
91
Section
5.4
Restoration
91
 
 
 
 
ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS
96
Section
6.1
Cash Management Arrangements
96
Section
6.2
Required Repairs Funds
97
 
6.2.1
Deposit of Required Repairs Funds
97
 
6.2.2
Release of Required Repairs Funds
97
Section
6.3
Tax Funds
98
 
6.3.1
Deposits of Tax Funds
98
 
6.3.2
Release of Tax Funds
99
Section
6.4
Insurance Funds
99
 
6.4.1
Deposits of Insurance Funds
99
 
6.4.2
Release of Insurance Funds
99



iv

--------------------------------------------------------------------------------





 
 
 
Page
 
 
 
 
Section
6.5
Ground Rent Funds
99
 
6.5.1
Deposits of Ground Rent Funds
100
 
6.5.2
Release of Ground Rent Funds
100
Section
6.6
Rollover Funds
100
 
6.6.1
Deposits of Rollover Funds
100
 
6.6.2
Release of Rollover Funds
101
Section
6.7
Capital Expenditure Funds
102
 
6.7.1
Deposits of Capital Expenditure Funds
102
 
6.7.2
Release of Capital Expenditure Funds
102
Section
6.8
Casualty and Condemnation Account
103
Section
6.9
Cash Collateral Funds
103
Section
6.10
Property Cash Flow Allocation
103
 
6.10.1
Order of Priority of Funds in Deposit Account
103
 
6.10.2
Failure to Make Payments
104
 
6.10.3
Application After Event of Default
105
Section
6.11
Security Interest in Reserve Funds
105
 
 
 
 
ARTICLE 7 INTENTIONALLY OMITTED
105
 
 
ARTICLE 8 DEFAULTS
105
Section
8.1
Events of Default
105
Section
8.2
Remedies
109
 
8.2.1
Acceleration
109
 
8.2.2
Remedies Cumulative
109
 
8.2.3
Severance
110
 
8.2.4
Additional Remedies
111
 
8.2.5
Tenancy in Common
111
 
8.2.6
Agent’s Right to Perform
111
 
 
 
 
ARTICLE 9 SPECIAL PROVISIONS
112
Section
9.1
Sale of Loan
112
Section
9.2
Register
113
Section
9.3
Severance
114
Section
9.4
Expenses
115
 
 
 
 
ARTICLE 10 MISCELLANEOUS
115
Section
10.1
Recourse
115
 
10.1.1
Recourse to Borrower
115
 
10.1.2
Intentionally Omitted
116
 
10.1.3
Section 10.1 Obligations
116
 
10.1.4
Section 10.1 Liabilities
116
 
10.1.5
Springing Recourse Event
118
Section
10.2
Survival; Successors and Assigns
120
Section
10.3
Agent’s and Lenders' Discretion
120
Section
10.4
Governing Law
120



v

--------------------------------------------------------------------------------





 
 
 
Page
 
 
 
 
Section
10.5
Modification, Waiver in Writing
122
Section
10.6
Notices
122
Section
10.7
Waiver of Trial by Jury
124
Section
10.8
Headings, Schedules and Exhibits
124
Section
10.9
Severability
124
Section
10.10
Preferences
124
Section
10.11
Waiver of Notice
124
Section
10.12
Remedies of Borrowers
125
Section
10.13
Offsets, Counterclaims and Defenses
125
Section
10.14
No Joint Venture or Partnership; No Third Party Beneficiaries
125
Section
10.15
Publicity
125
Section
10.16
Waiver of Marshalling of Assets
126
Section
10.17
Certain Waivers
126
Section
10.18
Conflict; Construction of Documents; Reliance
126
Section
10.19
Brokers and Financial Advisors
127
Section
10.20
Prior Agreements
127
Section
10.21
Servicer
127
Section
10.22
Joint and Several Liability
128
Section
10.23
Creation of Security Interest
128
Section
10.25
Cross Default; Cross Collateralization
128
Section
10.26
Contribution among Borrower
129
Section
10.27
Counterparts
129
Section
10.28
Set-Off
129
Section
10.29
Modification, Waiver in Writing; Approvals
129
Section
10.30
Waiver of Lender Liability
130
 
 
 
 
ARTICLE 11 AGENT
130
Section
11.1
Appointment
130
Section
11.2
Delegation of Duties
131
Section
11.3
Exculpatory Provisions
131
Section
11.4
Reliance by Agent
132
Section
11.5
Notice of Default
132
Section
11.6
Non‑Reliance on Agent and Other Lenders
132
Section
11.7
Indemnification
133
Section
11.8
Agent in Its Individual Capacity
133
Section
11.9
Appraisals
133
Section
11.10
Ratable Share
133
Section
11.11
Modifications to Article 11
134
Section
11.12
Successor Agents
134
Section
11.13
Limitations on Agent’s Liability
134
Section
11.14
Co-Lender Agreement
134
Section
11.15
Pan Am Property
134









vi

--------------------------------------------------------------------------------






Schedules and Exhibits
 
 
 
 
 
Schedules:
 
 
 
 
 
 
 
Schedule I
–
 
Rent Rolls
Schedule II
–
 
Required Repairs
Schedule III
–
 
Organizational Chart
Schedule IV
–
 
Exceptions to Representations and Warranties
Schedule V
–
 
Definition of Special Purpose Bankruptcy Remote Entity
Schedule VI
–
 
Intellectual Property/Websites
Schedule VII
–
 
Ratable Share
Schedule VIII
–
 
Allocated Loan Amounts
Schedule IX-A
–
 
Initial Roll Over Deposit Leases
Schedule IX-B
–
 
Initial Free Rent Deposit Leases
Schedule X
–
 
Description of the Ground Lease
Schedule 3.1.30
–
 
Major Contracts
Schedule 4.11
–
 
Leasing Guidelines
 
 
 
 
Exhibits:
 
 
 
 
 
 
 
Exhibit A-1
–
 
Davies Center Property Legal Description
Exhibit A-2
–
 
Pan Am Property Legal Description
Exhibit A-3
–
 
Waterfront Property Legal Description
Exhibit B
–
 
Pan Am PSA





vii

--------------------------------------------------------------------------------








LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of August 11, 2016 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and among SPECIAL SITUATIONS INVESTING GROUP II, LLC, a
Delaware limited liability company (“GS Lender”), having an address at 200 West
Street New York, New York 10282, and DON QUIJOTE (USA) CO., LTD., a Hawaii
corporation (“DQ Lender 1”), having an address at 801 Kaheka Street, Honolulu,
Hawaii 96814, DON QUIJOTE HOLDINGS CO., LTD., a Japanese corporation (“DQ Lender
2”), having an address at 2-19-10 Aobadai, Meguro-ku, Tokyo 153-0042 Japan
(together with their respective successors and permitted assigns hereunder,
including any Assignee (as defined herein) hereunder and such other co-lenders
as may exist from time to time, each a “Lender” and collectively, the
“Lenders”), GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., a Delaware limited
partnership, as administrative agent (including any of its successors and
assigns, “Agent”) for itself and the other Lenders party hereto from time to
time, DAVIES PACIFIC, LLC, a Delaware limited liability company (“Davies Center
Borrower”), PAN AM I, LLC, PAN AM II, LLC, PAN AM III, LLC and PAN AM IV, LLC, a
Delaware limited liability company (collectively, “Pan Am Borrowers”), and
WATERFRONT A, LLC, WATERFRONT B, LLC, WATERFRONT C, LLC, WATERFRONT D, LLC and
WATERFRONT E, LLC, a Delaware limited liability company (collectively,
“Waterfront Borrowers”, and together with the Davies Center Borrower and Pan Am
Borrowers, each a “Borrower” and collectively, together with their respective
permitted successors and assigns, “Borrowers”), each having an address at 841
Bishop Street, Suite 1700, Honolulu, Hawaii 96813.
All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.
W I T N E S S E T H :
WHEREAS, Borrowers desire to obtain the Loan from Lenders; and
WHEREAS, Lenders are willing to make the Loan to Borrowers, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE 1


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


Section 1.1    Specific Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“A-2 LIBOR Spread” shall mean 1.70%.
“Acceptable Blanket Policy” shall have the meaning specified in Section 5.1.1(c)
hereof.







--------------------------------------------------------------------------------







“Accounts” shall have the meaning specified in Section 6.1 hereof.
“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Approved Counterparty.
“Adjusted Market Vacancy Rate” shall mean (a) in the case of the Davies Center
Property, the market vacancy for the “downtown” submarket of Honolulu as
determined by CBRE Econometric Advisors (https://www.cbre-ea.com) and (b) in the
case of the Waterfront Property, an amount equal to the vacancy factor
determined under the immediately preceding clause (a), minus 1.8%.
“Adjusted Operating Income” shall mean (a) total annualized base rent as of the
date of the determination based on in-place Leases with tenants who have taken
occupancy, and have begun paying full, unabated rent (i.e. excluding tenants
with free rent periods or discounted rent periods then in effect), and taking
into account any contractual rent increases within the twelve (12) months
following the date of such calculation, but excluding (i) any tenant that is in
default under its Lease, (ii) tenants in bankruptcy that have not assumed their
Leases, (iii) tenants with less than 120 days remaining under their Leases that
have not exercised a renewal option within the applicable notice period, (iv)
tenants that have given notice that they are vacating within the next 120 days
and (v) month-to-month tenants, plus (b) without duplication, ancillary income
(e.g. parking, tenant services, signage, etc.) for the twelve (12) month period
immediately preceding the date of determination; in each case adjusted to
reflect Agent’s determination of: (1) a vacancy factor for each Property equal
to the greatest of (A) the Adjusted Market Vacancy Rate for such Property, (B)
the actual vacancy rate at the relevant Property, and (C) five percent (5.0%) of
the rentable area of such Property, (2) exclusion of amounts representing
non-recurring items; and (3) such other adjustments deemed necessary by Agent
based upon Agent’s reasonable underwriting criteria. Agent’s calculation of
Adjusted Operating Income shall be final absent manifest error.
Adjusted Operating Income shall not include (a) any Insurance Proceeds (other
than business interruption and/or rental loss insurance proceeds and only to the
extent allocable to the applicable reporting period), (b) any proceeds resulting
from the Transfer of all or any portion of the Property owned by a Borrower,
(c) any item of income paid directly by any Tenant to a Person other than a
Borrower as an offset or deduction against Rent payable by such Tenant, provided
such item of income is for payment of an item of expense (such as payments for
utilities paid directly to a utility company) and such expense is otherwise
excluded from the definition of “Operating Expenses” pursuant to clause (6) of
the definition thereof, (d) security deposits received from Tenants until
forfeited or applied, (e) any Lease Termination Payments, and (f) any amount
recovered in a litigation proceeding.
“Adjusted Operating Expenses” shall mean all Operating Expenses, adjusted to
reflect Agent’s determination of (i) required deposits to the Rollover Account
and the Capital Expense Reserve, and (ii) an adjustment so that property
management fees are equal to the greater of three percent (3%) of Rents and the
property management fees actually paid under the Management Agreement. To the
extent the period of determination of Adjusted Operating Expenses is less than
one year and an Adjusted Operating Expense relates to an entire calendar year
(e.g., real estate taxes), then, for purposes of determining the calculation of
such Adjusted Operating Expense, the


2



--------------------------------------------------------------------------------







same shall be prorated for the relevant period of determination based on the
total annual amount paid with respect thereto.
“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly ten percent (10%) or more of all equity interests in such
Person or is under common ownership, directly or indirectly, with ten percent
(10%) or more of all equity interests of such Person, and/or (ii) is in direct
and/or indirect control of, is directly and/or indirectly controlled by or is
under common direct and/or indirect ownership or control with such Person,
and/or (iii) is a direct or indirect director, officer, manager, trustee or
agent of such Person or of an Affiliate of such Person, and/or (iv) is the
spouse, issue or parent of such Person or of an Affiliate of such Person.
“Agreement” shall have the meaning specified in the introductory paragraph
hereto.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Allocated Loan Amount” shall mean, with respect to each Property, the amount
set forth with respect to such Property on Schedule VIII, as the same may be
reduced pursuant to Section 6.10 hereof.
“Alteration Threshold” shall mean, with respect to each Property, one percent
(1%) of the Allocated Loan Amount for such Property.
“Annual Budget” shall mean the operating and capital budget for each Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.
“Applicable Taxes” have the meaning specified in Section 10.24 hereof.
“Appraisal” shall mean, as of any date, a then-current “as-is” appraisal of a
Property addressed to Agent by an appraiser selected by (or acceptable to)
Agent, which appraisal shall be in compliance with the requirements of the
Uniform Standard of Professional Appraisal Practice, or any successor thereto,
and the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (as
amended from time to time, and the regulations promulgated and rulings issued
thereunder) and paid for by Borrowers, and that is (i) dated not more than
ninety (90) days prior to the date of anticipated the sale of any Property
pursuant to Section 2.5.1, (ii) signed by a qualified, independent MAI appraiser
selected or approved by Agent, (iii) addressed to Agent and its successors and
assigns for the benefit of Lenders, and (iv) otherwise reasonably satisfactory
to Agent in its reasonable discretion in all material respects.
“Appraised Value” shall mean, the fair market value of each Property that will
remain subject to the Lien of the Loan Documents (after giving effect to the
release of a Property pursuant to Section 2.5.1, if applicable) reflected in an
Appraisal.
“Approved Annual Budget” shall have the meaning specified in Section 4.9.5
hereof.
“Approved Capital Expenditures” shall mean Capital Expenditures incurred by a
Borrower for each Property owned by such Borrower and either for an amount that
does not exceed $50,000


3



--------------------------------------------------------------------------------







per occurrence or $150,000 in the aggregate per Property per annum, or for an
amount that is expressly (i) included in the Approved Annual Budget, or
(ii) approved by Agent in writing.
“Approved Counterparty” shall mean a bank or other financial institution which
has (a) a long-term unsecured debt rating of “A” or higher by S&P; and (b) a
long-term unsecured debt rating of not less than “A2” by Moody’s.
“Approved Extraordinary Operating Expense” shall have the meaning specified in
Section 4.9.6 hereof.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
a Borrower in leasing space at the Property owned by such Borrower pursuant to
Leases entered into in accordance with the Loan Documents, including brokerage
commissions and tenant improvements, which expenses (i) are (A) specifically
approved by Agent in connection with approving the applicable Lease, (B)
incurred in the ordinary course of business and on market terms and conditions
in connection with Leases that do not require Agent’s approval under the Loan
Documents (provided that the expenses incurred pursuant to this clause (B) shall
not exceed the amounts set forth in the Leasing Guidelines), or (C) otherwise
approved by Agent, which approval shall not be unreasonably withheld,
conditioned or delayed, and (ii) are substantiated by executed Lease documents,
brokerage agreements and such other bills and receipts that may be reasonably
requested by Agent.
“Approved Monthly BI Expenses” shall have the meaning specified in Section
5.4(f) hereof.
“Approved Replacement Guarantor” shall mean a Person (i) that satisfies the
conditions set forth in clauses (x) and (y) of the definition of “Qualified
Transferee”, (ii) is formed in, maintains its principal place of business in,
and is subject to service in the United States, (iii) has all or substantially
all of its assets in the United States or Canada, (iv) whose identity,
experience, financial condition and creditworthiness, including net worth and
liquidity, is acceptable to Agent in Agent’s reasonable discretion, and (v) who
Controls Borrowers and owns a direct or indirect interest in Borrowers in an
amount reasonably acceptable to Agent. 
“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrowers, as
assignor, to Agent (on behalf of Lenders), as assignee.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrowers, as assignor, to
Agent (on behalf of Lenders), as assignee.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the date
hereof among Borrowers, Manager and Agent (on behalf of Lenders).
“Available Cash” shall have the meaning set forth in Section 6.10.1 hereof.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of a Property.


4



--------------------------------------------------------------------------------







“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.
“Borrower” shall have the meaning specified in the introductory paragraph
hereto.
“Borrower Operating Account” shall mean the separate operating account at First
Hawaiian Bank for each of Davies Center Borrower, Pan Am Borrower and Waterfront
Borrower for each Property.
“Borrower Party” shall mean each of Borrowers, Sole Member and Guarantor.
“Borrower Related Party” means, collectively and individually, any Borrower
Party and any Affiliate of any of the foregoing, and any officer, director,
manager, agent, employee or immediate family member of the foregoing, and any
Person acting at the direction of any of the foregoing; provided, however, that
for the purposes of Section 10.1.5 hereof, no Person that is a Borrower Related
Party solely due to its direct or indirect ownership of ten percent (10%) or
more of equity interests in any Borrower Party shall be considered a Borrower
Related Party.
“Breakage Costs” shall have the meaning specified in Section 2.2.5 hereof.
“Broker” shall have the meaning specified in Section 10.19 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which national banks in New York, New York, Honolulu, Hawaii or Tokyo, Japan are
not open for business. For the avoidance of doubt, Monday through Friday in
Honolulu, Hawaii shall be Business Days, unless otherwise excluded due to a
holiday when national banks are not open for business in New York, New York or
Tokyo, Japan.
“Calculation Date” shall mean the last day of each calendar quarter during the
Term.
“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to any Property (excluding tenant improvements) and
required to be capitalized according to GAAP.
“Capital Expenditure Account” shall have the meaning set forth in Section 6.7.1
hereof.
“Capital Expenditure Funds” shall have the meaning set forth in Section 6.7.1
hereof.
“Cash Collateral Account” shall have the meaning set forth in Section 6.9
hereof.
“Cash Collateral Funds” shall have the meaning set forth in Section 6.9 hereof.
“Cash Flow Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low Debt Yield Period; and shall end if,
(A) with respect to a Cash Flow Sweep Period continuing pursuant to clause (i),
the Event of Default commencing the Cash Flow Sweep Period has been cured and
such cure has been accepted by Agent (and no other Event


5



--------------------------------------------------------------------------------







of Default is then continuing) or (B) with respect to a Cash Flow Sweep Period
continuing due to clause (ii), the Low Debt Yield Period has ended pursuant to
the terms hereof.
“Cash Management Accounts” shall have the meaning specified in Section 6.11
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Agent (on behalf of Lenders), Borrowers, and Deposit
Bank.
“Casualty” shall have the meaning specified in Section 5.2 hereof.
“Casualty and Condemnation Account” shall have the meaning specified in Section
6.8 hereof.
“Casualty and Condemnation Funds” shall have the meaning specified in Section
6.8 hereof.
“Casualty Consultant” shall have the meaning specified in Section 5.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning specified in Section 5.4(b)(iv)
hereof.
“Clearing Account” shall have the meaning specified in Section 6.1 hereof.
“Clearing Account Agreement” shall mean that certain Clearing Account Agreement
dated the date hereof by and among Borrowers, Agent (on behalf of Lenders) and
First Hawaiian Bank.
“Clearing Bank” shall have the meaning specified in Section 6.1 hereof.
“Closing Date” shall mean the date of the date of this Agreement.
“Co-Lender Agreement” shall have the meaning set forth in Section 11.14 hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall have the meaning ascribed thereto in the Pledge Agreement.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.
“Condemnation Proceeds” shall have the meaning specified in Section 5.4(b)
hereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, including, without limitation, having


6



--------------------------------------------------------------------------------







approval or consent rights over the actions or conduct of a Person, and the
terms Controlled, Controlling and Common Control shall have correlative
meanings.
“Control Transfer” shall have the meaning set forth in Section 4.2(d)(xi)
hereof.
“Control Transferee” shall have the meaning set forth in Section 4.2(d)(xi)
hereof.
“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement,
[______________] and with respect to any Replacement Interest Rate Cap
Agreement, any Approved Counterparty thereunder.
“Counterparty Opinion” shall have the meaning specified in Section 2.6.3(g)
hereof.
“Davies Center Borrower” shall have the meaning specified in the introductory
paragraph hereto.
“Davies Center Property” shall mean the parcel of real property described on
Exhibit A-1 attached hereto and made a part hereof, the Improvements now or
hereafter erected or installed thereon and all personal property owned by Davies
Center Borrower and encumbered by the Mortgage, together with all rights
pertaining to such property and Improvements, all as more particularly described
in the granting clauses of the Mortgage.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including, if applicable, Spread
Maintenance Premium) due to Agent or Lenders from time to time in respect of the
Loan under the Notes, this Agreement, the Mortgage, the Environmental Indemnity
or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period, the amount of
interest due pursuant to and in accordance with this Agreement with respect to
such particular period.
“Debt Service Coverage Ratio” shall mean, a ratio, as reasonably determined by
Agent in which:
(a)    the numerator is the Net Operating Income of the Properties; and
(b)    the denominator is the annual Debt Service.
“Debt Yield” shall mean, as of any date, the percentage calculated by Agent
equal to the quotient, stated as a percentage, obtained by dividing (i) the Net
Operating Income of the Davies Center Property and the Waterfront Property by
(ii) the aggregate of the Allocated Loan Amounts for such Properties, in the
case of each of clauses (i) and (ii), to the extent that the relevant Property
remains subject to the Lien of the Loan Documents. Each determination by Agent
of the Debt Yield shall be conclusive and binding for all purposes, absent
manifest error.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.


7



--------------------------------------------------------------------------------







“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.
“Deposit Account” shall mean an Eligible Account at the Deposit Bank.
“Deposit Bank” shall mean the bank or banks selected by Agent to maintain the
Deposit Account. Agent may in its sole discretion change the Deposit Bank from
time to time.
“Easements” shall have the meaning specified in Section 3.1.11 hereof.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal and state
authorities and having a long-term unsecured debt rating of “BBB-” or higher by
S&P and “A2” or higher by Moody’s and a short-term unsecured debt rating of
“A-1” or higher by S&P and “P-1” or higher by Moody’s. An Eligible Account will
not be evidenced by a certificate of deposit, passbook or other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s and “F-1” by Fitch (and the long term unsecured debt
obligations of such depository institution are rated at least “A” by Fitch) in
the case of accounts in which funds are held for thirty (30) days or less or, in
the case of accounts in which funds are held for more than thirty (30) days, the
long term unsecured debt obligations of which are rated at least (i) “A” by S&P,
(ii) “A” by Fitch (and the short term deposits or short term unsecured debt
obligations or commercial paper of such depository institution are rated no less
than “F1” by Fitch), and (iii) “A2” by Moody’s, or in the case of Letters of
Credit, the long term unsecured debt obligations of which are rated at least (i)
“A+” by S&P, (ii) “A+” by Fitch (and the short term deposits or short term
unsecured debt obligations or commercial paper of such depository institution
are rated no less than “F1” by Fitch) and (iii) “A1” by Moody’s; provided,
however, for purposes of the Deposit Bank, the definition of Eligible
Institution shall have the meaning set forth in the Cash Management Agreement.
“Embargoed Person” shall have the meaning specified in Section 4.32(c) hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrowers and Guarantor in
connection with the Loan for the benefit of Agent (on behalf of Lenders).
“Equipment” shall have the meaning specified in the Mortgage.
“Equity Collateral Enforcement Action” shall have the meaning specified in
Section 10.1.4(xii) hereof.


8



--------------------------------------------------------------------------------







“Equity Collateral Transfer Date” shall have the meaning specified in Section
10.1.4(xii) hereof.
“ERISA” shall have the meaning specified in Section 4.31 hereof.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with any Borrower or the Guarantor, or
is treated as a single employer together with any Borrower or the Guarantor
under Section 414 of the Code or Title IV of ERISA.
“Event of Default” shall have the meaning specified in Section 8.1 hereof.
“Existing Loans” shall mean the existing loans secured by mortgages on the
Properties that will be repaid on the Closing Date with the proceeds of the
Loan.
“Extension Fee” shall mean a non-refundable fee equal to (i) 0.25% of the
Outstanding Principal Balance in connection with Borrowers’ exercise of the
First Extension Option and payable simultaneously with Borrowers’ exercise of
the First Extension Option, and (ii) 0.25% of the Outstanding Principal Balance
in connection with Borrowers’ exercise of the Second Extension Option and
payable simultaneously with Borrowers’ exercise of the Second Extension Option.
“Extension Option” shall mean the First Extension Option or the Second Extension
Option, as applicable.
“Extraordinary Operating Expense” shall have the meaning specified in Section
4.9.6 hereof.
“First Extended Maturity Date” shall have the meaning specified in Section 2.7.1
hereof.
“First Extension Notice” shall have the meaning specified in Section 2.7.1
hereof.
“First Extension Option” shall have the meaning specified in Section 2.7.1
hereof.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.
“Fitch” shall mean Fitch, Inc.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Government Lists” shall have the meaning specified in Section 4.32(b) hereof.


9



--------------------------------------------------------------------------------







“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever of any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Gross Revenue” shall mean all revenue or other proceeds, derived from the
ownership, operation, financing or sale of the Properties that are subject to
the Lien of the Loan Documents or any portion thereof from whatever source
(including, without limitation, Rents and any revenue or proceeds received by
any Borrower Related Party relating to the Properties), and any amounts received
by any Borrower or any Borrower Related Party as a result of any litigation or
other legal, administrative or other proceeding (net of reasonable costs and
expenses incurred by such Borrower or such Borrower Related Party in accordance
herewith in recovering such amounts); provided, however, Gross Revenue shall not
include any Awards or Insurance Proceeds or disbursements of any Reserve Funds
from the Accounts.
“Ground Lease” shall mean that certain ground lease more particularly described
on Schedule X attached hereto and made a part hereof as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.
“Ground Lease Borrower” shall mean the Waterfront Borrowers.
“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease.


“Ground Rent Account” shall have the meaning set forth in Section 6.5.1 hereof.
“Ground Rent Funds” shall have the meaning set forth in Section 6.5.1 hereof.
“Guarantor” shall mean Jay H. Shidler, a natural person, together with any other
Person that now or hereafter guarantees any of Borrowers’ obligations under any
Loan Document.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Agent (on behalf of Lenders).
“Improvements” shall have the meaning specified in the Mortgage.
“Increased Costs” shall have the meaning specified in Section 2.9.1 hereof.
“Indebtedness” shall mean, for any Person, at a particular date, means the sum
(without duplication) at such date of (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money and
indebtedness in the form of mezzanine debt or preferred equity); (b) obligations
evidenced by bonds, debentures, notes, or other similar instruments; (c)
obligations for the deferred purchase price of property or services (including
trade obligations); (d) reimbursement obligations under letters of credit; (e)
all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations to purchase, to
provide funds for payment, to supply funds, to invest in any Person or entity,
or otherwise to assure a creditor against loss (including any mandatory
redemption of shares or interests); (f) all obligations under leases that
constitute capital leases for which such Person is liable; (g) all


10



--------------------------------------------------------------------------------







obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case for which such Person is liable or
its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss; (h) any
other contractual obligations for the payment of money which are not settled
within thirty (30) days, and (i) obligations secured by any Liens, whether or
not the obligations have been assumed (other than the Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning specified in Section 4.30
hereof.
“Indemnified Party” and “Indemnified Parties” shall have the meaning specified
in Section 4.30 hereof.
“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower, (ii) is
not connected with any Borrower or any Affiliate of any Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.
“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrowers and reasonably acceptable to Agent or (ii) such other certified public
accountant(s) selected by Borrowers, which is Independent and reasonably
acceptable to Agent.
“Initial Interest Period” shall have the meaning specified in Section 2.3.1
hereof.
“Initial Free Rent Deposit” shall have the meaning set forth in Section 6.6.1
hereof.
“Initial Rollover Deposit” shall have the meaning set forth in Section 6.6.1
hereof.
“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Richards, Layton & Finger,
P.A., in connection with the Loan.
“Insurance Account” shall have the meaning specified in Section 6.4.1 hereof.
“Insurance Funds” shall have the meaning specified in Section 6.4.1 hereof.
“Insurance Premiums” shall have the meaning specified in Section 5.1.1(b)
hereof.
“Insurance Proceeds” shall have the meaning specified in Section 5.4(b) hereof.
“Intellectual Property” shall have the meaning specified in Section 3.1.33
hereof.
“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period, the date that is two (2) Business Days before the Closing Date
and (B) with respect to any other Interest Period, the date which is two (2)
Business Days prior to each Monthly Payment Date. When


11



--------------------------------------------------------------------------------







used with respect to an Interest Determination Date, Business Day shall mean any
day on which banks are open for dealing in foreign currency and exchange in
London.
“Interest Period” shall have the meaning specified in Section 2.3.2 hereof.
“Interest Rate” shall mean, with respect to each Interest Period, an interest
rate per annum equal to (i) for a LIBOR Loan, the sum of (a) the greater of
LIBOR, determined as of the Interest Determination Date immediately preceding
the commencement of such Interest Period and the LIBOR Floor, plus (b) the
Spread (or, when applicable pursuant to this Agreement or any other Loan
Document, the Default Rate); and (ii) for a Prime Rate Loan, the sum of (a) the
greater of the Prime Rate and the Prime Rate Floor, plus (b) the Prime Rate
Spread (or, when applicable pursuant to this Agreement or any other Loan
Document, the applicable Default Rate).
“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrowers, obtained by
Borrowers and collaterally assigned to Agent (on behalf of Lenders) pursuant to
this Agreement. After delivery of a Replacement Interest Rate Cap Agreement to
Agent (on behalf of Lenders), the term Interest Rate Cap Agreement shall be
deemed to mean such Replacement Interest Rate Cap Agreement. The Interest Rate
Cap Agreement shall be governed by the laws of the State of New York and shall
contain each of the following:
(a)    the notional amount of the Interest Rate Cap Agreement shall be equal to
the maximum principal amount of the Loan;
(b)    the remaining term of the Interest Rate Cap Agreement shall at all times
extend (i) through the end of the Interest Period in which the second (2nd)
anniversary of the Closing Date occurs, and (ii) thereafter, through the end of
the Interest Period in which the Maturity Date occurs as extended from time to
time pursuant to this Agreement and the Loan Documents;
(c)    the Interest Rate Cap Agreement shall be issued by the Counterparty to
Borrowers and shall be pledged to Agent (on behalf of Lenders) by Borrowers in
accordance with this Agreement;
(d)    the Counterparty under the Interest Rate Cap Agreement shall be obligated
to make a stream of payments, directly to the Clearing Account (whether or not
an Event of Default has occurred) from time to time equal to the product of (i)
the notional amount of such Interest Rate Cap Agreement multiplied by (ii) the
excess, if any, of LIBOR (including any upward rounding under the definition of
LIBOR) over the Strike Price and shall provide that such payment shall be made
on a monthly basis in each case not later than (after giving effect to and
assuming the passage of any cure period afforded to such Counterparty under the
Interest Rate Cap Agreement, which cure period shall not in any event be more
than three Business Days) each Monthly Payment Date;
(e)    the Counterparty under the Interest Rate Cap Agreement shall execute and
deliver the Acknowledgment; and


12



--------------------------------------------------------------------------------







(f)    the Interest Rate Cap Agreement shall impose no material obligation on
the beneficiary thereof (after payment of the acquisition cost) and shall be in
all material respects satisfactory in form and substance to Agent.
“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in any
Property, and every modification, amendment or other agreement (whether written
or oral and whether now or hereafter in effect) relating to such lease,
sublease, sub-sublease or other agreement entered into in connection with such
lease, sublease, sub-sublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, whether before or after the
filing by or against any Borrower of any petition for relief under the
Bankruptcy Code.
“Lease Alterations” shall have the meaning specified in Section 4.12.2 hereof.
“Lease Termination Payments” shall have the meaning specified in Section
6.6.1(b)(i) hereof.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, any Borrower Party, any
Property, the Collateral or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the rules and regulations
promulgated pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, zoning and land use laws, the Americans with Disabilities Act of
1990, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to any Borrower, at any time in
force affecting any Property or any part thereof, including any which may
(i) require repairs, modifications or alterations in or to any Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof.
“Lenders” shall have the meaning specified in the introductory paragraph hereto.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit naming
any Borrower as applicant acceptable to Agent (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Maturity Date (as extended from time to time in accordance with this
Agreement and the Loan Documents)) in favor of Agent (on behalf of Lenders) and
entitling Agent to draw thereon in New York, New York, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Agent shall have the right immediately to
draw down the same in full and hold the proceeds of such draw in accordance with
the applicable provisions hereof.
“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1%) calculated by the Agent as set forth below:


13



--------------------------------------------------------------------------------







(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.
(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Agent shall request the principal London office of any
four major reference banks in the London interbank market selected by the Agent
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one‑month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Agent shall
request any three major banks in New York City selected by the Agent to provide
such bank’s rates for loans in U.S. Dollars to leading European banks for a
one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than $1,000,000 that is
representative for a single transaction in the relevant market at the relevant
time, and if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.
“LIBOR Floor” shall mean 0.5039%.
“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.
“Licenses” shall have the meaning specified in Section 3.1.9 hereto.
“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting any
Borrower, all or any portion of any Property or any interest therein, all or any
portion of the Collateral or any interest therein, or any direct or indirect
interest in any Borrower, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“Loan” shall mean the loan in the maximum principal amount of Two Hundred Eighty
Million Five Hundred Thousand and No/100 Dollars ($280,500,000.00) made by
Lenders to Borrowers pursuant to this Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Assignment of Management Agreement the Guaranty, the Pledge Agreement, the
Pledge Agreement Guaranty, and any other documents, agreements and instruments
now or hereafter evidencing or securing the Loan, as the same may be (and each
of the foregoing defined terms shall refer to such documents as they may be)
amended, restated, replaced, supplemented or otherwise modified from time to
time.


14



--------------------------------------------------------------------------------







“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
(i) the numerator is equal to the sum of the Allocated Loan Amounts for the
Davies Center Property and the Waterfront Property, and (ii) the denominator is
equal to the then-current value of such Properties (which shall be the Appraised
Value within ninety (90) days of the date of any Appraisal), in the case of each
of clauses (i) and (ii), to the extent that the relevant Property remains
subject to the Lien of the Loan Documents, as determined by Agent in its sole
discretion.
“Low Debt Yield Period” shall commence (i) if prior to the Stated Maturity Date,
as of any Calculation Date, the Debt Yield is less than 7.25% and shall end if
the Properties have achieved a Debt Yield of at least 7.25% for two consecutive
Calculation Dates, as determined by Agent, and (ii) if, from and after the
Stated Maturity Date, as of any Calculation Date, the Debt Yield is less than
8.00% and shall end if the Properties have achieved a Debt Yield of at least
8.00% for two consecutive Calculation Dates, as determined by Agent.
“LTV Percentage” shall mean the ratio calculated by Agent (expressed as a
percentage) of (i) the sum of the Allocated Loan Amounts for the Davies Center
Property and the Waterfront Property of the Loan to (ii) the Appraised Value of
such Properties after giving effect to the release of the Property in question,
in the case of each of clauses (i) and (ii), to the extent that the relevant
Property remains subject to the Lien of the Loan Documents.
“Major Contract” shall mean (i) any management, brokerage or leasing agreement,
(ii) any cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) of a material nature (materiality for these purposes to
include, without limitation, contracts which extend beyond one year (unless
cancelable on thirty (30) days or less notice without requiring the payment of
termination fees or payments of any kind)), (iii) any contract or agreement
which is, when aggregated with all other contracts and agreements with such
Person and their Affiliates, for an aggregate contract price equal to or greater
than $250,000.00, (iv) any contract or agreement relating to environmental
remediation or other environmental matters, or (vi) any contract or agreement
with a Borrower Related Party, in any case, whether written or oral.
“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (i) covers more than 10,000
rentable square feet (ii) contains an option or other preferential right to
purchase all or any portion of any Property, (iii) is with an Affiliate of any
Borrower as Tenant, or (iv) is entered into during the continuance of a Cash
Flow Sweep Period.
“Management Agreement” shall mean the management agreements entered into by and
between Borrowers and the current Manager or any replacement management
agreement entered into by and between Borrowers and a Manager in accordance with
the terms of the Loan Documents, in each case, pursuant to which the Manager is
to provide management and other services with respect to the Properties.
“Manager” shall mean Shidler Hawaii Investment Partners, LLC, a Hawaii limited
liability company, or any other manager engaged in accordance with the terms and
conditions of the Loan Documents.


15



--------------------------------------------------------------------------------







“Material Alteration” shall mean (a) any alteration affecting structural
elements of the Improvements, utility or HVAC system contained in any
Improvements or the exterior of any Property and/or (b) any alteration the cost
of which (together with all related alterations) exceeds the Alteration
Threshold; provided, however, that in no event shall any of the following
constitute Material Alterations: (i) any Required Repairs, (ii) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(iii) alterations performed as part of a Restoration in accordance herewith.
“Maturity Date” shall mean the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrowers of the First Extension Option pursuant to
Section 2.7.1, the Maturity Date shall be the First Extended Maturity Date, and
(b) in the event of the exercise by Borrowers of the Second Extension Option
pursuant to Section 2.7.1, the Maturity Date shall be the Second Extended
Maturity Date, or such earlier date on which the final payment of principal of
the Notes becomes due and payable as herein or therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Notes and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
“Monthly Debt Service Payment Amount” shall mean on each Monthly Payment Date
through and including the Maturity Date, an amount equal to the interest
accruing on the Outstanding Principal Balance at the Interest Rate (or at the
Default Rate, as applicable) for the immediately preceding Interest Period,
which interest shall be calculated in accordance with Section 2.2 hereof.
“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for Operating Expenses for the calendar
month in which such Monthly Payment Date occurs.
“Monthly Payment Date” shall mean the tenth (10th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be September 10,
2016.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean, collectively, the Pan Am/Davies Center Mortgage and the
Waterfront Mortgage.
“Net Operating Income” shall mean (i) Adjusted Operating Income, less (ii)
Adjusted Operating Expenses.
“Net Proceeds” shall have the meaning specified in Section 5.4(b) hereto.
“Net Proceeds Deficiency” shall have the meaning specified in Section 5.4(b)(vi)
hereto.


16



--------------------------------------------------------------------------------







“Net Sales Proceeds” shall mean, with respect to the sale of any Property, the
gross proceeds of such sale less all reasonable and customary third-party
transaction costs approved by Agent in its reasonable discretion (provided that
in no event shall Net Sales Proceeds be less than ninety-five percent (95%) of
the gross proceeds of any such sale).
“New Pan Am Borrower” shall have the meaning specified in Section 4.2(d)(viii)
hereto.
“New Pan Am Sole Member” shall have the meaning specified in Section
4.2(d)(viii) hereto.
“New Pan Am SPE” shall have the meaning specified in Section 4.2(d)(viii)
hereto.
“New Waterfront Borrower” shall have the meaning specified in Section 4.2(d)(ix)
hereto.
“New Waterfront Sole Member” shall have the meaning specified in Section
4.2(d)(ix) hereto.
“New Waterfront SPE” shall have the meaning specified in Section 4.2(d)(ix)
hereto.
“Note A-1 Interest Rate” shall mean 0.8% per annum.
“Note A-2 Interest Rate” shall mean, with respect to each Interest Period, an
interest rate per annum equal to (i) for a LIBOR Loan, the sum of (a) the
greater of LIBOR, determined as of the Interest Determination Date immediately
preceding the commencement of such Interest Period and the LIBOR Floor, plus (b)
the A-2 LIBOR Spread (or, when applicable pursuant to this Agreement or any
other Loan Document, the Default Rate); and (ii) for a Prime Rate Loan, the sum
of (a) the greater of the Prime Rate and the Prime Rate Floor, plus (b) the
Prime Rate Spread (or, when applicable pursuant to this Agreement or any other
Loan Document, the applicable Default Rate).
“Note B Interest Rate” shall mean the rate that results from applying all
Monthly Debt Service Payment Amounts to payment of interest on Note B, after
payment of the required interest on Note A-1 and Note A-2 as required hereunder.
“Notes” shall mean, collectively (or individually if the context shall require),
(i) that certain Promissory Note A-1 (“Note A-1”), dated as of the date hereof,
in the principal amount of up to $78,500,000.00 made by Borrowers in favor of DQ
Lender 1, (ii) that certain Promissory Note A-2 (“Note A-2”), dated as of the
date hereof, in the principal amount of up to $121,500,000.00 made by Borrowers
in favor of DQ Lender 2, and (iii) that certain Promissory Note B (“Note B”),
dated as of the date hereof, in the principal amount of up to $80,500,000.00
made by Borrowers in favor of GS Lender.
“Notice” shall have the meaning specified in Section 10.6 hereof.
“Obligations” shall mean, collectively, Borrowers’ obligations for the payment
of the Debt and the performance of the Other Obligations.
“OFAC” shall have the meaning specified in Section 4.32(b) hereof.


17



--------------------------------------------------------------------------------







“Officer’s Certificate” shall mean a certificate delivered to Agent by Borrowers
which is signed by an authorized senior officer of Borrowers.
“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrowers during such period in connection
with the operation, management, maintenance, repair and use of the Properties,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP. Operating Expenses specifically shall
include (i) all expenses incurred in the immediately preceding twelve (12) month
period based on quarterly financial statements delivered to Agent in accordance
with Section 4.9.2 hereof, (ii) all payments required to be made pursuant to any
Operations Agreements, (iii) property management fees in an amount equal to the
management fees owed under the Management Agreement, (iv) administrative,
payroll, security and general expenses for the Properties, (v) the cost of
utilities and supplies consumed in the operation of the Properties, (vi) without
duplication of amounts excluded from Adjusted Operating Income under clause (i)
of the definition of such term, a reasonable reserve for uncollectible accounts
that shall be generally consistent with Borrowers’ historical receivables and
delinquency trends, (vii) costs and fees of Independent professionals used in
connection with the operation of the Properties (including, without limitation,
legal, accounting, consultants and other professional expenses), technical
consultants, operational experts (including quality assurance inspectors) or
other third parties retained to perform services required or permitted
hereunder, (viii) cost of attendance by employees at training and manpower
development programs, (ix) association dues, (x) computer processing charges,
(xi) operational equipment and other lease payments, (xii) Taxes and Other
Charges (other than income taxes or Other Charges in the nature of income taxes)
and insurance premiums, (xiii) amounts due by Ground Lease Borrower pursuant to
the Ground Lease, and (xiv) all underwritten reserves required by Agent
hereunder (without duplication). Notwithstanding the foregoing, Operating
Expenses shall not include (1) depreciation or amortization, (2) income taxes or
Other Charges in the nature of income taxes, (3) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with the making of the Loan or the sale, exchange, transfer,
financing or refinancing of all or any portion of the Properties or in
connection with the recovery of Insurance Proceeds or Awards which are applied
to prepay the Notes, (4) Capital Expenditures, (5) Debt Service, and (6) any
item of expense which would otherwise be considered within Operating Expenses
pursuant to the provisions above but is paid directly by any Tenant or
reimbursable to Borrower by any Tenant.
“Operating Income” shall mean, for any period, all income of any Borrower during
such period from the use, ownership or operation of the Property owned by such
Borrower, including:
(a)    all amounts payable to any Borrower by any Person as Rent and other
amounts under Leases or other agreements relating to the Property owned by such
Borrower;
(b)    business interruption insurance proceeds allocable to the applicable
reporting period; and
(c)    all other amounts which in accordance with GAAP, are included in such
Borrower’s annual financial statements as operating income attributable to the
Property owned by such Borrower.


18



--------------------------------------------------------------------------------







“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of any Property, together with all amendments, modifications or supplements
thereto.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining any Property, now or
hereafter levied or assessed or imposed against any Property or any part
thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrowers contained herein; (b) the performance of each obligation of Borrowers
contained in any other Loan Document; and (c) the performance of each obligation
of Borrowers contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Notes or any other Loan Document.
“Other Taxes” shall have the meaning specified in Section 2.9.3 hereof.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Pan Am Borrowers” shall have the meaning specified in the introductory
paragraph hereto and “Pam Am Borrower” shall mean each of the foregoing
individually.
“Pan Am/Davies Center Mortgage” shall mean that certain first priority Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the
date hereof, executed and delivered collectively by Pan Am Borrowers and Davies
Center Borrowers as security for the Loan and encumbering collectively the Pan
Am Property and Davies Center Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Pan Am Property” shall mean the parcel of real property described on Exhibit
A-2 attached hereto and made a part hereof, the Improvements now or hereafter
erected or installed thereon and all personal property owned by Pan Am Borrower
and encumbered by the Mortgage, together with all rights pertaining to such
property and Improvements, all as more particularly described in the Granting
Clauses of the Mortgage.
“Pan Am PSA” shall mean that certain Purchase and Sale Agreement, dated as of
the date hereof, by and between Pan Am Borrower and Pan Am Purchaser, as the
same maybe amended in accordance with the terms of this Agreement.
“Pan Am Purchaser” shall mean Don Quijote (USA) Co., Ltd., a Hawaii corporation.
“Pan Am TIC Agreement” shall mean that certain Tenants in Common Agreement,
undated but as of 2006, by and among Pan Am Borrowers.
“Pan Am TIC Restructuring” shall have the meaning specified in Section
4.2(d)(viii) hereof.
“Participant Register” shall have the meaning specified in Section 9.2(b)
hereof.


19



--------------------------------------------------------------------------------







“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.
“Patriot Act Offense” shall have the meaning specified in Section 4.32(b)
hereof.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed and insured in the Title Insurance Policy, (iii) Liens, if any, for
Taxes or Other Charges imposed by any Governmental Authority not yet due or
delinquent, and (iv) such other title and survey exceptions as Agent has
approved or may approve in writing in Agent’s sole discretion or are otherwise
permitted under the terms of the Loan Documents.
“Permitted Indebtedness” shall have the meaning specified in Section 4.21
hereof.
“Permitted Investments” shall mean the following, subject to qualifications
hereinafter set forth:
(i)    obligations of, or obligations guaranteed as to principal and interest
by, the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 365 days of any bank, the short-term debt obligations of which are rated
A-1+ (or the equivalent) by one or more of the Rating Agencies, it being
understood that the A-1+ benchmark rating and other benchmark ratings in this
Agreement are intended to be the ratings, or the equivalent of ratings, issued
by S&P;
(iii)    deposits that are fully insured by the Federal Deposit Insurance Corp.;
(iv)    debt obligations that are rated AA (or the equivalent) by one or more of
the Rating Agencies having maturities of not more than 365 days;
(v)    commercial paper rated A–1+ (or the equivalent) by one or more of the
Rating Agencies; and
(vi)    investment in money market funds rated AAAm or AAAm–G (or the
equivalent) by one or more of the Rating Agencies or AAA rated money market
funds registered under the Investment Act of 1940.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Rating Agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield


20



--------------------------------------------------------------------------------







to maturity at par of such underlying investment. Interest may either be fixed
or variable, and any variable interest must be tied to a single interest rate
index plus a single fixed spread (if any), and move proportionately with that
index. No investment shall be made which requires a payment above par for an
obligation if the obligation may be prepaid at the option of the issuer thereof
prior to its maturity. All investments shall mature or be redeemable without
penalty or discount upon the option of the holder thereof on or prior to the
earlier of (x) three months from the date of their purchase or (y) the Business
Day preceding the day before the date such amounts are required to be applied
hereunder.
“Permitted Transfers” shall have the meaning specified in Section 4.2(d) hereof.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Physical Conditions Report” shall mean that certain [___________________],
prepared by [_______________] and dated as of [____________].
“Pledge Agreement” shall mean those certain Pledge and Security Agreements dated
as of the date hereof by the Sole Members in favor of Agent (for the benefit of
Lenders).
“Pledge Agreement Guaranty” shall mean those certain Sole Member Guaranties
dated as of the date hereof by the Sole Members in favor of Agent (for the
benefit of Lenders).
“PML” shall have the meaning specified in Section 5.1.1(a)(i) hereof.
“Policies” shall have the meaning specified in Section 5.1.1(b) hereof.
“Prepayment Notice” shall mean a prior irrevocable written notice to Agent
specifying the proposed Business Day on which a prepayment of the Debt is to be
made pursuant to Section 2.4 hereof, which date must be a Monthly Payment Date
and shall be no earlier than thirty (30) days after the date of such Prepayment
Notice and no later than sixty (60) days after the date of such Prepayment
Notice.
“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Agent will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Agent will select a comparable interest rate index.
“Prime Rate Floor” shall mean, in connection with any conversion of the Loan
from a LIBOR Loan to a Prime Rate Loan, the difference between (a) the sum of
the LIBOR Floor plus the Spread, minus (b) the Prime Rate Spread; provided,
however, that if such difference is a negative number, then the Prime Rate Floor
shall be zero.


21



--------------------------------------------------------------------------------







“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.
“Prime Rate Spread” shall mean, in connection with any conversion of the Loan
from a LIBOR Loan to a Prime Rate Loan, the difference (expressed as the number
of basis points) between (a) the sum of (i) LIBOR, determined as of the Interest
Determination Date for which LIBOR was last available, plus (ii) the Spread,
minus (b) the Prime Rate as of such Interest Determination Date; provided,
however, that if such difference is a negative number, then the Prime Rate
Spread shall be zero.
“Property” shall mean each of the Davies Center Property, the Pan Am Property,
and the Waterfront Property.
“Qualified Carrier” shall have the meaning specified in Section 5.1.1(i) hereof.
“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Agent shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
against such proposed transferee and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of 10% or more in any
Borrower as a result of such proposed transfer, a credit check against such
proposed transferee that is reasonably acceptable to Agent.
“Ratable Share”, “Ratable” or “ratably” shall mean, with respect to any Lender,
its share of the Loan based on the proportion of the Outstanding Principal
Balance advanced or held by such Lender to the total outstanding principal
amount of the Loan. The Ratable Share of each Lender on the date of this
Agreement after giving effect to the funding of the Loan on the Closing Date is
set forth on Schedule VII attached hereto and made a part hereof.
“Rate Cap Collateral” shall have the meaning specified in Section 2.6.2 hereof.
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Agent.
“Register” shall have the meaning specified in Section 9.2(a) hereof.
“Regulatory Change” shall mean, at any time hereafter, (i) any change in any
Legal Requirement (including by repeal, amendment or otherwise) or in the
interpretation or application thereof by any central bank or other Governmental
Authority or (ii) any new or revised request, guidance or directive issued by
any central bank or other Governmental Authority and applicable to the Agent and
Lenders.
“Release Amount” shall mean, with respect to any Property released pursuant to
Section 2.5.1, the greater of (i) 100% of the Net Sales Proceeds with respect to
such Property and (ii) (A) in connection with a release of the Davies Center
Property, 130% of the Allocated Loan Amount for the Davies Center Property, (B)
in connection with a release of the Waterfront Property, 115%


22



--------------------------------------------------------------------------------







of the Allocated Loan Amount for the Waterfront Property, and (C) in connection
with a release of the Pan Am Property, 100% of the Allocated Loan Amount for the
Pan Am Property.
“Rents” shall mean all rents, rent equivalents, “additional rent” (i.e.
pass-throughs for operating expenses, real estate tax escalations and/or real
estate tax pass-throughs, payments by Tenants on account of electrical
consumption, porters’ wage escalations, condenser water charges and tap-in fees,
freight elevator and HVAC overtime charges, charges for excessive rubbish
removal and other sundry charges), moneys payable as damages (including Lease
Termination Payments, payments by reason of the rejection of a Lease in a
bankruptcy proceeding) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
fees, receivables, receipts, revenues, accounts, cash, issues, profits, charges
for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of each Borrower,
Manager or any of their respective agents or employees from any and all sources
arising from or attributable to any Property and the Improvements, including all
receivables, signage income, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of any Property or rendering of services by a
Borrower, Manager or any of their respective agents or employees, and Insurance
Proceeds, if any, from business interruption or other loss of income insurance,
but only to the extent such Insurance Proceeds are treated as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(f) hereof.
“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.
“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement pursuant
to Section 2.6.3(c) following a downgrade, withdrawal or qualification of the
long-term unsecured debt rating of the Counterparty, the date required in
Section 2.6 or (ii) in connection with a replacement (or extension of the
then-existing Interest Rate Cap Agreement) after the second (2nd) anniversary of
the Closing Date or in connection with an extension of the Maturity Date
pursuant to Section 2.7, the date required in Section 2.7; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements, a Replacement Interest Rate Cap Agreement shall be such interest
rate cap agreement approved in writing by Agent.
“Required Repairs Account” shall have the meaning specified in Section 6.2.1
hereof.
“Required Repairs Funds” shall have the meaning specified in Section 6.2.1
hereof.
“Required Repairs” shall have the meaning specified in Section 6.2.1 hereof.
“Reserve Funds” shall mean, collectively, all funds deposited by a Borrower with
Agent or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Insurance Funds, the Tax Funds, the Required Repair Funds
and the Casualty and Condemnation Funds.


23



--------------------------------------------------------------------------------







“Restoration” shall mean the repair, restoration and re-tenanting of any
Property after a Casualty or Condemnation as nearly as possible to the condition
any Property was in immediately prior to such Casualty or Condemnation, with
such alterations as may be reasonably approved by Agent.
“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Net Operating Income of the Properties, based on Rents in place
(annualized and including rental loss insurance proceeds) and expenses on a pro
forma basis, to (b) an amount equal to the annual Debt Service.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“Rollover Account” shall have the meaning set forth in Section 6.6.1 hereof.
“Rollover Funds” shall have the meaning set forth in Section 6.6.1 hereof.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest,
whether direct or indirect.
“Second Extended Maturity Date” shall have the meaning specified in Section
2.7.1 hereof.
“Second Extension Notice” shall have the meaning specified in Section 2.7.1
hereof.
“Second Extension Option” shall have the meaning specified in Section 2.7.1
hereof.
“Secondary Market Transaction” shall have the meaning specified in Section
9.1(a) hereof.
“Section 10.1 Liabilities” shall have the meaning set forth in Section 10.1.4
hereof.
“Section 10.1 Obligations” shall have the meaning set forth in Section 10.1.3
hereof.
“Servicer” shall have the meaning specified in Section 10.21 hereof.
“Servicing Agreement” shall have the meaning specified in Section 10.21 hereof.
“Servicing Fee” shall have the meaning specified in Section 10.21 hereof.
“Sole Members” shall mean collectively, DPC Mezzanine, LLC, Pan Am Mezzanine I,
LLC, Pan Am Mezzanine II, LLC, Pan Am Mezzanine III, LLC, Pan Am Mezzanine IV,
LLC, WFP Mezzanine A, LLC, WFP Mezzanine B, LLC, WFP Mezzanine C, LLC, WFP
Mezzanine D, LLC and WFP Mezzanine E, LLC, each a Delaware limited liability
company, and “Sole Member” shall refer to each of the foregoing individually.
“Special Purpose Bankruptcy Remote Entity” shall mean a corporation, limited
liability company or limited partnership which, at all times on and after the
date hereof, complies with the requirements set out in Schedule V hereto, and
since the date of its formation has complied with the requirements set forth in
subsections (a) through (n) and (v) through (bb) set out in Schedule V hereto.


24



--------------------------------------------------------------------------------







“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the Closing Date as a result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Agent and
Lenders, such taxes (including income taxes, franchise taxes and branch profit
taxes) as are imposed on or measured by Agent’s and Lenders’ net income by the
United States of America or any Governmental Authority of the jurisdiction under
the laws under which Agent and any Lender is organized or maintains a lending
office.
“Spread” shall mean (i) 450 basis points (4.50%) per annum until the Stated
Maturity Date, (ii) 475 basis points (4.75%) per annum from and after the Stated
Maturity Date and until the First Extended Maturity Date, and (iii) 500 basis
points (5.00%) per annum from and after the First Extended Maturity Date and
until the Second Extended Maturity Date.
“Spread Maintenance Date” shall mean the twenty-fourth (24th) Monthly Payment
Date after the closing of the Loan.
“Spread Maintenance Premium” shall mean an amount equal to the product of the
following: (A) the amount of such prepayment (or the amount of principal so
accelerated), multiplied by (B) the Spread, multiplied by (C) a fraction
(expressed as a percentage) having a numerator equal to the number of days
difference between the Spread Maintenance Date and the date such prepayment
occurs (or the next succeeding Monthly Payment Date through which interest has
been paid by Borrowers) and a denominator equal to three hundred sixty (360).
“Springing Recourse Event” shall have the meaning set forth in Section 10.1.5
hereof.
“State” shall mean the State of Hawaii.
“Stated Maturity Date” shall mean August 11, 2019, as the same may be extended
pursuant to Section 2.7 hereof.
“Strike Price” shall mean (i) with respect to the initial Interest Rate Cap
Agreement, three percent (3.0%), and (ii) with respect to any Replacement
Interest Rate Cap Agreement, four percent (4%).
“Structuring Fee” shall mean a non-refundable fee equal to the product of (i)
the amount of Loan and (ii) ninety-five hundredths of one percent (0.95%), which
shall be paid by Borrowers to Agent on the Closing Date in consideration of the
transaction contemplated by this Agreement.
“Survey” shall mean, for each Property, a survey of such Property prepared by a
surveyor licensed in the State and satisfactory to Agent and the company or
companies issuing the Title Insurance Policy, and containing a certification of
such surveyor satisfactory to Agent.
“Tax Account” shall have the meaning set forth in Section 6.3.1 hereof.
“Tax Funds” shall have the meaning set forth in Section 6.3.1 hereof.


25



--------------------------------------------------------------------------------







“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Property or part thereof, together with all interest and penalties
thereon.
“Tenant” shall mean any Person obligated by contract or otherwise as a tenant or
otherwise to pay monies (including a percentage of gross income, revenue or
profits) under any Lease now or hereafter affecting all or any part of any
Property.
“TIC Agreement” shall mean each of the Pan Am TIC Agreement and the Waterfront
TIC Agreement, individually and collectively, as the context may require.
“Term” shall mean the entire term of this Agreement, which shall expire solely
upon repayment in full of the Debt and full performance of each and every
obligation to be performed by Borrowers pursuant to the Loan Documents.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Agent issued with respect to the Properties and insuring
the Lien of the Mortgage.
“Transfer” shall have the meaning set forth in Section 4.2(b) hereof.
“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2007 or subsequent statute, reauthorization, extension thereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.
“UCC Title Insurance Policy” shall mean a UCC Title Policy with regard to the
pledge by the Sole Members of 100% of their membership interests in Borrowers,
in a form reasonably acceptable to Agent.
“Updated Information” shall have the meaning specified in Section 9.1(b)(i)
hereof.
“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.
“Waterfront Borrowers” shall have the meaning specified in the introductory
paragraph hereto, and “Waterfront Borrower” shall refer to each of the foregoing
individually.
“Waterfront Mortgage” shall mean that certain first priority Leasehold Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated the
date hereof, executed and delivered by Waterfront Borrower as security for the
Loan and encumbering Waterfront Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.


26



--------------------------------------------------------------------------------







“Waterfront Property” shall mean the parcel of real property described on
Exhibit A-3 attached hereto and made a part hereof demised under the Ground
Lease, the Improvements now or hereafter erected or installed thereon and all
personal property owned by Davies Center Borrower and encumbered by the
Mortgage, together with all rights pertaining to such property and Improvements,
all as more particularly described in the Granting Clauses of the Mortgage.
“Waterfront TIC Agreement” shall mean that certain Tenants in Common Agreement,
dated August ___, 2006, by and among Waterfront Borrowers.
“Waterfront TIC Restructuring” shall have the meaning specified in Section
4.2(d)(ix) hereof.
“Zoning Reports” shall mean (i) with respect to the Davies Center Property, that
certain Zoning Report (Site Number 45614), dated as of August 3, 2016 and
prepared by Zoning Info, Inc., (ii) with respect to the Pan Am Property, that
certain Zoning Report (Site Number 45616), dated as of August 3, 2016 and
prepared by Zoning Info, Inc., and (iii) with respect to the Waterfront
Property, that certain Zoning Report (Site Number 45615), dated as of August 4,
2016 and prepared by Zoning Info, Inc..
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
without limitation”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.
ARTICLE 2
    
THE LOAN
Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lenders shall make the Loan to Borrowers and
Borrowers shall accept the Loan from Lenders on the Closing Date.
2.1.2    Single Disbursement to Borrowers. Borrowers shall receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Notes. The Loan shall be evidenced by the Notes and shall be repaid
in accordance with the terms of this Agreement, the Notes and the other Loan
Documents.
2.1.4    Use of Proceeds. Borrowers shall use proceeds of the Loan to (i) pay
and discharge any existing loans relating to the Properties, (ii) pay all
past-due Taxes, Insurance Premiums and Other Charges, if any, in respect of the
Properties, (iii) make initial deposits of the Reserve Funds,


27



--------------------------------------------------------------------------------







(iv) pay costs and expenses incurred in connection with the closing of the Loan,
and (v) to the extent any proceeds remain after satisfying clauses (i) through
(iv) above, to make distributions to Pacific Office Properties, L.P., a Delaware
limited partnership, for ongoing operations.
2.1.5    Structuring Fee. Agent will be paid the Structuring Fee by Borrowers in
immediately available proceeds out of the Loan on the Closing Date in
consideration of the transaction contemplated by this Agreement.
Section 2.2    Interest Rate.
2.2.1    Interest Rate.
(a)    So long as no Event of Default is continuing, interest on the Loan shall
accrue for each Interest Period at the Interest Rate, and amounts paid by
Borrowers as interest on the Loan shall initially be applied in the following
order and priority:
(i)    first, to DQ Lender 1 in payment of interest on Note A-1 at the Note A-1
Interest Rate;
(ii)    second, to DQ Lender A-2 in payment of interest on Note A-2 at the Note
A-2 Interest Rate; and
(iii)    third, to GS Lender, in payment of interest on Note B at the Note B
Interest Rate.
Notwithstanding the foregoing, the priorities set forth above may change in
accordance with the terms of the Co-Lender Agreement, including upon the
occurrence of sale or other capital event relating to a Property, provided,
however, that in no event shall the total Interest Rate payable by Borrower be
affected by anything contained in the Co-Lender Agreement.  In the event that
the priorities set forth above do in fact change in accordance with the terms of
the Co-Lender Agreement, so long has no Event of Default has occurred and is
continuing, Agent shall provide notice thereof to Borrowers, after which the
priority of interest paid for each of the notes set forth in such notice shall
take effect.  Borrowers shall have no consent right over any such change in
priorities, but no such change in the order of priorities shall affect the total
amounts payable by Borrowers hereunder. 
(b)    Subject to the terms and conditions hereof, the Loan shall be a LIBOR
Loan. In the event that Agent shall have determined (which determination shall
be conclusive and binding upon Borrowers absent manifest error) that by reason
of circumstances affecting the interbank Eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Agent shall forthwith
give notice by telephone of such determination, confirmed in writing, to
Borrowers at least one (1) day prior to the next succeeding Interest
Determination Date. If such notice is given, the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to a Prime Rate Loan.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrowers have the right to convert a LIBOR Loan to a Prime Rate Loan.


28



--------------------------------------------------------------------------------







(c)    If, pursuant to the terms hereof, the Loan has been converted to a Prime
Rate Loan and Agent shall determine (which determination shall be conclusive and
binding upon Borrowers absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Agent shall give notice by telephone of such determination, confirmed in
writing, to Borrowers at least one (1) day prior to the next succeeding Interest
Determination Date. If such notice is given, the Loan shall be converted, as of
the first day of the next succeeding Interest Period, to a LIBOR Loan.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrowers have the right to convert a Prime Rate Loan to a LIBOR Loan.
(d)    If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for any
Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of
such Lender hereunder to make or maintain a LIBOR Loan or to convert a Prime
Rate Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding
LIBOR Loan shall be converted automatically to a Prime Rate Loan on the first
day of the next succeeding Interest Period, or upon such earlier date as may be
required by law. Borrowers hereby agree to promptly pay to such Lender, upon
demand, any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this
Agreement, including without limitation, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain the LIBOR
Loan hereunder. Such Lender’s notice of such costs, as certified to Borrowers,
shall be conclusive absent manifest error.
2.2.2    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent not prohibited by applicable law, all other portions of the
Debt, shall accrue interest at the Default Rate, calculated from the date such
payment was due or such Default shall have occurred without regard to any grace
or cure periods contained herein. Interest at the Default Rate shall be paid
immediately upon demand, which demand may be made as frequently as Agent shall
elect, to the extent not prohibited by applicable law.
2.2.3    Interest Calculation. Interest on the Loan, whether at the Interest
Rate or the Default Rate, shall be calculated by multiplying (A) the actual
number of days elapsed in the period for which the calculation is being made by
(B) a daily rate equal to the Interest Rate or the Default Rate (or, the
weighted average of the Interest Rate and the Default Rate, based on the number
of days in the respective period of calculation for which each such rate is
applicable for any period during which both the Interest Rate and Default Rate
are applicable), divided by 360, by (C) the average Outstanding Principal
Balance during the relevant Interest Period for which interest is being
calculated, and shall accrue with regard to the Loan based on the Outstanding
Principal Balance applicable to the Loan. The accrual period for calculating
interest due on each Monthly Payment Date shall be the Interest Period
immediately prior to such Monthly Payment Date.
2.2.4    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrowers be required to pay
interest on the Outstanding Principal Balance at a rate which could subject
Agent or any Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If by the terms of this Agreement or the
other Loan Documents, Borrowers are at any time required or obligated to pay
interest on


29



--------------------------------------------------------------------------------







the Outstanding Principal Balance at a rate in excess of the Maximum Legal Rate,
the Interest Rate shall be deemed to be immediately reduced to the Maximum Legal
Rate and all previous payments in excess of the Maximum Legal Rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Agent or any
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
2.2.5    Breakage Costs. Borrowers shall reimburse Agent and each Lender for the
amount of any loss or expense which Agent or any Lender may actually sustain or
incur in liquidating or redeploying deposits from third parties acquired to
effect or maintain the Loan or any part thereof as a consequence of (i) any
payment or prepayment of the Loan or any portion thereof made on a date other
than a Monthly Payment Date and (ii) any default in payment or prepayment of the
Principal or any part thereof or interest accrued thereon, as and when due and
payable (at the date thereof or otherwise, and whether by acceleration or
otherwise) (collectively, “Breakage Costs”). Agent shall deliver to Borrowers a
statement for any such sums which it (or any Lender) is entitled to receive
pursuant to this Section 2.2.5, which statement shall be binding and conclusive
absent manifest error. Borrowers’ obligations under this Section 2.2.5 are in
addition to Borrowers’ obligations to pay any Spread Maintenance Premium
applicable to a payment or prepayment of the Loan.
Section 2.3    Loan Payments.
2.3.1    Payments.
(a)    On the date hereof, Borrowers shall pay interest on the unpaid
Outstanding Principal Balance from the date hereof through and including
September 9, 2016 (the “Initial Interest Period”). 
(b)    On October 10, 2016 and each Monthly Payment Date thereafter during the
Term, Borrowers shall pay an amount equal to the Monthly Debt Service Payment
Amount. Borrowers shall also pay to Agent all amounts required in respect of
Reserve Funds and the Outstanding Principal Balance as set forth in Article 6
hereof.
2.3.2    Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
tenth (10th) calendar day of a calendar month and ending on (and including) the
ninth (9th) calendar day of the following calendar month. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
Agent shall have the right from time to time, in its sole discretion, upon not
less than ten (10) days prior written notice to Borrowers, to change the Monthly
Payment Date to a different calendar day and, if requested by Agent, Borrowers
shall promptly execute an amendment to this Agreement to evidence such change;
provided, however, that if Agent shall have elected to change the Monthly
Payment Date as aforesaid, Agent shall have the option, but not the obligation,
to adjust the Interest Period and the Interest


30



--------------------------------------------------------------------------------







Determination Date accordingly. All amounts due pursuant to this Agreement and
the other Loan Documents shall be payable without setoff, counterclaim, defense
or any other deduction whatsoever.
2.3.3    Payment on Maturity Date. Borrowers shall pay to Agent for the benefit
of Lenders on the Maturity Date or on such earlier date on which the Loan
becomes due and payable, either by acceleration or otherwise:
(a)    The Outstanding Principal Balance;
(b)    Any protective advances funded by Agent or Lenders;
(c)    All accrued and unpaid interest and Servicing Fees due under the Notes,
the Mortgage and the other Loan Documents, whether at the Default Rate or
otherwise;
(d)    The Spread Maintenance Premium, if any; and
(e)    All other amounts due hereunder and under the Notes, the Mortgage and
other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (other than the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrowers on the date on which it
is due, Borrowers shall pay to Agent for the benefit of Lenders upon demand an
amount equal to the lesser of five percent (5%) of such unpaid sum or the
Maximum Legal Rate in order to defray the expense incurred by Agent and Lenders
in handling and processing such delinquent payment and to compensate Agent and
Lenders for the loss of the use of such delinquent payment. Any such amount
shall be secured by the Mortgage and the other Loan Documents to the fullest
extent not prohibited by law. The acceptance of a late payment charge shall not
constitute a waiver of any Default or Event of Default then existing pursuant to
the Loan Documents. Agent’s failure to collect a late payment charge at any time
shall not constitute a waiver of Agent’s and Lenders’ right thereafter, at any
time and from time to time (including upon acceleration of the Notes or upon
payment in full of the Loan), to collect such previously uncollected late
payment charge or to collect subsequently accruing late payment charges.
2.3.5    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Notes shall be made to Agent not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Agent’s office or at such other place as Agent shall from time to time
designate, and any funds received by Agent after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the immediately preceding Business Day.


31



--------------------------------------------------------------------------------







(c)    All payments required to be made by Borrowers hereunder or under the
Notes or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.
2.3.6    Forwarding of Payments by Agent. Except as otherwise agreed by Agent
and Lenders, each payment received by Agent under this Agreement or the Notes
for the account of any Lender shall be paid by Agent to such Lender, in
immediately available funds, on the next succeeding Business Day as such payment
is received by Agent for the Loan or other portion of the Debt in respect of
which such payment is made.
Section 2.4    Prepayments.
2.4.1    Prepayments. Except as otherwise provided herein, Borrowers shall not
have the right to prepay the Loan in whole or in part prior to the Stated
Maturity Date.
2.4.2    Voluntary Prepayments. Borrowers shall have the right, only on a
Business Day, to prepay the Outstanding Principal Balance in whole, but not in
part (except in connection with a repayment pursuant to Section 2.5.1 hereof or
in connection with Section 6.10.1 hereof), upon satisfaction of the following
conditions:
(a)    Borrowers shall deliver to Agent a Prepayment Notice; and
(b)    Borrowers shall comply with the provisions of (including making all
payments set forth in) Section 2.4.5; provided that if such prepayment is made
on a date on or prior to the Spread Maintenance Date, the Spread Maintenance
Premium will be due and payable (other than in connection with a release of the
Pan Am Property in connection with the transactions contemplated under the Pan
Am PSA and in accordance with Section 2.5.1 hereof or with a prepayment made
pursuant to Section 6.10.1 hereof) in accordance with Section 2.4.5 and Section
2.8.
2.4.3    Mandatory Prepayments.
(a)    If Agent is not obligated to make Net Proceeds available to Borrowers for
Restoration, on the next occurring Monthly Payment Date following the date on
which (a) Agent actually receives any Net Proceeds, and (b) Agent has determined
that such Net Proceeds shall be applied against the Debt, Borrowers shall
prepay, or authorize Agent to apply Net Proceeds as a prepayment of, the Debt in
an amount equal to one hundred percent (100%) of such Net Proceeds together with
the payment of the Spread Maintenance Premium (if applicable). Except during an
Event of Default, such Net Proceeds shall be applied by Agent as follows in the
following order of priority: First, to the Spread Maintenance Premium and any
other amounts (other than principal and interest) then due and payable under the
Loan Documents, including any costs and expenses of Agent and Lenders in
connection with such prepayment; Second; accrued and unpaid interest at the
Interest Rate; and Third, to principal. Notwithstanding anything herein to the
contrary, so long as no Event of Default is continuing at the time of any
prepayment pursuant to this Section 2.4.3, no Spread Maintenance Premium or any
other prepayment premium, penalty or fee shall be due in connection with any
prepayment made pursuant to this Section 2.4.3. Any partial principal


32



--------------------------------------------------------------------------------







prepayment under this Section 2.4.3 shall be applied to the last payments of
principal due under the Loan.
(b)    In addition, in accordance with the priority of distributions from the
Deposit Account set forth in Section 6.10.1 hereof, Borrower shall partially
prepay the Loan as required on each Monthly Payment Date.
2.4.4    Intentionally Omitted.
2.4.5    Prepayment/Repayment Conditions.
(a)    On the date on which a prepayment or repayment, voluntary or mandatory,
is made under the Notes or as required under this Agreement, which date must be
a Business Day, Borrowers shall pay to Agent, together with the amount being
prepaid:
(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the Repayment Date
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;
(ii)    Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clause (i);
(iii)    the Spread Maintenance Premium applicable thereto (if such prepayment
occurs on or prior to the Spread Maintenance Date); and
(iv)    all other sums, then due under the Notes, this Agreement, the Mortgage,
and the other Loan Documents.
(b)    Borrowers shall pay all reasonable costs and expenses of Agent and
Lenders incurred in connection with the repayment or prepayment (including
without limitation, any costs and expenses associated with a release of the Lien
of the Mortgage as set forth in Section 2.5 below and reasonable attorneys’ fees
and expenses).
Section 2.5    Release of Properties.
2.5.1    Sale of a Property. Borrower shall have the right to close the sale of
the Pan Am Property in accordance with the provisions of the Pan Am PSA,
provided that upon the closing of such sale, (i) Borrower makes a prepayment of
principal in the Release Amount for the Pan Am Property with no Spread
Maintenance Premium being due, (ii) all of Agent’s costs and expenses (including
reasonable attorneys’ fees) incurred by Agent or Lenders in connection with the
closing of the sale of the Pan Am Property are paid, and (iii) Agent receives an
endorsement to the Title Insurance Policy for the remaining Properties insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement.  For the avoidance of doubt, Pan Am
Borrowers shall have the right to effectuate any such sale of the Pan Am
Property even if an Event of Default has occurred and is continuing. Upon the
closing of such


33



--------------------------------------------------------------------------------







sale, Agent shall cause the release of the Pan Am Property from the Lien of the
Mortgage encumbering the Pan Am Property and all of the other Loan Documents and
shall terminate any control agreements with respect to the Pan Am Property upon
the closing of the sale of the Pan Am Property pursuant to the Pan Am PSA. In
addition to the right to close the sale of the Pan Am Property as provided
above, so long as no Event of Default has occurred and is continuing, on any
Business Day, any Borrower may obtain its release from the Loan Documents and
the release of either of the other two (2) Properties from the Lien of the
Mortgage encumbering such Property (and related Loan Documents) thereon upon a
bona fide third-party sale of such Property, provided each of the following
conditions are satisfied:
(a)    Both immediately before such sale and immediately thereafter, no Event of
Default shall be continuing;
(b)    The sale of such Property is pursuant to an arm’s-length agreement to a
third party that is not a Borrower Related Party;
(c)    Agent receives an endorsement to the Title Insurance Policy for the
remaining Properties insuring the continued priority of the Lien of the Mortgage
and evidence of payment of any premium payable for such endorsement;
(d)    Borrowers shall:
(i)    make a prepayment of principal in an amount equal to the applicable
Release Amount;
(ii)    pay to Agent any Spread Maintenance Premium on the principal being
prepaid (except with respect to a sale of the Pan Am Property pursuant to the
Pan Am PSA); and
(iii)    pay all accrued and unpaid interest on the principal being
prepaid (including, if such prepayment is not made on a Monthly Payment Date,
interest that would have accrued on such prepaid principal to, but not
including, the next Monthly Payment Date);
(e)    after giving effect to such sale and prepayment, the Debt Yield for all
of the Properties then remaining subject to the Liens of the Loan Documents
shall be no less than the greater of (i) the Debt Yield immediately preceding
such sale and (ii) 8.25%, which is the Debt Yield as of the Closing Date;
(f)    except with respect to a sale of the Pan Am Property pursuant to the Pan
Am PSA, after giving effect to such sale and prepayment, the LTV Percentage for
all of the Properties then remaining subject to the Liens of the Loan Documents
shall be no more than (A) if prior to the Stated Maturity Date, the lesser of
(i) the LTV Percentage immediately preceding such sale, and (ii) 80.5%, which is
the LTV Percentage as of the Closing Date, or (B) or if after the Stated
Maturity Date, the lesser of (i) the LTV Percentage immediately preceding such
sale and (ii) the LTV Percentage required hereunder in order to exercise the
most recent Extension Option under Section 2.7;


34



--------------------------------------------------------------------------------







(g)    The representations and warranties made by Borrowers, Sole Members and
Guarantor in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such sale (and after
giving effect to such sale);
(h)    Borrowers shall have given Agent at least sixty (60) days’ prior written
notice of such sale, accompanied by a copy of the applicable contract of sale
and all related documents, and drafts of any applicable release documents (which
shall be subject to Agent’s approval);
(i)    Borrowers shall have delivered to Agent a copy of the final closing
settlement statement for such sale on or prior to the date of the closing of
such sale;
(j)    Borrowers shall have paid to Agent all costs and expenses (including
reasonable attorneys’ fees) incurred by Agent or Lenders in connection with a
sale of a Property; and
(k)    Borrowers, Sole Members and Guarantor shall execute and deliver such
documents as Agent may reasonably request to confirm the continued validity of
the Loan Documents and the Liens thereof.
2.5.2    Release on Payment in Full. Agent shall, upon the written request and
at the expense of Borrowers, upon payment in full of the Debt in accordance with
the terms and provisions of the Loan Documents, release the Lien of the
Mortgage. In connection with the release of the Lien, Borrowers shall submit to
Agent, not less than thirty (30) days prior to the Repayment Date (or such
shorter time as is acceptable to Agent in its sole discretion), a release of
Lien (and related Loan Documents) for execution by Agent. Such release shall be
in a form appropriate in the jurisdiction in which the Properties are located
and contain standard provisions protecting the rights of the releasing lender.
In addition, Borrowers shall provide all other documentation Agent reasonably
requires to be delivered by Borrowers in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such release in
accordance with the terms of this Agreement. Borrowers shall pay all costs,
taxes and expenses associated with the release of the Lien of the Mortgage,
including Agent’s reasonable attorneys’ fees.
Section 2.6    Interest Rate Cap Agreement.
2.6.1    Interest Rate Cap Agreement. Prior to or contemporaneously with the
Closing Date, Borrowers shall have obtained, and thereafter maintain in effect,
the Interest Rate Cap Agreement, which shall have a term expiring no earlier
than the last day of the Interest Period in which the second (2nd) anniversary
of the Closing Date occurs and have a notional amount which shall not at any
time be less than the Outstanding Principal Balance. On or prior to the second
(2nd) anniversary of the Closing Date, Borrowers shall deliver a Replacement
Interest Rate Cap Agreement with a term expiring no earlier than the last day of
the Interest Period in which the Stated Maturity Date occurs and which has a
notional amount which shall not at any time be less than the Outstanding
Principal Balance. The Interest Rate Cap Agreement shall have a strike rate
equal to the applicable Strike Price; provided, however, that from and after the
second (2nd) anniversary of the Closing Date, each Replacement Interest Rate Cap
Agreement shall cap LIBOR at an amount that results in a Debt Service Coverage
Ratio (as of the date such Replacement Interest Rate Cap


35



--------------------------------------------------------------------------------







Agreement is purchased) of not less than 1.20:1.00, but in no event shall the
strike rate,. of such Replacement Interest Rate Cap Agreement exceed four
percent (4%).
2.6.2    Pledge and Collateral Assignment. As security for the full and punctual
payment and performance of the Obligations when due (whether upon stated
maturity, by acceleration, early termination or otherwise), Borrowers, as
pledgor, hereby pledge, assign, hypothecate, transfer and deliver to Agent (on
behalf of Lenders) as collateral and hereby grants to Agent (on behalf of
Lenders) a continuing first priority lien on and security interest in, to and
under all of the following whether now owned or hereafter acquired and whether
now existing or hereafter arising (the “Rate Cap Collateral”): all of the right,
title and interest of Borrowers in and to (i) the Interest Rate Cap Agreement;
(ii) all payments, distributions, disbursements or proceeds due, owing, payable
or required to be delivered to Borrowers in respect of the Interest Rate Cap
Agreement or arising out of the Interest Rate Cap Agreement, whether as
contractual obligations, damages or otherwise; and (iii) all of Borrowers’
claims, rights, powers, privileges, authority, options, security interests,
liens and remedies, if any, under or arising out of the Interest Rate Cap
Agreement, in each case including all accessions and additions to, substitutions
for and replacements, products and proceeds of any or all of the foregoing.
2.6.3    Covenants.
(a)    Borrowers shall comply with all of their obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrowers or Agent shall
be deposited immediately into the Clearing Account pursuant to Section 6.1.
Subject to terms hereof, provided no Event of Default has occurred and is
continuing, Borrowers shall be entitled to exercise all rights, powers and
privileges of Borrowers under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.
Borrowers shall take all actions reasonably requested by Agent to enforce
Borrowers’ rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.
(b)    Borrowers shall defend Agent’s and Lenders’ right, title and interest in
and to the Rate Cap Collateral pledged by Borrowers pursuant hereto or in which
it has granted a security interest pursuant hereto against the claims and
demands of all other Persons.
(c)    In the event that the Counterparty is downgraded below “A-” by S&P,
Borrowers shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Agent or any other Person of such downgrade, withdrawal
or qualification.
(d)    In the event that Borrowers fail to purchase and deliver to Agent the
Interest Rate Cap Agreement as and when required hereunder, Agent may purchase
the Interest Rate Cap Agreement and the cost incurred by Agent in purchasing the
Interest Rate Cap Agreement shall be paid by Borrowers to Agent with interest
thereon at the Default Rate from the date such cost was incurred by Agent until
such cost is paid by Borrowers to Agent.


36



--------------------------------------------------------------------------------







(e)    Borrowers shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of Agent, shall forthwith be cancelled or
satisfied by an appropriate instrument in writing.
(f)    Borrowers shall not (i) without the prior written consent of Agent,
modify, amend or supplement the terms of the Interest Rate Cap Agreement, (ii)
without the prior written consent of Agent, except in accordance with the terms
of the Interest Rate Cap Agreement, cause the termination of the Interest Rate
Cap Agreement prior to its stated maturity date, (iii) without the prior written
consent of Agent, except as aforesaid, waive or release any obligation of the
Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) under the Interest Rate Cap Agreement, (iv) without the prior written
consent of Agent, consent or agree to any act or omission to act on the part of
the Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) which, without such consent or agreement, would constitute a default
under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Agent of any notice of default given by or
to Borrowers under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice.
(g)    In connection with an Interest Rate Cap Agreement, Borrowers shall obtain
and deliver to Agent an opinion of counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Agent,
Lenders and their respective successors and assigns may rely (the “Counterparty
Opinion”), under New York law and, if the Counterparty is a non-U.S. entity, the
applicable foreign law, which shall provide in relevant part, that: (i) the
issuer is duly organized, validly existing, and in good standing under the laws
of its jurisdiction of incorporation and has the organizational power and
authority to execute and deliver, and to perform its obligations under, the
Interest Rate Cap Agreement; (ii) the execution and delivery of the Interest
Rate Cap Agreement by the issuer, and any other agreement which the issuer has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been and remain duly authorized by all necessary action and do
not contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property; (iii) all consents,
authorizations and approvals required for the execution and delivery by the
issuer of the Interest Rate Cap Agreement, and any other agreement which the
issuer has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been obtained and remain in full force and effect,
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and (iv) the Interest Rate
Cap Agreement, and any other agreement which the issuer has executed and
delivered pursuant thereto, has been duly executed and delivered by the issuer
and constitutes the legal, valid and binding obligation of the issuer,
enforceable against the issuer in accordance with its terms, subject to
applicable bankruptcy,


37



--------------------------------------------------------------------------------







insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
(h)    Borrowers shall at all times comply with all Legal Requirements related
to the Interest Rate Cap Agreement, including, without limitation, the
requirement to maintain a “CFTC Interim Compliant Identifier” number with
respect to the Interest Rate Cap Agreement, and Borrowers shall, upon request by
Agent, provide Agent with evidence reasonably satisfactory to Agent that
Borrowers have complied with such requirements.
2.6.4    Powers of Borrowers Prior to an Event of Default. Subject to the
provisions of Section 2.6.3(a), provided no Event of Default has occurred and is
continuing, Borrowers shall be entitled to exercise all rights, powers and
privileges of Borrowers under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.
2.6.5    Representations and Warranties. Borrowers hereby covenant with, and
represent and warrant to, Agent and Lenders as follows:
(a)    The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrowers, enforceable against Borrowers in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrowers have the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.
(c)    The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrowers for the consummation
of the transactions contemplated by this Agreement have been obtained.
(d)    Giving effect to the aforesaid grant and assignment to Agent (on behalf
of Lenders), Agent (on behalf of Lenders) has, as of the date of this Agreement,
and as to Rate Cap Collateral acquired from time to time after such date, shall
have, a valid, and upon proper filing, perfected and continuing first priority
lien upon and security interest in the Rate Cap Collateral; provided that no
representation or warranty is made with respect to the perfected status of the
security interest of Agent (on behalf of Lenders) in the proceeds of Rate Cap
Collateral consisting of “cash proceeds” or “non-cash proceeds” as defined in
the UCC.
(e)    Except for financing statements filed or to be filed in favor of Agent
(on behalf of Lenders) as secured party, there are no financing statements under
the UCC covering any or all of the Rate Cap Collateral and Borrowers shall not,
without the prior written consent of Agent, until payment in full of all of the
Obligations, execute and file in any public office, any enforceable


38



--------------------------------------------------------------------------------







financing statement or statements covering any or all of the Rate Cap
Collateral, except financing statements filed or to be filed in favor of Agent
(on behalf of Lenders) as secured party.
2.6.6    Payments. If Borrowers at any time shall be entitled to receive any
payments with respect to the Interest Rate Cap Agreement, such amounts shall,
immediately upon becoming payable to Borrowers, be deposited by Counterparty
into the Clearing Account.
2.6.7    Remedies. Subject to the provisions of the Interest Rate Cap Agreement,
if an Event of Default shall occur and then be continuing:
(a)    Agent, without obligation to resort to any other security, right or
remedy granted under any other agreement or instrument, shall have the right to,
in addition to all rights, powers and remedies of a secured party pursuant to
the UCC, at any time and from time to time, sell, resell, assign and deliver, in
its sole discretion, any or all of the Rate Cap Collateral (in one or more
transactions and at the same or different times) and all right, title and
interest, claim and demand therein and right of redemption thereof, at public or
private sale, for cash, upon credit or for future delivery, and in connection
therewith Agent may grant options and may impose reasonable conditions such as
requiring any purchaser to represent that any “securities” constituting any part
of the Rate Cap Collateral are being purchased for investment only, Borrowers
hereby waiving and releasing any and all equity or right of redemption to the
fullest extent permitted by the UCC or applicable law. If all or any of the Rate
Cap Collateral is sold by Agent upon credit or for future delivery, Agent shall
not be liable for the failure of the purchaser to purchase or pay for the same
and, in the event of any such failure, Agent may resell such Rate Cap
Collateral. It is expressly agreed that Agent may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Agent’s right to exercise its rights with respect to all or any other portion of
the Rate Cap Collateral at a later time or times.
(b)    Agent may exercise, either by itself or by its nominee or designee, in
the name of Borrowers, all of Agent’s rights, powers and remedies in respect of
the Rate Cap Collateral, hereunder and under law.
(c)    Borrowers hereby irrevocably, in the name of Borrowers or otherwise,
authorize and empower Agent and assigns and transfers unto Agent, and
constitutes and appoints Agent its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrowers and in the
name of Borrowers, (i) to exercise and enforce every right, power, remedy,
authority, option and privilege of Borrowers under the Interest Rate Cap
Agreement, including any power to subordinate or modify the Interest Rate Cap
Agreement (but not, unless an Event of Default exists and is continuing, the
right to terminate or cancel the Interest Rate Cap Agreement), or to give any
notices, or to take any action resulting in such subordination, termination,
cancellation or modification and (ii) in order to more fully vest in Agent the
rights and remedies provided for herein, to exercise all of the rights, remedies
and powers granted to Agent in this Agreement, and Borrowers further authorize
and empower Agent, as Borrowers’ attorney-in-fact, and as its agent,
irrevocably, with full power of substitution for Borrowers and in the name of
Borrowers, to give any authorization, to furnish any information, to make any
demands, to execute any instruments and to take any and all other action on
behalf of and in the name of Borrowers which in the opinion of Agent may be
necessary or appropriate to be given, furnished, made, exercised or taken under
the Interest Rate


39



--------------------------------------------------------------------------------







Cap Agreement, in order to comply therewith, to perform the conditions thereof
or to prevent or remedy any default by Borrowers thereunder or to enforce any of
the rights of Borrowers thereunder. These powers-of-attorney are irrevocable and
coupled with an interest, and any similar or dissimilar powers heretofore given
by Borrowers in respect of the Rate Cap Collateral to any other Person are
hereby revoked.
(d)    Agent may, without notice to, or assent by, Borrowers or any other Person
(to the extent permitted by law), but without affecting any of the Obligations,
in the name of Borrowers or in the name of Agent, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Agent; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrowers, or claims of
Borrowers, under the Interest Rate Cap Agreement; file any claims, commence,
maintain or discontinue any actions, suits or other proceedings deemed by Agent
necessary or advisable for the purpose of collecting upon or enforcing the
Interest Rate Cap Agreement; and execute any instrument and do all other things
deemed necessary and proper by Agent to protect and preserve and realize upon
the Rate Cap Collateral and the other rights contemplated hereby.
(e)    Pursuant to the powers-of-attorney provided for above, Agent may take any
action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof; provided, however, that Agent shall
not be permitted to take any action pursuant to said power-of-attorney that
would conflict with any limitation on Agent’s rights with respect to the Rate
Cap Collateral. Without limiting the generality of the foregoing, Agent, if an
Event of Default shall occur and then be continuing, shall have the right and
power to receive, endorse and collect all checks and other orders for the
payment of money made payable to any Borrowers representing: (i) any payment of
obligations owed pursuant to the Interest Rate Cap Agreement, (ii) interest
accruing on any of the Rate Cap Collateral or (iii) any other payment or
distribution payable in respect of the Rate Cap Collateral or any part thereof,
and for and in the name, place and stead of such Borrowers, to execute
endorsements, assignments or other instruments of conveyance or transfer in
respect of any property which is or may become a part of the Rate Cap Collateral
hereunder.
(f)    Agent may exercise all of the rights and remedies of a secured party
under the UCC.
(g)    Without limiting any other provision of this Agreement or any of
Borrowers’ rights hereunder, and without waiving or releasing Borrowers from any
obligation or default hereunder, Agent shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement, to cure such Event of Default or to cause any term, covenant,
condition or obligation required under this Agreement or the Interest Rate Cap
Agreement to be performed or observed by Borrowers to be promptly performed or
observed on behalf of Borrowers. All amounts advanced by, or on behalf of, Agent
in exercising its rights under this Section 2.6.7(g) (including, but not limited
to, reasonable legal expenses and disbursements incurred in connection
therewith), together with interest thereon at the Default Rate from the date of
each such advance, shall be payable by Borrowers to Agent upon demand and shall
be secured by this Agreement.


40



--------------------------------------------------------------------------------







2.6.8    Sales of Rate Cap Collateral. No demand, advertisement or notice, all
of which are, to the fullest extent permitted by law, hereby expressly waived by
Borrowers, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Agent shall give
Borrowers at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrowers hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Agent shall not be obligated to make any sale of
the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Agent may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Agent (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrowers, all of which are hereby waived and released to the extent
permitted by law, and may make payment therefor by credit against any of the
Obligations in lieu of cash or any other obligations. In the case of all sales
of the Rate Cap Collateral, public or private, Borrowers shall pay all
reasonable costs and expenses of every kind for sale or delivery, including
brokers’ and attorneys’ fees and disbursements and any tax imposed thereon.
However, the proceeds of sale of Rate Cap Collateral shall be available to cover
such costs and expenses, and, after deducting such costs and expenses from the
proceeds of sale, Agent shall apply any residue to the payment of the
Obligations in the order of priority as set forth in this Agreement.
2.6.9    Public Sales Not Possible. Borrowers acknowledge that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrowers
agree that private sales of the Rate Cap Collateral shall not be deemed to have
been made in a commercially unreasonable manner by mere virtue of having been
made privately.
2.6.10    Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Agent hereunder (whether by virtue of the power of sale herein granted, pursuant
to judicial process or otherwise), the receipt by Agent or the officer making
the sale or the proceeds of such sale shall be a sufficient discharge to the
purchaser or purchasers of the Rate Cap Collateral so sold, and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to Agent or such officer or be answerable in any
way for the misapplication or non-application thereof.
2.6.11    Replacement Interest Rate Cap Agreement. From and after the second
(2nd) anniversary of the Closing Date and if, in connection with Borrowers’
exercise of any Extension Option pursuant to Section 2.7 hereof, Borrowers
deliver a Replacement Interest Rate Cap Agreement, all the provisions of this
Section 2.6 applicable to the Interest Rate Cap Agreement delivered on the
Closing Date shall be applicable to the applicable Replacement Interest Rate Cap
Agreement.
Section 2.7    Extension Options.


41



--------------------------------------------------------------------------------







2.7.1    Extension Options. Subject to the provisions of this Section 2.7,
Borrowers shall have the one-time option (the “First Extension Option”), by
irrevocable written notice (the “First Extension Notice”) delivered to Agent no
earlier than ninety (90) days prior to the Stated Maturity Date and no later
than thirty (30) days prior to the Stated Maturity Date, to extend the Maturity
Date to August 11, 2020 (the “First Extended Maturity Date”). In the event
Borrowers shall have duly exercised the First Extension Option, Borrowers shall
have the one-time option (the “Second Extension Option”), by irrevocable written
notice (the “Second Extension Notice”) delivered to Agent no earlier than ninety
(90) days prior to the Stated Maturity Date and no later than thirty (30) days
prior to the First Extended Maturity Date, to extend the First Extended Maturity
Date to August 11, 2021 (the “Second Extended Maturity Date”). Borrowers’ right
to so extend the Maturity Date shall be subject to the satisfaction of the
following conditions precedent prior to each extension hereunder (and each such
condition shall be satisfied in connection with the exercise of each Extension
Option unless such condition is otherwise expressly specified to apply solely to
the First Extension Option or the Second Extension Option):
(a)    (i) no monetary Default, material non-monetary Default or Event of
Default shall have occurred and be continuing on the date Borrowers deliver the
First Extension Notice or the Second Extension Notice, as applicable, and (ii)
no monetary Default, material non-monetary Default or Event of Default shall
have occurred and be continuing on the Stated Maturity Date and the First
Extended Maturity Date, as applicable;
(b)    Borrowers shall (i) obtain and deliver to Agent not later than one (1)
Business Day prior to the first day of the term of the Loan as extended, one or
more Replacement Interest Rate Cap Agreements from an Approved Counterparty, in
a notional amount equal to the Outstanding Principal Balance, which Replacement
Interest Rate Cap Agreement(s) shall be (A) effective for the period commencing
on the day immediately following the then applicable Maturity Date (prior to
giving effect to the applicable Extension Option) and ending on the last day of
the Interest Period in which the applicable extended Maturity Date occurs and
(B) otherwise on same terms set forth in Section 2.6 and (ii) execute and
deliver an Acknowledgement with respect to each such Replacement Interest Rate
Cap Agreement;
(c)    Agent shall have received a title continuation letter from the Title
Company (x) confirming that the Mortgage remains a valid first-priority Lien
against each Property, subject only to Permitted Encumbrances, (y) showing title
to the applicable Property vested in the applicable Borrower, and (z) showing no
exceptions to title other than those previously approved by Agent or permitted
under the Loan Documents, in a form reasonably satisfactory to Agent;
(d)    All amounts due and payable by Borrowers and any other Person pursuant to
this Agreement or the other Loan Documents as of the Stated Maturity Date or the
First Extended Maturity Date, as applicable, and all costs and expenses of Agent
and Lenders, including fees and expenses of Agent’s and each Lender’s counsel,
in connection with the Loan and/or the applicable extension of the Term shall
have been paid in full;
(e)    On the date of delivery of the First Extension Notice or the Second
Extension Notice, as applicable, Borrowers shall pay to Agent the applicable
Extension Fee;


42



--------------------------------------------------------------------------------







(f)    There shall be no challenge, action, suit, proceeding, or investigation
is pending or threatened in writing against any part of any Property or any
Borrower by any person, in any court or before any Governmental Authority which
is reasonably likely to materially adversely affect the value of any Property,
as determined by Agent acting in its reasonable discretion;
(g)    In connection with the exercise of the First Extension Option:
(i)    the Debt Yield as of the Stated Maturity Date shall be equal to or
greater than 10.0%, provided that Borrowers shall have the right to repay a
portion of the Outstanding Principal Balance as of the Stated Maturity Date in
an amount sufficient to satisfy the foregoing Debt Yield requirement, which
repayment amount shall be calculated in Agent’s sole but good faith discretion,
provided further, that in lieu of repaying the Outstanding Principal Balance in
such required amount, Borrowers may deliver to Agent a Letter of Credit for the
amount that Borrowers would otherwise be required to repay; and
(ii)    the Loan to Value Ratio shall be equal to or less than seventy-seven
percent (77%), provided that Borrowers shall have the right to repay a portion
of the Outstanding Principal Balance as of the Stated Maturity Date in an amount
sufficient to satisfy the foregoing Loan to Value Ratio requirement, which
repayment amount shall be calculated in Agent’s sole but good faith discretion,
provided further, that in lieu of repaying the Outstanding Principal Balance in
such required amount, Borrowers may deliver to Agent a Letter of Credit for the
amount that Borrowers would otherwise be required to repay.
(h)    In connection with the exercise of the Second Extension Option only:
(i)    the Debt Yield as of the First Extended Maturity Date shall be equal to
or greater than 10.5%, provided that Borrowers shall have the right to repay a
portion of the Outstanding Principal Balance as of the First Extended Maturity
Date in an amount sufficient to satisfy the foregoing Debt Yield requirement,
which repayment amount shall be calculated in Agent’s sole but good faith
discretion, provided further, that in lieu of repaying the Outstanding Principal
Balance in such required amount, Borrowers may deliver to Agent a Letter of
Credit for the amount that Borrowers would otherwise be required to repay; and
(ii)    the Loan to Value Ratio shall be equal to or less than seventy-five
percent (75%), provided that Borrowers shall have the right to repay a portion
of the Outstanding Principal Balance as of the First Extended Maturity Date in
an amount sufficient to satisfy the foregoing Loan to Value Ratio requirement,
which repayment amount shall be calculated in Agent’s sole but good faith
discretion, provided further, that in lieu of repaying the Outstanding Principal
Balance in such required amount, Borrowers may deliver to Agent a Letter of
Credit for the amount that Borrowers would otherwise be required to repay.
(i)    the closing contemplated in the Pan Am PSA shall have been completed and
in connection therewith, an amount of the Outstanding Principal Balance equal to
the Allocated


43



--------------------------------------------------------------------------------







Loan Amount of the Pan Am Property shall have been repaid; provided that the
condition set forth in this clause (i) shall be deemed satisfied even if the
closing contemplated in the Pan Am PSA has not been completed if and only if
such forward purchase was not completed due solely by a default by the Pan Am
Purchaser;
(j)    The representations and warranties made by Borrowers in the Loan
Documents or otherwise made by Borrowers in connection therewith after the date
thereof shall have been true and correct in all material respects on the date on
which made and shall also be true and correct as if remade upon the exercise of
the applicable Extension Option and on Initial Maturity Date and the First
Extended Maturity Date (except (i) to the extent the subject matter of such
representation or warranty relates to a particular date specified therein, in
which case such representation shall be true and correct as of such specified
date, and (ii) to the extent such representation or warranty is no longer true
as a result of the passage of time, the ordinary course of conduct of Borrowers,
the sale of the Pan Am Property pursuant to the Pam Am PSA, and any actions
expressly permitted under the Loan Documents, provided that Borrowers, in each
case, have complied with their covenants contained in the Loan Documents); and
(k)     Guarantor continues to comply with the covenants contained in the Loan
Document to which Guarantor is a party, and Guarantor has provided to Agent, on
the Stated Maturity Date and the First Extended Maturity Date, a reaffirmation
of pursuant to which Guarantor reaffirms all of its obligations under each Loan
Document to which such Guarantor is a party in a form reasonably acceptable to
Agent.
If Borrowers are unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Agent shall have no obligation to extend the
applicable Maturity Date hereunder.
2.7.2    Extension Documentation. As soon as practicable following an extension
of the Maturity Date pursuant to this Section 2.7, Borrowers shall, if requested
by Agent, execute and deliver an amendment of and/or restatement of the Notes
and shall, if requested by Agent, enter into such amendments to the related Loan
Documents as may be necessary or appropriate to evidence the extension of the
Maturity Date as provided in this Section 2.7.
Section 2.8    Spread Maintenance Premium. Upon any repayment or prepayment of
the Loan (including in connection with an acceleration of the Loan) made on or
prior to the Spread Maintenance Date, Borrowers shall pay to Agent on the date
of such repayment or prepayment (or acceleration of the Loan) the Spread
Maintenance Premium applicable thereto, provided that, so long as no Event of
Default is continuing, the Spread Maintenance Premium shall not be payable (a)
in connection with any prepayment made with Net Proceeds, (b) any prepayment
made pursuant to the operation of Section 6.10.1 hereof, and/or (c) a sale of
the Pan Am Property pursuant to the Pan Am PSA. All Spread Maintenance Premium
payments hereunder shall be deemed to be earned by Lenders upon the funding of
the Loan.
Section 2.9    Regulatory Change; Taxes.
2.9.1    Increased Costs. If, as a result of any Regulatory Change or compliance
of any Lender therewith, the basis of taxation of payments to Agent or any
Lender (or any company Controlling Agent or any Lender) of the principal of or
interest on the Loan is changed or Agent or


44



--------------------------------------------------------------------------------







any Lender (or the company Controlling Agent or any Lender) shall be subject to
(i) any tax, duty, charge or withholding of any kind with respect to this
Agreement (excluding federal taxation of the overall net income of Agent, any
Lender or the company Controlling Agent or any Lender); or (ii) any reserve,
special deposit or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities, of Agent, any Lender
or any company Controlling Agent or any Lender is imposed, modified or deemed
applicable; or (iii) any other condition affecting loans to Borrowers subject to
LIBOR-based interest rates is imposed on Agent or any Lender or any company
Controlling Agent or any Lender and Agent or a Lender determines that, by reason
thereof, the cost to Agent or such Lender or any company Controlling Agent or
any Lender of making, maintaining or extending the Loan to Borrowers is
increased, or any amount receivable by Agent or any Lender or any company
Controlling Agent or any Lender hereunder in respect of any portion of the Loan
to Borrowers is reduced, in each case by an amount deemed by Agent or any Lender
in good faith to be material (such increases in cost and reductions in amounts
receivable being herein called “Increased Costs”), then Agent shall provide
notice thereof to Borrowers and Borrowers agree that they will pay to Agent or
the affected Lender upon Agent’s or the affected Lender’s written request such
additional amount or amounts as will compensate Agent or such Lender or any
company Controlling Agent or such Lender for such Increased Costs to the extent
Agent or such Lender reasonably determines that such Increased Costs are
allocable to the Loan. If Agent or any Lender requests compensation under this
Section 2.6.1, Agent or such Lender shall, if requested by notice by Borrowers
to Agent or such Lender, furnish to Borrowers a statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof.
2.9.2    Special Taxes. Borrowers shall make all payments with respect to this
Agreement, the other Loan Documents, or the Loan free and clear of and without
deduction for Special Taxes. If Borrowers shall be required by law to deduct any
Special Taxes from or in respect of any sum payable under this Agreement, the
other Loan Documents, or the Loan to Agent or any Lender, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.9.2) Agent and each Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrowers shall make
such deductions, and (iii) Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
2.9.3    Other Taxes. In addition, Borrowers agree to pay any present or future
stamp, court, documentary, intangible, recording, filing or similar taxes or
other excise or property taxes, charges, or similar levies which arise from any
payment made hereunder, or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement,
the other Loan Documents, or the Loan (hereinafter referred to as “Other
Taxes”).
ARTICLE 3
    
REPRESENTATIONS AND WARRANTIES
Section 3.1    Borrower Representations. Borrowers represent and warrant that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1:


45



--------------------------------------------------------------------------------







3.1.1    Organization; Special Purpose. Each Borrower and Sole Member is duly
organized, validly existing and in good standing with full power and authority
to own its assets and conduct its business, and is duly qualified and in good
standing in the jurisdiction in which each Property is located and in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and Borrowers have taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents by it, and has the power and authority to execute,
deliver and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby. Each Borrower and Sole Member is and has
always been a Special Purpose Bankruptcy Remote Entity. No Borrower owns or uses
any assets other than the Property owned by such Borrower and personal property
incidental to the business of owning and operating such Property and activities
incidental thereto; without limiting the foregoing, each Property is and always
has been operated as a single property or project, generating substantially all
of the applicable Borrower's gross income, and Borrowers acknowledge and agree
that it is Borrowers’ understanding and intent that each Property constitutes
“single asset real estate” for purposes of Section 362(d)(3) of the Bankruptcy
Code.
3.1.2    Proceedings; Enforceability. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by Borrowers and
constitute a legal, valid and binding obligation of Borrowers, enforceable
against Borrowers in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally,
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by
Borrowers, Sole Members or Guarantor including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and none of
Borrowers, Sole Members or Guarantor have asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
3.1.3    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrowers and the performance of their Obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrowers are subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any of Borrowers’ organizational documents or any agreement or instrument to
which any Borrower is a party or by which it is bound, or any order or decree
applicable to any Borrower, or result in the creation or imposition of any Lien
on any of any Borrower’s assets or property (other than pursuant to the Loan
Documents).
3.1.4    Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrowers’ knowledge, threatened against any
Borrower, Sole Member, Guarantor, the Manager, any Property or the Collateral in
any court or by or before any other Governmental Authority which, if adversely
determined, might materially and adversely affect the condition (financial or
otherwise) or business of any Borrower (including the ability of such Borrower
to carry out the transactions contemplated by this Agreement), Sole Member,
Guarantor, Manager, the Collateral or the use, condition or ownership of any
Property. No Borrower has received any notice, and no Borrower has knowledge,
that it is in default or violation of any order, writ, injunction, decree,
regulation or demand of any Governmental Authority.


46



--------------------------------------------------------------------------------







3.1.5    Agreements. No Borrower is a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect any
Borrower, any Property, the Collateral, or such Borrower’s business, properties
or assets, operations or condition, financial or otherwise. No Borrower is in
default with respect to any order or decree of any court or any order,
regulation or demand of any Governmental Authority, which default might have
consequences that would materially and adversely affect the condition (financial
or other) or operations of such Borrower or its properties or might have
consequences that would adversely affect its performance hereunder. No Borrower
is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Permitted Encumbrance or any other agreement or instrument to which it is a
party or by which it or any Property is bound.
3.1.6    Consents. No consent, approval, authorization or order of nor filing
with any court or Governmental Authority is required for the execution, delivery
and performance by Borrowers of, or compliance by Borrowers with, this Agreement
or the other Loan Documents or the consummation of the transactions contemplated
hereby, other than those which have been obtained by Borrowers.
3.1.7    Title.
(a)    Borrowers have good, marketable and insurable fee simple or leasehold, as
applicable, title to the real property comprising part of the Properties and
good title to the balance of the Properties owned by them, free and clear of all
Liens whatsoever except the Permitted Encumbrances. Sole Members own the
Collateral free and clear of all Liens whatsoever other than the Lien of the
Loan Documents. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (i) a valid, first priority,
perfected Lien on Borrowers’ interest in the Property, subject only to Permitted
Encumbrances, and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to the Permitted
Encumbrances. There are no mechanics’, materialman’s or other similar Liens or
claims which have been filed for work, labor or materials affecting any Property
which are or may be Liens prior to, or equal or coordinate with, the Lien of the
Mortgage. None of the Permitted Encumbrances, individually or in the aggregate,
(a) materially interfere with the benefits of the security intended to be
provided by the Mortgage and this Agreement, (b) materially and adversely affect
the value of any Property, (c) impair the use or operations of any Property (as
currently used), or (d) impair Borrowers’ ability to pay its Obligations in a
timely manner. The Pledge Agreement, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith and the
delivery of the original Certificates (as defined in the Pledge Agreement) to
Agent, will create a valid, first priority, perfected Lien on Sole Members’
interests in the Collateral, all in accordance with the terms thereof. There are
no claims for payment for work, labor or materials affecting such Property which
are or may become a Lien prior to, or of equal priority with, the Liens created
by the Loan Documents.
(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Properties to Borrowers have been paid.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid under applicable Legal Requirements in connection


47



--------------------------------------------------------------------------------







with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including the Mortgage, have been paid
or are being paid simultaneously herewith. All taxes and governmental
assessments due and owing in respect of the Properties have been paid, or an
escrow of funds in an amount sufficient to cover such payments has been
established hereunder or are insured against by the Title Insurance Policy. All
taxes and governmental assessments due and owing in respect of the Collateral
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established hereunder or are insured against by the UCC Title
Insurance Policy.
(c)    Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.
(d)    No Condemnation or other proceeding has been commenced or, to Borrowers’
best knowledge, is contemplated with respect to all or any portion of any
Property or for the relocation of roadways providing access to such Property.
(e)    There are no pending or proposed special or other assessments for public
improvements or otherwise affecting any Property, nor, to Borrower’s knowledge,
are there any contemplated improvements to any Property that may result in such
special or other assessments.
3.1.8    ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrowers, Guarantor and the ERISA Affiliates do not sponsor, are not
obligated to contribute to, and are not themselves an “employee benefit plan,”
as defined in Section 3(3) of ERISA or Section 4975 of the Code, (ii) none of
the assets of Borrowers or Guarantor constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101 as modified in operation by Section 3(42) of ERISA,
(iii) Borrowers and Guarantor are not and will not be a “governmental plan”
within the meaning of Section 3(32) of ERISA, and (iv) transactions by or with
Borrowers or Guarantor are not and will not be subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither Borrowers, nor any ERISA
Affiliate maintains, sponsors or contributes to or has any obligations with
respect to a “defined benefit plan” (within the meaning of Section 3(35) of
ERISA) or a “multiemployer pension plan” (within the meaning of Section 3(37)(A)
of ERISA). Borrowers have not engaged in any transaction in connection with
which it could be subject to either a material civil penalty assessed pursuant
to the provisions of Section 502 of ERISA or a material tax imposed under the
provisions of Section 4975 of the Code.
3.1.9    Compliance. Borrowers and the Properties (including, but not limited to
the Improvements) and the use thereof comply in all material respects with all
applicable Legal Requirements, including parking, building and zoning and land
use laws, ordinances, regulations and codes. No Borrower is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of such Borrower. No Borrower has
committed any act which may give any Governmental Authority the right to cause
such Borrower to forfeit any Property or any part thereof or any monies paid in
performance of Borrowers’ Obligations under any of the Loan Documents. Each
Property is used exclusively for office and retail use and other appurtenant and
related uses. As of the date hereof, except as expressly set forth in the Zoning
Reports, in the event that all or any part of the Improvements are destroyed or
damaged said


48



--------------------------------------------------------------------------------







Improvements can be legally reconstructed to their condition prior to such
damage or destruction, and thereafter exist for the same use without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits. No legal proceedings are pending or,
to the knowledge of Borrowers, threatened with respect to the zoning of any
Property. Neither the zoning nor any other right to construct, use or operate
any Property is in any way dependent upon or related to any other property. All
material certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrowers for the legal use, occupancy and operation of the Properties for their
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect. The use being made of each Property is in conformity with the
certificate of occupancy issued for such Property and all other restrictions,
covenants and conditions affecting such Property.
3.1.10    Financial Information. All reports, documents, instruments,
information and financial data, including the statements of cash flow and income
and operating expense, that have been delivered to Agent in connection with the
Loan (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of the Properties as of the
date of such reports, (iii) in the case of financial data and reporting, have
been prepared in accordance with GAAP (the accrual basis or such other
accounting basis acceptable to Agent) throughout the periods covered, except as
disclosed therein, and (iv) when taken as a whole, are accurate, correct and
sufficiently complete in all material respects to give Agent true and accurate
knowledge of their subject matter and do not contain any misrepresentation or
omission. No Borrower has any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Borrowers and reasonably
likely to have a materially adverse effect on the Collateral, any Property or
the operation thereof, except as referred to or reflected in said financial
statements. Since the date of the financial statements, there has been no
material adverse change in the financial condition, operations or business of
any Borrower, the Collateral or any Property from that set forth in said
financial statements.
3.1.11    Easements; Utilities and Public Access. All easements, cross
easements, licenses, air rights and rights-of-way or other similar property
interests (collectively, “Easements”), if any, necessary for the full
utilization of the Improvements for their intended purposes have been obtained,
are described in the Title Insurance Policy and are in full force and effect
without default thereunder. Each Property has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of such Property are
available for use by, and connected to serve, such Property without passing over
other private property absent a valid irrevocable easement. All roads necessary
for the use of each Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities.
3.1.12    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrowers to exercise certain rights and to
perform certain obligations of the lessor under the Leases, including the right
to operate the Properties. No Person other than Agent and Lenders has any
interest in or assignment of the Leases or any portion of the Rents due and
payable or to become due and payable thereunder.


49



--------------------------------------------------------------------------------







3.1.13    Insurance. Borrowers have obtained and have delivered to Agent
original or certified copies of all of the Policies, with all premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. No claims have been made under any of the Policies,
and, to Borrowers’ knowledge, no Person, including each Borrower, has done, by
act or omission, anything which would impair the coverage of any of the
Policies.
3.1.14    Flood Zone. None of the Improvements on any Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a)(i) hereof is in full force and effect with respect to such
Property.
3.1.15    Physical Condition. Except as may be expressly set forth in the
Physical Conditions Report, to Borrowers’ knowledge, (i) each Property,
including all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; and (ii) there exists no
structural or other material defects or damages in any Property, whether latent
or otherwise. No Borrower has received notice from any insurance company or
bonding company of any defects or inadequacies in any Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or any termination or
threatened termination of any policy of insurance or bond.
3.1.16    Boundaries. Except as disclosed in the Survey, (i) all of the
Improvements which were included in determining the appraised value of the
Properties lie wholly within the boundaries and building restriction lines of
the relevant Property, (ii) no improvements on adjoining properties encroach
upon any Property, and (iii) no easements or other encumbrances affecting any
Property encroach upon any of the Improvements, so as to affect the value or
marketability of any Property, except those which are set forth on a Survey and
insured against by the Title Insurance Policy.
3.1.17    Leases. As of the date hereof, the rent rolls attached hereto as
Schedule I are true, complete and correct and no Property is subject to any
Leases other than the Leases described in Schedule I. Borrowers are the owners
and lessors of landlord’s interest in the Leases. No Person has any possessory
interest in any Property or right to occupy the same except under and pursuant
to the provisions of the Leases or the Ground Lease. Except as set forth on the
rent rolls attached hereto as Schedule I or otherwise provided from time to time
pursuant hereto: (i) the Leases are in full force and effect and there are no
defaults thereunder by either party beyond any applicable notice or cure period,
and, to Borrower’s knowledge, there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder,
(ii) the copies of the Leases delivered to Agent are true and complete, and
there are no oral agreements with respect thereto, (iii) no Rent (including
security deposits) has been paid more than one (1) month in advance of its due
date, (iv) all work to be performed by any Borrower under each Lease has been
performed as required and has been accepted by the applicable Tenant, (v) any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by any Borrower to any Tenant has
already been received by such Tenant, (vi) the Tenants under the Leases have
accepted possession of and are in occupancy of all of their respective demised
Property and have commenced the payment of full, unabated rent under the Leases,
(vii) Borrowers have delivered


50



--------------------------------------------------------------------------------







to Agent a true, correct and complete list of all security deposits made by
Tenants at each Property which have not been applied (including accrued interest
thereon), all of which are held by Borrowers in accordance with the terms of the
applicable Lease and applicable Legal Requirements, (viii) each Tenant is free
from bankruptcy or reorganization proceedings, (ix) no Tenant under any Lease
(or any sublease) is a Borrower Related Party, (x) the Tenants under the Leases
are open for business and paying full, unabated rent and no Tenant has requested
to discontinue its business at its premises, (xi) there are no brokerage fees or
commissions due and payable in connection with the leasing of space at any
Property, except as has been previously disclosed to Agent in writing, and no
such fees or commissions will become due and payable in the future in connection
with the Leases, including by reason of any extension of such Lease or expansion
of the space leased thereunder, except as has previously been disclosed to Agent
in writing, (xii) except as expressly provided in any Lease, no Tenant under any
Lease has any right or option for additional space in the Improvements, and
(xiii) to Borrowers’ knowledge, no Tenant has assigned its Lease or sublet all
or any portion of the premises demised thereby, no such Tenant holds its leased
premises under assignment or sublease, nor does anyone except such Tenant and
its employees occupy such leased premises. No Tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. There
has been no prior sale, transfer or assignment, hypothecation or pledge of any
Lease or of the Rents received therein which is still in effect.
3.1.18    Tax Filings. To the extent required, each Borrower has filed (or has
obtained effective extensions for filing) all non-U.S. and all U.S. federal,
state, commonwealth, district and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state,
commonwealth, district and local taxes, charges and assessments payable by such
Borrower. Each Borrower’s tax returns (if any) properly reflect the income and
taxes of such Borrower for the periods covered thereby.
3.1.19    No Fraudulent Transfer. No Borrower has entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and each Borrower has received reasonably equivalent value in exchange
for its Obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrowers’ assets exceeds and will, immediately following
the making of the Loan, exceed Borrowers’ total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrowers’ assets is, and immediately following the making of
the Loan, will be, greater than Borrowers’ probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Borrowers’ assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrowers do not
intend to, and do not believe that they will, incur Indebtedness or liabilities
(including contingent liabilities and other commitments) beyond their ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrowers and the amounts to be
payable on or in respect of the obligations of Borrowers). No petition in
bankruptcy has been filed against any Borrower or any constituent Person of any
Borrower, and no Borrower or any constituent Person of any Borrower has ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. No Borrower or any of its constituent
Persons is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation


51



--------------------------------------------------------------------------------







of all or a major portion of such Borrower’s assets or properties, and no
Borrower has knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.
3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.21    Organizational Chart. The organizational chart attached as Schedule
III, relating to Borrowers, Sole Members and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof.
3.1.22    Organizational Status.
(a)    Davies Center Borrower’s exact legal name is: Davies Pacific, LLC. Davies
Center Borrower is of the following organizational type (e.g., corporation,
limited liability company): limited liability company, and the jurisdiction in
which Davies Center Borrower is organized is: Delaware. Davies Center Borrower’s
Tax I.D. number is 20-5537198. Davies Center Borrower’s Delaware Organizational
I.D. number is 4216640.
(b)    Pan Am Borrowers’ exact legal names are: Pan Am I, LLC, Pan Am II, LLC,
Pan Am III, LLC and Pan Am IV, LLC. Each Pan Am Borrower is of the following
organizational type (e.g., corporation, limited liability company): limited
liability company, and the jurisdiction in which each Pan Am Borrower is
organized is: Delaware. Pan Am Borrowers’ Tax I.D. numbers are Pan Am I, LLC,
20-5114346; Pan Am II, LLC, 20-5114383; Pan Am III, LLC, 20-5114422; Pan Am IV,
LLC, 20-5114454. Pan Am Borrowers’ Delaware Organizational I.D. numbers are: Pan
Am I, LLC, 4172687; Pan Am II, LLC, 4172692; Pan Am III, LLC, 4177592; Pan Am
IV, LLC, 4177594.
(c)    Waterfront Borrowers’ exact legal names are: Waterfront A, LLC,
Waterfront B, LLC, Waterfront C, LLC, Waterfront D, LLC and Waterfront E, LLC.
Each Waterfront Borrower is of the following organizational type (e.g.,
corporation, limited liability company): limited liability company, and the
jurisdiction in which each Waterfront Borrower is organized is: Delaware.
Waterfront Borrowers’ Tax I.D. numbers are: Waterfront A, LLC, 20-5136580;
Waterfront B, LLC, 20-5136636; Waterfront C, LLC, 20-5136668; Waterfront D, LLC,
20-5136705; Waterfront E, LLC, 20-5136759. Waterfront Borrowers’ Delaware
Organizational I.D. numbers are: Waterfront A, LLC, 4170391; Waterfront B, LLC,
4171554; Waterfront C, LLC, 4170394; Waterfront D, LLC, 4170398; Waterfront E,
LLC, 4170400.
(d)    Sole Members’ exact legal names are: DPC Mezzanine, LLC, Pan Am Mezzanine
I, LLC, Pan Am Mezzanine II, LLC, Pan Am Mezzanine III, LLC, Pan Am Mezzanine
IV, LLC, WFP Mezzanine A, LLC, WFP Mezzanine B, LLC, WFP Mezzanine C, LLC, WFP
Mezzanine D, LLC and WFP Mezzanine E, LLC. Each Sole Member is of the following
organizational type (e.g., corporation, limited liability company): limited
liability company, and the jurisdiction in which each Sole Member is organized
is: Delaware. Sole Members’ Tax I.D. numbers


52



--------------------------------------------------------------------------------







are: DPC Mezzanine, LLC, 20-5537144; Pan Am Mezzanine I, LLC, 20-5114152; Pan Am
Mezzanine II, LLC, 20-5114199; Pan Am Mezzanine III, LLC, 20-5114252; Pan Am
Mezzanine IV, LLC, 20-5114297; WFP Mezzanine A, LLC, 20-5112349; WFP Mezzanine
B, LLC, 20-5112493; WFP Mezzanine C, LLC, 20-5112918; WFP Mezzanine D, LLC,
20-5113145; WFP Mezzanine E, LLC, 20-5113885. Sole Members’ Delaware
Organizational I.D. numbers are: DPC Mezzanine, LLC, 4216641; Pan Am Mezzanine
I, LLC, 4172694; Pan Am Mezzanine II, LLC, 4172695; Pan Am Mezzanine III, LLC,
4177596; Pan Am Mezzanine IV, LLC, 4177600; WFP Mezzanine A, LLC, 4170418; WFP
Mezzanine B, LLC, 4170421; WFP Mezzanine C, LLC, 4170424; WFP Mezzanine D, LLC,
4170430; WFP Mezzanine E, LLC, 4170433.
3.1.23    Bank Holding Company. No Borrower is a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.24    No Casualty. No Improvements at any Property have suffered a material
casualty or damage which has not been fully repaired and the cost thereof fully
paid.
3.1.25    Purchase Options. Other than the Pan Am PSA with respect to the Pan Am
Property, no Property or any part thereof is subject to any purchase options,
rights of first refusal, rights of first offer or other similar rights in favor
of third parties.
3.1.26    FIRPTA. No Borrower is a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.
3.1.27    Investment Company Act. No Borrower is (i) an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
3.1.28    Fiscal Year. Each fiscal year of each Borrower commences on January 1.
3.1.29    Other Debt. There is no indebtedness with respect to any Property or
any excess cash flow or any residual interest therein, whether secured or
unsecured, no Borrower or Sole Member has any financial obligation (contingent
or otherwise) under any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which any Borrower or Sole Member is a party or
by which such Borrower or Sole Member or any Property is otherwise bound, in
each case, other than (a) Permitted Indebtedness, and (b) Permitted
Encumbrances.
3.1.30    Contracts.
(a)    As of the date hereof, no Borrower has entered into, or is bound by, any
Major Contract which continues in existence, except as set forth on Schedule
3.1.30 attached hereto.
(b)    Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by any Borrower thereunder and, to the best
knowledge of Borrowers, there are no monetary or other material defaults
thereunder by any other party thereto. No Borrower,


53



--------------------------------------------------------------------------------







Manager or any other Person acting on any Borrower’s behalf has given or
received any notice of default under any of the Major Contracts that remains
uncured or in dispute.
(c)    Borrowers have delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Agent.
(d)    Except for the Management Agreements and the TIC Agreements, no Borrower
is a party to any contract or agreement where the counterparty (as opposed to a
co-obligor) is an Affiliate of any Borrower. All fees and other compensation for
services previously performed under the Management Agreement have been paid in
full.
3.1.31    Full and Accurate Disclosure. No statement of fact made by any
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no fact presently known to any Borrower which has not been disclosed to Agent
which adversely affects, nor as far as any Borrower can foresee, might adversely
affect, any Property or the Collateral or the business, operations or condition
(financial or otherwise) of any Borrower or Guarantor in each case, in any
material respect.
3.1.32    Other Obligations and Liabilities. No Borrower has any liabilities or
other obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a material adverse effect on any
Borrower, any Property and/or Borrowers’ ability to pay the Debt. No Borrower
has any known contingent liabilities.
3.1.33    Intellectual Property/Websites. As of the date hereof, other than as
set forth on Schedule VI, no of Borrower or any Affiliate (i) has or holds any
tradenames, trademarks, servicemarks, logos, copyrights, patents or other
intellectual property (collectively, “Intellectual Property”) with respect to
any Property or the use or operations thereof or is (ii) is the registered
holder of any website with respect to any Property (other than Tenant websites).
3.1.34    Operations Agreements. As of the date hereof, each Operations
Agreement is in full force and effect and no Borrower nor, to Borrowers’
knowledge, any other party to any Operations Agreement, is in default
thereunder, and to the best of Borrowers’ knowledge, there are no conditions
which, with the passage of time or the giving of notice, or both, would
constitute a default thereunder.
3.1.35    Illegal Activity. No portion of any Property has been or will be
purchased with proceeds of any illegal activity.
3.1.36    Control. Guarantor (i) is actively involved in each Property and the
management thereof, (ii) directly or indirectly Controls each Borrower, Sole
Member, and the operation of each Property, and (iii) subject to any Permitted
Transfer, directly or indirectly owns (and at all times shall own) not less than
the same aggregate direct and/or indirect interests in each Borrower and Sole
Member and each Property as Guarantor owns on the Closing Date.
3.1.37    Ground Lease. Borrowers hereby represent and warrant to Agent and
Lenders the following with respect to the Ground Lease:


54



--------------------------------------------------------------------------------







(a)    Recording; Modification. The Ground Lease has been duly recorded. Upon
obtaining the consent of the ground lessor under the Ground Lease to the
recording of the Waterfront Mortgage, the Ground Lease may be encumbered by the
Waterfront Mortgage. There have not been amendments or modifications to the
terms of the Ground Lease since its recordation, with the exception of written
instruments which have been recorded or are no longer in effect.
(b)    No Liens. Except for the Permitted Encumbrances, Ground Lease Borrower’s
interest in the Ground Lease is not subject to any Liens or encumbrances
superior to, or of equal priority with, the Waterfront Mortgage other than the
ground lessor’s related fee interest. The Ground Lease is, and shall remain,
prior to any mortgage or Lien upon the ground lessor’s related fee interest, and
ground lessor has not entered into any agreement to subordinate the Ground Lease
to any future mortgages or Liens upon the ground lessor’s related fee interest.
(c)    Ground Lease Assignable. Ground Lease Borrower’s interest in the Ground
Lease, upon foreclosure or a conveyance in lieu of foreclosure, is assignable to
Agent upon notice to, but without the consent of, the ground lessor (or, if any
such consent is required, it has been obtained prior to the Closing Date). The
Ground Lease is further assignable by Agent, its successors and assigns without
the consent of the ground lessor.
(d)    Default. As of the date hereof, the Ground Lease is in full force and
effect and no default has occurred under the Ground Lease and, to Borrowers’
knowledge, there is no existing condition which, but for the passage of time
and/or the giving of notice, could result in a default under the terms of the
Ground Lease. All rents, additional rents and other sums due and payable under
the Ground Lease have been paid in full. Neither Ground Lease Borrower nor the
ground lessor under the Ground Lease has commenced any action or given or
received any notice for the purpose of terminating the Ground Lease    .
(e)    No Merger. The Ground Lease requires that fee title to the Waterfront
Property and the leasehold estate created by the Ground Lease shall not merge
and shall always be kept separate and distinct, notwithstanding the union of
such estates in Ground Lease Borrower, Agent or any other Person by purchase,
operation of law or otherwise, unless Agent has provided its prior written
consent.
(f)    Notice. The Ground Lease requires the ground lessor to give notice of any
default by Ground Lease Borrower to Agent. The Ground Lease, or the consent and
estoppel certificate received by Agent from the ground lessor, further provides
that notice of intention to terminate the Ground Lease shall be delivered to
Agent in the manner described in the Ground Lease.
(g)    Cure. Agent is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Ground Lease Borrower
under the Ground Lease) to cure any default under the Ground Lease which is
curable, after the receipt of notice of the default, before the ground lessor
thereunder may terminate the Ground Lease.
(h)    Term. The Ground Lease has a term which extends not less than thirty (30)
years beyond the Stated Maturity Date.


55



--------------------------------------------------------------------------------







(i)    New Lease. The Ground Lease requires the ground lessor to enter into a
new lease with Agent on substantially similar terms upon termination of the
Ground Lease for any reason provided therein, including rejection of the Ground
Lease in a bankruptcy proceeding. Such new lease shall be prior to any existing
mortgage upon the ground lessor’s related fee interest.
(j)    Insurance Proceeds. Under the terms of the Ground Lease and the
applicable Mortgage, taken together, any related insurance and condemnation
proceeds will be applied either to the repair or restoration of all or part of
the Waterfront Property encumbered by the Ground Lease, with a trustee having
the right to hold and disburse the proceeds as the repair or restoration
progresses, or to the payment of the Outstanding Principal Balance together with
any accrued interest thereon.
(k)    Subleasing. The Ground Lease does not impose any restrictions on
subleasing space in any of the buildings demised by the Ground Lease.
3.1.38    Pan Am PSA. Borrowers have provided a true, correct and complete copy
of the Pan Am PSA, which is attached hereto as Exhibit B. The Pan Am PSA has
been duly executed and is enforceable in accordance with its terms. The Pan Am
PSA is in full force and effect and there is no default, breach or violation
existing thereunder by any party thereto and, to Pan Am Borrower’s knowledge, no
event has occurred that, with the passage of time or the giving of notice, or
both, would constitute a default, breach or violation by any party thereunder.
Neither the execution and delivery of the Loan Documents nor any Borrower’s
performance thereunder will adversely affect Pan Am Borrower’s rights under the
Pan Am PSA.
3.1.39    TIC Agreements.
(a)    The TIC Agreements are in full force and effect and neither TIC Agreement
has been modified or amended.
(b)    There are no defaults under either TIC Agreement on the part of any
Borrower, and no event has occurred, which with the passage of time, the giving
of notice, or both, would constitute a default under either TIC Agreement on the
part of any Borrower.
(c)    Each tenant-in-common under each TIC Agreement agrees that it will not
seek or be entitled to seek and obtain a partition of all or any part of the
Property without first obtaining the prior written consent of Agent, and each
tenant-in-common expressly waives any right it may have to partition the
Property or any part thereof.
(d)    Each tenant-in-common under each TIC Agreement agrees that the applicable
TIC Agreement, and all rights and privileges and remedies of each
tenant-in-common thereunder, including without limitation, any rights of first
refusal, purchase options or other similar rights under such TIC Agreement, are
subject and subordinate to the Mortgage and the other Loan Documents and the
Liens created thereby, and to all rights of the Agent and Lenders thereunder.
(e)    Each tenant-in-common under each TIC Agreement agrees that it will not
exercise any remedy provided for in the applicable TIC Agreement (including any
rights of indemnification) against any other party for as long as the Loan (or
any portion thereof) is outstanding.


56



--------------------------------------------------------------------------------







(f)    Each tenant-in-common under each TIC Agreement waives, for so long as the
Loan (or any portion thereof) is outstanding, any lien rights, whether statutory
or otherwise, that it may have against the co-tenancy interest of any other
tenant-in-common.
(g)    Each tenant-in-common under each TIC Agreement agrees that for so long as
the Loan (or any portion thereof) is outstanding, Agent (for the benefit of
Lenders) shall be a third party beneficiary of the TIC Agreement.
(h)    Other than the applicable TIC Agreement, there are no agreements, either
oral or in writing, governing the tenant in common relationship of the Pan Am
Borrowers or the Waterfront Borrowers, as applicable. Attached hereto as
Schedule XI-A is a schedule of the Pan Am Borrowers’ tenant in common interests
in the Pan Am Property. Attached hereto as Schedule XI-B is a schedule of the
Waterfront Borrowers’ tenant in common interests in the Ground Lease.
Section 3.2    Survival of Representations. The representations and warranties
set forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Agent and each Lender
notwithstanding any investigation heretofore or hereafter made by Agent or any
Lender or on its behalf.
ARTICLE 4
    
BORROWER COVENANTS
Until the end of the Term, Borrowers hereby covenant and agree with Agent and
each Lender that:
Section 4.1    Payment and Performance of Obligations. Borrowers shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.
Section 4.2    Due on Sale and Encumbrance; Transfers of Interests.
(a)    Borrowers acknowledge that Agent and each Lender has examined and relied
on the experience of Borrowers, their members and principals of Borrowers in
owning and operating properties such as the Properties in agreeing to make the
Loan, and will continue to rely on Borrowers’ ownership of the Properties as a
means of maintaining the value of the Properties as security for repayment of
the Debt and the performance of the Other Obligations. Borrowers acknowledge
that Agent and each Lender has a valid interest in maintaining the value of the
Properties and the Collateral so as to ensure that, should Borrowers default in
the repayment of the Debt or the performance of the Other Obligations, Agent and
Lenders can recover the Debt by a sale of the Properties and/or the Collateral.
(b)    Without the prior written consent of Agent, and except to the extent
otherwise set forth in this Section 4.2, Borrowers shall not, and shall not
permit any Borrower Party or any other Person having a direct or indirect
ownership or beneficial interest in any Borrower or Sole Member, whether
voluntarily or involuntarily, to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, lease, license, rent, or otherwise
transfer or dispose of (directly or indirectly, voluntarily or


57



--------------------------------------------------------------------------------







involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) any Property or any part thereof or any direct or
indirect legal or beneficial interest therein or in any Borrower Party, directly
or indirectly, at any tier of ownership, or (ii) permit a Sale or Pledge of any
direct or indirect interest in any Borrower Party or any Person having a direct
or indirect ownership or beneficial interest in a Borrower Party, in each case,
other than Permitted Transfers.
(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein any Borrower agrees to sell the Collateral, any Property or
any part thereof for a price to be paid in installments; (ii) an agreement by
any Borrower leasing all or a substantial portion of any Property or a sale,
assignment or other transfer of, or the grant of a security interest in, any
Borrower’s right, title and interest in and to any Gross Revenue; (iii) if a
Borrower Party or its direct or indirect owners is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Borrower Party or its direct or indirect owners
is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general partner
or any profits or proceeds relating to such partnership interest, or the Sale or
Pledge of limited partnership interests or any profits or proceeds relating to
such limited partnership interest or the creation or issuance of new limited
partnership interests; (v) if a Borrower Party or its direct or indirect owners
is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Sale or Pledge of the membership
interest of a managing member (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Sale or Pledge
of non-managing membership interests or the creation or issuance of new non
managing membership interests; (vi) if a Borrower Party or its direct or
indirect owners is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in such Borrower Party or its
direct or indirect owners or the creation or issuance of new legal or beneficial
interests; (vii) any direct and/or indirect change of Control of any Borrower
such that Guarantor no longer directly and/or indirectly Controls any Borrower;
(viii) entering into any contract to do any of the foregoing (unless closing of
such contract is conditioned on obtaining Agent’s consent); (ix) any surrender,
termination, cancellation, change, amendment, supplementation or other
modification of the Ground Lease; or (x) any contractual arrangement intended to
provide similar benefits (regardless of whether or not such benefits are limited
to economic participation, control and/or otherwise) to the counterparties
thereto as would be obtained by consummating a Transfer.
Notwithstanding any other provision in this Agreement to the contrary (and
notwithstanding the foregoing definition of “Transfer”)), for the avoidance of
doubt, it is acknowledged and agreed that none of the following shall be treated
as “Transfers” for purposes of this Agreement: (A) distributions of Available
Cash to Borrower in accordance with Section 6.10.1(xii)(B) and any subsequent
distribution of the same to any Borrower Party, and (B) dispositions and/or
replacements of Equipment and other personal property in accordance with Section
4.12, and/or (C) the payment of Operating Expenses, Approved Capital
Expenditures and Approved Extraordinary Expenditures in the ordinary course of
operations and maintenance of the Properties, subject to Borrowers’ compliance
with Article 6 hereof.
(d)    Notwithstanding anything to the contrary contained in this Section 4.2,
and notwithstanding any other provision of this Agreement, the following
Transfers (herein, the


58



--------------------------------------------------------------------------------







“Permitted Transfers”) shall be permitted by this Agreement, subject to the
applicable requirements set forth herein and in the immediately succeeding
clause (e):
(i)    a Lease entered into in accordance with the Loan Documents;
(ii)    a Permitted Encumbrance;
(iii)    entering into the Pan Am PSA, the sale of the Pan Am Property to Pan Am
Purchaser pursuant to the Pan Am PSA (and, following any such sale of the Pan Am
Property pursuant to the Pan Am PSA, the dissolution of Pan Am Borrower and its
Sole Member);
(iv)    the sale of any Property other than the Pan Am Property pursuant to
Section 2.5.1 (and, following such sale pursuant to Section 2.5.1, the
dissolution of the applicable Borrower(s) and Sole Member(s) which theretofore
owned such Property);
(v)    subject to compliance with clause (x) below, the transfer of publicly
traded shares in any indirect equity owner of any Borrower;
(vi)    any Transfer, directly as a result of the death or legal incapacity of a
natural person, of any interests previously held by such person to the Person or
Persons lawfully entitled thereto;
(vii)    any Transfer required by Agent pursuant to Section 8.2.5 of this
Agreement;
(viii)    subject to the prior written consent of Agent and DQ Lender 1, (1) a
Transfer of the membership interests in any Pan Am Borrower to an entity that
is, on the date hereof and on the date of such Transfer, the Sole Member of
another Pan Am Borrower or a newly formed Special Purpose Bankruptcy Remote
Entity owned by a Sole Member of a Pan Am Borrower (the “New Pan Am SPE”), (2)
and/or the merger of any Pan Am Borrower with and into any other Pan Am Borrower
or the New Pan Am SPE, and/or (3) the merger, consolidation or similar
transaction involving any Pan Am Borrower pursuant to which one or more Pan Am
Borrowers transfers all of its assets (and liabilities) to one or more other Pan
Am Borrowers and dissolves (any such transaction, the “Pan Am TIC
Restructuring”), in each case for the sole purpose of reorganizing the ownership
of the Pan Am Property such that the Pan Am Property is no longer owned as a
tenancy-in-common (in any such transaction, the resultant owner of the Pan Am
Property shall be known as the “New Pan Am Borrower”, and the resultant sole
member of the New Pan Am Borrower shall be known as the “New Pan Am Sole
Member”); provided, however, that, Agent’s and DQ Lender 1’s consent shall not
be unreasonably withheld, conditioned or delayed to the Pan Am TIC Restructuring
if, prior to or concurrently with such Transfer, the following conditions have
been satisfied:
(A)    No Event of Default is then occurring and continuing;


59



--------------------------------------------------------------------------------







(B)    such Pan Am TIC Restructuring closes prior to the closing of the
transactions contemplated in the Pan Am PSA;
(C)    Agent, in Agent’s reasonable discretion, has determined that the Pan Am
TIC Restructuring will not adversely impact Agent’s lien on the Pan Am Property
or on the Collateral;
(D)    in the event the New Pan Am Borrower is a New Pan Am SPE, New Pan Am SPE
assumes Pan Am Borrower’s obligations under the Pan Am PSA;
(E)    Agent and DQ Lender 1, in their reasonable discretion, have determined
that the Pan Am TIC Restructuring will not adversely impact the Pan Am PSA;
(F)    New Pan Am Borrower delivers to Agent an assumption all liabilities and
obligations of the Pan Am Borrowers, after which, New Pan Am Borrower shall be
deemed the “Pan Am Borrower” or “Pan Am Borrowers”, as applicable, under this
Agreement and the other Loan Documents;
(G)    New Pan Am Sole Member delivers to Agent a new Pledge Agreement and a new
Pledge Agreement Guaranty, after which, New Pan Am Sole Member shall be deemed
the “Sole Member” or “Sole Members”, as applicable, of Pan Am Borrowers under
this Agreement and the other Loan Documents;
(H)    Guarantor, Davies Center Borrower and Waterfront Borrowers deliver to
Agent a reaffirmation of their respective obligations of the Loan Documents; and
(I)    the Borrower Parties execute all other documents and deliver any
endorsements, modifications and/or supplements to the Title Insurance policy and
the UCC Title Insurance Policy as reasonably required by Agent; and
(ix)    subject to the prior written consent of Agent, (1) a Transfer of the
membership interests in any Waterfront Borrower to an entity that is, on the
date hereof and on the date of such Transfer, the Sole Member of another
Waterfront Borrower or a newly formed Special Purpose Bankruptcy Remote Entity
owned by a Sole Member of a Waterfront Borrower (the “New Waterfront SPE”), (2)
and/or the merger of any Waterfront Borrower with and into any other Waterfront
Borrower or the New Waterfront SPE, and/or (3) the merger, consolidation or
similar transaction involving any Waterfront Borrower pursuant to which one or
more Waterfront Borrowers transfers all of its assets (and liabilities) to one
or more other Waterfront Borrowers and dissolves (any such transaction, the
“Waterfront TIC Restructuring”), in each case for the sole purpose of
reorganizing the ownership of the Waterfront Property such that the Waterfront
Property is no longer owned as a tenancy-in-common (in any such transaction, the
resultant owner of the Waterfront Property shall be known


60



--------------------------------------------------------------------------------







as the “New Waterfront Borrower”, and the resultant sole member of the New
Waterfront Borrower shall be known as the “New Waterfront Sole Member”);
provided, however, that, Agent’s consent shall not be unreasonably withheld,
conditioned or delayed to the Waterfront TIC Restructuring if, prior to or
concurrently with such Transfer, the following conditions have been satisfied:
(A)    No Event of Default is then occurring and continuing;
(B)    Agent, in Agent’s reasonable discretion, has determined that the
Waterfront TIC Restructuring will not adversely impact Agent’s lien on the
Waterfront Property or on the Collateral;
(C)    New Waterfront Borrower delivers to Agent an assumption all liabilities
and obligations of the Waterfront Borrowers, after which, New Waterfront
Borrower shall be deemed the “Waterfront Borrower” or “Waterfront Borrowers”, as
applicable, under this Agreement and the other Loan Documents;
(D)    New Waterfront Sole Member delivers to Agent a new Pledge Agreement and a
new Pledge Agreement Guaranty, after which, New Waterfront Sole Member shall be
deemed the “Sole Member” or “Sole Members”, as applicable, of Waterfront
Borrowers under this Agreement and the other Loan Documents;
(E)    Guarantor, Davies Center Borrower and Pan Am Borrowers deliver to Agent a
reaffirmation of their respective obligations of the Loan Documents;
(F)    the Borrower Parties execute all other documents and deliver any
endorsements, modifications and/or supplements to the Title Insurance policy and
the UCC Title Insurance Policy as reasonably required by Agent;
(x)    any Transfer of a direct or indirect interest or beneficial interest
(including redemption or issuance of such ownership or beneficial interest) in
Pacific Office Properties, L.P., a Delaware limited partnership; provided that,
after giving effect to any such Transfer, (1) Guarantor (or in the event of a
prior death or legal incapacity of Guarantor, the replacement Guarantor under
Section 8.1(xxi)) continues to own at least 25% of the direct or indirect
interests in Borrowers, and (2) Guarantor (or in the event of a prior death or
legal incapacity of Guarantor, the replacement Guarantor under Section 8.1(xxi))
continues to Control Sole Members and Borrowers to substantially the same degree
Guarantor Controls Sole Members and Borrowers as of the Closing Date; and
(xi)    in connection with a one-time recapitalization of Pacific Office
Properties, L.P., the Transfer of an indirect Controlling ownership interest in
Sole Members and Borrowers (a “Control Transfer”) to an unrelated Person (the
“Control Transferee”), provided that the following conditions are satisfied:


61



--------------------------------------------------------------------------------







(A)    Borrowers have provided Agent with not less than sixty (60) days prior
written notice, which notice shall contain sufficient detail to enable Agent to
determine that the Control Transferee complies with the requirements set forth
herein;
(B)    no Event of Default has occurred and is continuing;
(C)    Each Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity in accordance with Section 4.4 and Schedule V;
(D)    Control Transferee shall be a Qualified Transferee with a minimum
ownership interest in Borrowers acceptable to Agent and Lenders and (y) whose
identity, experience, financial condition and creditworthiness, including net
worth and liquidity, is acceptable to Agent and Lenders;
(E)    the Properties shall be managed by a property manager acceptable to
Agent;
(F)     Borrowers and Sole Member shall have executed and delivered to Agent an
reaffirmation of the Loan Documents in form and substance acceptable to Agent;
(G)    each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;
(H)    each Approved Replacement Guarantor shall deliver to Agent (for the
benefit of Lenders) a guaranty of recourse obligations (in the same form as the
guaranty of recourse obligations delivered to Agent by Guarantor on the date
hereof) and an environmental indemnity agreement (in the same form as the
environmental indemnity agreement delivered to Agent by Guarantor on the date
hereof), pursuant to which, in each case, the Approved Replacement Guarantor(s)
agree(s) to be liable under each such guaranty of recourse obligations and
environmental indemnity agreement from and after the date of such Control
Transfer (whereupon the previous guarantor shall be released from any further
liability under the guaranty of recourse obligations for acts that arise from
and after the date of such Control Transfer and such Approved Replacement
Guarantor(s) shall be the “Guarantor” for all purposes set forth in this
Agreement);
(I)    Control Transferee shall submit to Agent true, correct and complete
copies of all documents reasonably requested by Agent concerning the
organization and existence of Control Transferee and each Approved Replacement
Guarantor;
(J)    satisfactory Patriot Act, OFAC and similar searches shall have been
received by Agent with respect to (A) each Approved Replacement Guarantor, (B)
Control Transferee, (C) any Person that Controls Control Transferee or owns an
indirect equity interest in Borrowers which equals or exceeds twenty percent
(20%)


62



--------------------------------------------------------------------------------







and (D) any other Person reasonably required by Agent in order for Agent to
fulfill its then-current Patriot Act compliance guidelines;
(K)    counsel to Control Transferee and each Approved Replacement Guarantor(s)
shall deliver to Agent opinions in form and substance reasonably satisfactory to
Agent as to such matters as Agent shall require, which may include opinions as
to substantially the same matters and were required in connection with the
origination of the Loan (including a new substantive non-consolidation opinion);
(L)    Borrowers shall cause to be delivered to Agent, an endorsement (relating
to the change in the identity of the vestee and execution and delivery of the
Control Transfer documents) to the Title Insurance Policy in form and substance
acceptable to Agent, in Agent’s reasonable discretion;
(M)    Control Transferee and/or Borrowers shall deliver to Agent (for the
benefit of Lenders), upon such conveyance, a transfer fee equal to 1% of the
Outstanding Principal Balance;
(N)    Borrowers shall pay all of Agent’s and Lender’s reasonable out-of-pocket
costs and expenses in connection with the Control Transfer.  Agent may, as a
condition to evaluating any requested consent to a transfer, require that
Borrowers post a cash deposit with Agent in an amount equal to Agent and
Lender’s anticipated costs and expenses in evaluating any such request for
consent; and
(O)    Borrowers shall have otherwise received Agent’s prior written consent to
such Control Transfer (which consent, (i) prior to the sale of the Pan Am
Property pursuant to the Pan Am PSA, may be withheld in Agent’s sole and
absolute discretion, and (ii) following the sale of the Pan Am Property pursuant
to the Pan Am PSA, shall not be unreasonably withheld, conditioned or delayed so
long as all of the other conditions set forth in this Section 4.2(d)(xi) have
been satisfied).
(e)    In connection with any proposed Permitted Transfer described in clauses
(v), (vi), (viii), (ix), (x) or (xi) of Section 4.2(d):
(i)    Borrowers shall pay all costs and expenses of Agent and Lenders in
connection with such Transfer, whether or not such Transfer is deemed to be a
Permitted Transfer, including, without limitation, all fees and expenses of
Agent’s and Lenders’ counsel, whether internal or outside, and the cost of any
required counsel.
(ii)    Borrowers shall provide Agent with copies of all organizational
documents, if applicable, relating to such Permitted Transfer.
(iii)    In connection with any such Transfer in which a Person that did not
previously own twenty percent (20%) or more of the aggregate direct and/or
indirect ownership interests (at any tier of ownership) in any Borrower shall
acquire such a twenty percent (20%) direct and/or indirect ownership interest
(at any tier of ownership) in any Borrower, Borrowers shall, at least twenty
(20) days before such


63



--------------------------------------------------------------------------------







Permitted Transfer, notify Agent of the proposed transfer and provide copies of
all instruments effectuating such transfer, and any organizational documents
that Agent shall require, and such other information as Agent shall reasonably
request regarding the proposed transferee so as to conduct such background
checks, investigations, Patriot Act, OFAC and other record searches as Agent
shall reasonably (and any regulatory requirements and/or internal compliance,
“know your customer” and/or committee requirements of Agent, to the extent such
internal requirements are applied on a non-discriminatory basis, shall be deemed
reasonable) require (at Borrowers’ sole cost and expense), and if Agent, within
twenty (20) days of receiving such notice from Borrowers, sends a notice to
Borrowers that it has in good faith determined that such Transfer will result in
a violation of its legal, regulatory or internal organizational requirements,
such Transfer shall not constitute a Permitted Transfer.
Section 4.3    Liens. No Borrower shall create, incur, assume or permit to exist
any Lien on any direct or indirect interest in such Borrower or Sole Member, or
any portion of any Property or any portion of the Collateral, except for the
Permitted Encumbrances. After prior notice to Agent, any Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity of any
Liens, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable Legal Requirements; (iii) none of the Collateral, any
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) such Borrower shall promptly
upon final determination thereof pay the amount of any such Liens, together with
all costs, interest and penalties which may be payable in connection therewith;
(v) to insure the payment of such Liens, such Borrower shall deliver to Agent
either (A) cash, or other security as may be approved by Agent, in an amount
equal to one hundred twenty-five percent (125%) of the contested amount or (B) a
payment and performance bond in an amount equal to one hundred percent (100%) of
the contested amount from a surety acceptable to Agent in its reasonable
discretion, (vi) failure to pay such Liens will not subject Agent or any Lender
to any civil or criminal liability, (vii) such contest shall not affect the
ownership, use or occupancy of such Property, (viii) the aggregate amount of all
such liens that have not been discharged by bonding and are being contested at
any given time does not exceed $300,000; and (ix) such Borrower shall, upon
request by Agent, give Agent prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (i) through (viii) of this Section 4.3. Agent may pay over any such
cash or other security held by Agent to the claimant entitled thereto at any
time when, in the judgment of Agent, the entitlement of such claimant is
established or the Collateral, any Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any other Lien.
Section 4.4    Special Purpose. Without in any way limiting the provisions of
this Article 4, each Borrower and Sole Member shall at all times be a Special
Purpose Bankruptcy Remote Entity. No Borrower or Sole Member shall directly or
indirectly make any change, amendment or modification to such Borrower’s or Sole
Member’s organizational documents, or otherwise take any action which could
result in such Borrower or Sole Member not being a Special Purpose Bankruptcy
Remote Entity. No Borrower will own or use any assets other than the applicable
Property and personal property incidental to the business of owning and
operating such Property


64



--------------------------------------------------------------------------------







and activities incidental thereto; without limiting the foregoing, each Property
shall be operated as a single property or project, generating substantially all
of the applicable Borrower's gross income, it being Borrowers’ intent that each
Property shall at all times and from time to time constitute “single asset real
estate” for purposes of Section 362(d)(3) of the Bankruptcy Code. No Sole Member
will own or use any assets other than the Collateral.
Section 4.5    Existence; Compliance with Legal Requirements. Each Borrower and
Sole Member shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence and all rights, licenses,
permits, franchises and all applicable governmental authorizations necessary for
the operation of the Property owned by such Borrower and comply with all Legal
Requirements applicable to it and the Property owned by such Borrower and the
Collateral.
Section 4.6    Taxes and Other Charges. Borrowers shall pay all Taxes and Other
Charges now or hereafter levied, assessed or imposed as the same become due and
payable, and shall furnish to Agent receipts for the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrowers need not pay Taxes directly nor furnish such receipts
for payment of Taxes to the extent that funds to pay for such Taxes have been
deposited into the Tax Account pursuant to Section 6.3). Borrowers shall not
permit or suffer, and shall promptly discharge, any Lien or charge against any
Property, and shall promptly pay for all utility services provided to each
Property. After prior notice to Agent, Borrowers, at their own expense, may
contest by appropriate legal proceeding, conducted in good faith and with due
diligence, the amount or validity of any Taxes or Other Charges, provided that
(i) no Event of Default has occurred and remains uncured; (ii) such proceeding
shall be permitted under and be conducted in accordance with all applicable
statutes, laws and ordinances; (iii) none of the Collateral, any Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrowers shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of Taxes
or Other Charges from such Property; (vi) Borrowers shall deposit with Agent
cash, or other security as may be approved by Agent, in an amount equal to one
hundred twenty-five percent (125%) of the contested amount, to insure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, (vii) failure to pay such Taxes or Other Charges will not
subject Agent or any Lender to any civil or criminal liability, (viii) such
contest shall not affect the ownership, use or occupancy of such Property, and
(ix) Borrowers shall, upon request by Agent, give Agent prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (viii) of this Section 4.6.
Agent may pay over any such cash or other security held by Agent to the claimant
entitled thereto at any time when, in the judgment of Agent, the entitlement of
such claimant is established or the Collateral, any Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated cancelled or lost or there shall be any danger of the Lien of the
Mortgage being primed by any related Lien.
Section 4.7    Litigation. Borrowers shall give prompt notice to Agent of any
litigation or governmental proceedings pending or threatened in writing against
any Property, the Collateral, any Borrower, Manager, or Guarantor which might
materially adversely affect any Property or any Borrower’s, Manager’s, or
Guarantor’s condition (financial or otherwise) or business (including any
Borrower’s ability to perform its Obligations hereunder or under the other Loan
Documents).


65



--------------------------------------------------------------------------------







No Borrower shall initiate or settle any litigation that could reasonably result
in a judgment against such Borrower or affecting any Property of such Borrower
or any portion thereof in excess of $100,000 without Agent’s prior written
consent and shall keep Agent apprised of the status of any such litigation.
Section 4.8    Title to the Properties. Borrowers shall warrant and defend
(a) its title to the applicable Property and every part thereof, subject only to
Permitted Encumbrances applicable thereto, (b) the validity and priority of the
Liens of the Mortgage, the Assignment of Leases and this Agreement on the
applicable Property, subject only to Permitted Encumbrances, (c) title to the
Collateral and every part thereof, and (d) the validity and priority of the
Liens of the Pledge Agreement on the Collateral, subject only to the Liens and
security interests created by the Loan Documents, in each case against the
claims of all Persons whomsoever. Borrowers shall reimburse Agent and each
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Agent and/or any Lender if an
interest in any Property and the Collateral, other than as permitted hereunder,
is claimed by another Person.
Section 4.9    Financial Reporting. Each Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with GAAP
or on an income tax basis throughout the periods covered (or such other
accounting basis acceptable to Agent), complete and accurate books, records and
accounts reflecting the financial affairs of such Borrower and all items of
income and expense in connection with the operation of the applicable Property.
Agent shall have the right from time to time at all times during normal business
hours upon reasonable prior notice to examine such books, records and accounts
at the office of such Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Agent shall
desire. After the occurrence of an Event of Default that is continuing,
Borrowers shall pay any costs and expenses incurred by Agent and any Lender to
examine such Borrower’s accounting records with respect to the Property of such
Borrower, as Agent shall determine to be necessary or appropriate in the
protection of Agent’s and any Lender’s interest. Upon Agent’s request, Borrowers
shall furnish such other information necessary and sufficient to fairly
represent the financial condition of each Borrower and each Property.
4.9.1    Monthly Reports. Not later than twenty (20) days following the end of
each calendar month, each Borrower shall deliver to Agent a true, correct and
complete rent roll for each Property dated as of the end of such month in the
form of the rent roll attached as Schedule I hereto.
4.9.2    Quarterly Reports. Not later than forty-five (45) days following the
end of each fiscal quarter, each Borrower shall deliver to Agent:
(i)    unaudited financial statements, internally prepared on an accrual basis,
including a balance sheet and an income statement as of the end of such quarter
and year to date, a quarterly capital expense report detailing Capital
Expenditures and tenant improvement and leasing commissions incurred at the
Property of such Borrower for such quarter and year to date, and a comparison of
the year to date results with the Annual Budget for such Property for such
period and the Fiscal Year. Such statements for each quarter shall be
accompanied by an Officer’s Certificate certifying to the best of the signer’s
knowledge, (A) that such statements fairly represent the financial condition and
results of operations of such Borrower,


66



--------------------------------------------------------------------------------







(B) that as of the date of such Officer’s Certificate, no Event of Default
exists under this Agreement, the Notes or any other Loan Document or, if so,
specifying the nature and status of each such Event of Default and the action
then being taken by such Borrower or proposed to be taken to remedy such Event
of Default, (C) that as of the date of each Officer’s Certificate, no
litigation, mediation or arbitration exists involving such Borrower or the
Property of such Borrower in which the amount involved is $300,000 (in the
aggregate) or more or in which all or substantially all of the potential
liability is not covered by insurance, or, that otherwise is reasonably likely
to have a material adverse effect on such Property, the Collateral or on any
Borrower Party’s ability to perform their obligations under the Loan Documents,
or if any such litigation, mediation, or arbitration is pending, specifying the
nature and status thereof and the actions being taking in relation thereto, and
(D) that as of the date of each Officer’s Certificate, no default, failure of
performance of a term, provision or covenant or terminating event has occurred
under any Major Contract that is reasonably likely to have a material adverse
effect on such Property, the Collateral or on any Borrower Party’s ability to
perform their obligations under the Loan Documents, and such Borrower has not
received any notice that any party to any such Major Contract has challenged or
denied the validity or enforceability thereof, given any notice of default,
termination or intent to terminate thereunder, or if any such notice has been
received or given, specifying the nature and status thereof. Such financial
statements shall contain such other information as shall be reasonably requested
by Agent for purposes of calculations to be made by Agent pursuant to the terms
hereof.
(ii)    a true, correct and complete rent roll for the Property of such
Borrower, dated as of the last month of such fiscal quarter, showing the
percentage of gross leasable area of such Property, if any, leased as of the
last day of such fiscal quarter, the current monthly rent for the Property and
the expiration date of each Lease, and such rent roll shall be accompanied by an
Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether such
Borrower, within the past three (3) months, has issued a notice of default with
respect to any Lease which has not been cured and the nature of such default.
(iii)    a leasing report setting forth all Leases signed during such fiscal
quarter, and all tenant improvement, leasing costs and concessions in such
Leases, and a report of all Leases anticipated to be signed or under negotiation
for the upcoming fiscal quarter.
4.9.3    Annual Reports. Each Borrower shall deliver to Agent:
(i)    Not later than one hundred twenty (120) days after the end of each Fiscal
Year of such Borrower’s operations, audited financial statements certified by an
Independent Accountant in accordance with GAAP, covering the Property owned by
such Borrower, including a balance sheet as of the end of such year, an income
statement for such year, and stating in comparative form the figures for the
Annual Budget for such Property for such Fiscal Year, and occupancy statistics
for such Property. Such annual financial statements shall be accompanied by an
Officer’s Certificate in the form required pursuant to Section 4.9.2(i) above;
and


67



--------------------------------------------------------------------------------







(ii)    Not later than one hundred twenty (120) days after the end of each
Fiscal Year of such Borrower’s operations, an annual summary of any and all
Capital Expenditures made at the Property owned by such Borrower during the
prior twelve (12) month period.
4.9.4    Other Reports.
(a)    Each Borrower shall deliver to Agent, within ten (10) Business Days of
the receipt thereof by such Borrower, a copy of all reports prepared by Manager
pursuant to the Management Agreement, including, without limitation, the Annual
Budget and any inspection reports.
(b)    Each Borrower shall, within fifteen (15) Business Days after request by
Agent furnish or cause to be furnished to Agent, in such manner and in such
detail as may be reasonably requested by Agent, such reasonable additional
information as may be reasonably requested with respect to the Property owned by
such Borrower.
4.9.5    Annual Budget.
(a)    Each Borrower shall submit to Agent by November 30 of each year the
proposed Annual Budget relating to the Property owned by such Borrower for the
succeeding Fiscal Year, together with an ARGUS projection for the succeeding
five (5) year period. Agent shall have the right to approve each Annual Budget.
The applicable Annual Budget approved by Agent at any given time shall
hereinafter be referred to as an “Approved Annual Budget”. Until such time that
any Annual Budget has been approved by Agent, the prior Approved Annual Budget
shall apply for all purposes hereunder (with such adjustments as reasonably
determined by Agent to reflect actual increases in Taxes, Insurance Premiums and
utilities expenses). Neither Borrower nor Manager shall change or modify the
Approved Annual Budget without the prior written consent of Agent. During the
continuance of a Cash Flow Sweep Period, Agent may require each Borrower, on a
quarterly basis, to furnish to Agent for approval an updated Annual Budget.
(b)    Notwithstanding anything to the contrary contained in this Section 4.9.5,
provided no Event of Default is continuing, whenever Agent’s approval of an
Annual Budget is required pursuant to the provisions of this Section 4.9.5,
Agent’s approval shall be deemed given if:
(i)    the first correspondence from such Borrower to Agent requesting such
approval or consent is sent (1) by email to Agent at scott.miller@gs.com and (2)
by certified mail or overnight courier in an envelope marked “PRIORITY” and
contains a bold-faced, conspicuous (in a font size that is not less than
fourteen (14)) legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY [__________] TO
[__________________]. FAILURE TO RESPOND TO THIS REQUEST WITHIN [TWENTY (20)]
BUSINESS DAYS FOLLOWING ____________________, 20__, [INSERT THE DATE BORROWERS’
NOTICE CONSIDERED DELIVERED UNDER SECTION 10.6] MAY RESULT IN THE REQUEST BEING
DEEMED GRANTED”, and is accompanied by the information


68



--------------------------------------------------------------------------------







and documents required above, and any other information reasonably requested by
Agent in writing prior to the expiration of such twenty (20) Business Day period
in order to adequately review the same has been delivered; and
(ii)    if Agent fails to respond or to deny such request for approval in
writing within the first ten (10) Business Days of such twenty (20) Business Day
period, a second notice requesting approval is delivered to Agent from Borrower
(1) by email to Agent at scott.miller@gs.com and (2) by certified mail or
overnight courier in an envelope marked “PRIORITY” containing a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A
REQUEST FOR CONSENT UNDER THE LOAN BY [__________] TO [__________________]. IF
YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST
FOR CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN TEN (10) BUSINESS DAYS FOLLOWING ____________________, 20__, [INSERT THE
DATE BORROWERS’ NOTICE CONSIDERED DELIVERED UNDER SECTION 10.6], YOUR APPROVAL
SHALL BE DEEMED GIVEN” and Agent fails to provide a substantive response to such
request for approval within such second ten (10) Business Day period.
4.9.6    Extraordinary Operating Expenses: In the event that a Borrower incurs
an extraordinary operating expense not set forth in the Approved Annual Budget
for the Property owned by such Borrower (each an “Extraordinary Operating
Expense”), then such Borrower shall promptly deliver to Agent a reasonably
detailed explanation of such proposed Extraordinary Operating Expense for
Agent’s approval. Any Extraordinary Operating Expense approved by Agent is
referred to herein as an (“Approved Extraordinary Operating Expense”). Any Funds
distributed to Borrowers for the payment of Approved Extraordinary Operating
Expenses pursuant to Section 6.10.1 shall be used by Borrowers only to pay for
such Approved Extraordinary Operating Expenses or reimburse Borrowers for such
Approved Extraordinary Operating Expenses, as applicable.
4.9.7    Intentionally Omitted.
Section 4.10    Access to Property. Borrowers shall permit agents,
representatives, consultants and employees of Agent to inspect the Properties or
any part thereof at reasonable hours upon reasonable advance notice (which may
be given verbally). Agent or its agents, representatives, consultants and
employees as part of any inspection may take soil, air, water, building material
and other samples from the Properties, subject to the rights of Tenants under
Leases.
Section 4.11    Leases.
4.11.1    Generally.
(a)    Upon request, Borrowers shall furnish Agent with executed copies of all
Leases then in effect. No Borrower may enter into, amend, modify, terminate or
grant a waiver of any provision or right of such Borrower under, or enter into
or permit or suffer any assignment or sublease of, any Lease for any portion of
any Property, without Agent’s prior written consent, which


69



--------------------------------------------------------------------------------







consent shall not be unreasonably withheld, conditioned or delayed provided such
Lease provides for economic terms, including rental rates, in accordance with
the leasing guidelines attached hereto as Schedule 4.11 (the “Leasing
Guidelines”). Agent shall not require any fee or other charge in connection with
Borrower’s requesting and/or obtaining Agent’s prior written consent. In the
event any Borrower enters into a Lease that requires Agent’s consent without
Agent’s prior written consent, such Lease shall constitute an impermissible
Transfer for purposes of this Agreement). Within ten (10) days after the
execution of a Lease or any renewals, amendments or modification of a Lease,
Borrowers shall deliver to Agent a copy thereof, together with Borrowers’
certification that such Lease (or such renewal, amendment or modification) was
entered into in accordance with the terms of this Agreement.
(b)    Notwithstanding anything to the contrary contained in this Section
4.11.1, provided no Event of Default is continuing, whenever Agent’s approval of
a Lease is required pursuant to the provisions of this Section 4.11.1, Agent’s
approval shall be deemed given if:
(i)    the first correspondence from such Borrower to Agent requesting such
approval or consent is sent (1) by email to Agent at scott.miller@gs.com and (2)
by certified mail or overnight courier in an envelope marked “PRIORITY” and
contains a bold-faced, conspicuous (in a font size that is not less than
fourteen (14)) legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY [__________] TO
[__________________]. FAILURE TO RESPOND TO THIS REQUEST WITHIN TWENTY (20) DAYS
FOLLOWING ____________________, 20__, [INSERT THE DATE BORROWERS’ NOTICE
CONSIDERED DELIVERED UNDER SECTION 10.6] MAY RESULT IN THE REQUEST BEING DEEMED
GRANTED”, and is accompanied by the information and documents required above,
and any other information reasonably requested by Agent in writing prior to the
expiration of such twenty (20) day period in order to adequately review the same
has been delivered; and
(ii)    if Agent fails to respond or to deny such request for approval in
writing within the first ten (10) days of such twenty (20) day period, a second
notice requesting approval is delivered to Agent from Borrower (1) by email to
Agent at scott.miller@gs.com and (2) by certified mail or overnight courier in
an envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font
size that is not less than fourteen (14)) legend at the top of the first page
thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT
UNDER THE LOAN BY [__________] TO [__________________]. IF YOU FAIL TO PROVIDE A
SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) DAYS
FOLLOWING ____________________, 20__, [INSERT THE DATE BORROWERS’ NOTICE
CONSIDERED DELIVERED UNDER SECTION 10.6], YOUR APPROVAL SHALL BE DEEMED GIVEN”
and Agent fails to provide a substantive response to such request for approval
within such second ten (10) day period.


70



--------------------------------------------------------------------------------







4.11.2    Approvals. Notwithstanding anything to the contrary contained in
Section 4.11.1 above, provided that no Event of Default is then continuing,
Agent’s approval shall not be required prior to a Borrower entering into any
Lease that is not a Major Lease, provided that such Lease (i) provides for
economic terms, including rental rates, in accordance with the Leasing
Guidelines, (ii) unless otherwise approved by Agent in writing, has an initial
term consistent with the Leasing Guidelines, (iii) provides on a self-operative
basis that such Lease is subordinate to the Mortgage and the Assignment of
Leases and that the Tenant thereunder will attorn to Agent and any purchaser at
a foreclosure sale, (iv) is written substantially in accordance with a standard
form of Lease which shall have been approved by Agent (subject to any
commercially reasonable changes made in the course of negotiations with the
applicable Tenant), (v) is not with a Borrower Related Party, and (vi) does not
contain any option to purchase, any right of first offer or refusal to purchase,
any right to terminate (except if such termination right is triggered by the
destruction or condemnation of substantially all of a Property or by the death
or disability of the Tenant) or any other terms which would reasonably be
expected to materially and adversely affect Agent’s rights under the Loan
Documents. Notwithstanding anything to the contrary contained in Section 4.11.1
above, provided that no Event of Default is then continuing, Agent’s approval
shall not be required prior to a Borrower amending, modifying, terminating or
granting a waiver of any provision or right of such Borrower under, or entering
into or permitting or suffering any assignment or sublease of, any Lease that is
not a Major Lease, so long as, in the case of any amendment or modification,
such Lease continues to comply with clauses (i) through (vi) of this Section
4.11.2.
4.11.3    Covenants. Each Borrower (i) shall observe and perform the obligations
imposed upon the lessor under the Leases in a commercially reasonable manner;
(ii) shall enforce the terms, covenants and conditions contained in the Leases
upon the part of the Tenants thereunder to be observed or performed in a
commercially reasonable manner, provided, however, no Borrower shall terminate
or accept a surrender of a Lease that is a Major Lease without Agent’s prior
approval; (iii) shall not collect any of the Rents more than one (1) month in
advance (other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); and (v) upon request, such Borrower shall furnish Agent with
executed copies of all Leases. Each Borrower shall promptly send copies to Agent
of all written notices of material default which such Borrower shall send or
receive under the Leases.
4.11.4    Security Deposits. All security deposits of Tenants, whether held in
cash or any other form, shall be held in compliance with all Legal Requirements
and shall not be commingled with any other funds of Borrowers. During the
continuance of an Event of Default, Borrowers shall, upon Agent’s request, if
permitted by applicable Legal Requirements, cause all such security deposits
(and any interest theretofore earned thereon) to be transferred into the Deposit
Account (which shall then be held by Deposit Bank in a separate Account), which
shall be held by Deposit Bank subject to the terms of the Leases. Any bond or
other instrument which Borrowers are permitted to hold in lieu of cash security
deposits under any applicable Legal Requirements (i) shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as herein above described, (ii) shall be issued by an institution
reasonably satisfactory to Agent, (iii) shall, if permitted pursuant to any
Legal Requirements, name Agent for the benefit of Lenders as payee or mortgagee
thereunder (or at Agent’s option, be fully assignable to Agent), and (iv) shall
in all respects comply with any applicable Legal Requirements and otherwise be


71



--------------------------------------------------------------------------------







satisfactory to Agent. Borrowers shall, upon request, provide Agent with
evidence satisfactory to Agent of Borrowers’ compliance with the foregoing.
4.11.5    Leasing Agent. No Borrower shall appoint or replace any leasing agent
for the Property owned by such Borrower, or permit any Person to be
subcontracted by Manager as leasing agent for the property without obtaining
Agent’s prior written consent.
Section 4.12    Repairs; Maintenance and Compliance; Alterations.
4.12.1    Repairs; Maintenance and Compliance.
(a)    Borrowers shall at all times maintain, preserve and protect all
franchises and trade names, and Borrowers shall cause the Properties to be
maintained in a good and safe condition and repair and shall not remove,
demolish or alter the Improvements or Equipment (except for alterations
performed in accordance with Section 4.12.2 below and normal replacement of
Equipment with Equipment of equivalent value and functionality). Borrowers shall
promptly comply with all Legal Requirements and immediately cure properly any
violation of a Legal Requirement. Borrowers shall notify Agent in writing within
three (3) Business Days after any Borrower first receives notice of any such
non-compliance. Borrowers shall promptly repair, replace or rebuild any part of
the Property that becomes damaged, worn or dilapidated and shall complete and
pay for any Improvements at any time in the process of construction or repair.
(b)    In furtherance of the foregoing, Borrowers shall diligently cure all
violations included in the Zoning Reports no later than (i) seventy-five (75)
days after the date hereof with respect to the violations set forth in the
Zoning Report for the Pan Am Property, and (ii) June 30, 2017 with respect to
the violations set forth in the Zoning Report for the Waterfront Property.
4.12.2    Alterations. Without Agent’s prior written consent (which approval
shall not be unreasonably withheld, conditioned or delayed), no Borrower shall
perform alterations to the Improvements and Equipment unless such alterations
are required by Leases that have been approved in writing by Agent or do not
require Agent’s consent hereunder (“Lease Alterations”). In connection with any
Material Alteration, Agent may require that Borrowers deliver to Agent security
for payment of the cost of such Material Alteration and as additional security
for Borrowers’ Obligations under the Loan Documents, which security may be any
of the following: (i) cash, (ii) a Letter of Credit, (iii) U.S. Obligations,
(iv) other securities acceptable to Agent, or (v) a completion and performance
bond. Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such Lease
Alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases), and Agent may apply such security from
time to time at the option of Agent to pay for such Lease Alterations. Upon
substantial completion of any Material Alteration, Borrowers shall provide
evidence satisfactory to Agent that (i) the Material Alteration was constructed
in a good and workmanlike manner and in accordance with applicable Legal
Requirements, (ii) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. If
Borrowers have provided cash security, as provided above, such cash shall be


72



--------------------------------------------------------------------------------







released by Agent to fund such Material Alterations, and if Borrowers have
provided non-cash security, as provided above, except to the extent applied by
Agent to fund such Material Alterations, Agent shall release and return such
security upon Borrowers’ satisfaction of the requirements of the preceding
sentence.
Section 4.13    Approval of Major Contracts. Borrowers shall be required to
obtain Agent’s prior written approval of any and all Major Contracts affecting
the Properties, which approval shall not be unreasonably withheld, conditioned
or delayed.
Section 4.14    Property Management.
4.14.1    Management Agreement. Borrowers shall (i) cause Manager to manage the
Properties and to perform its duties under and in accordance with the Management
Agreement, (ii) diligently perform and observe all of the terms, covenants and
conditions of the Management Agreement on the part of Borrowers to be performed
and observed, (iii) promptly notify Agent of any default under the Management
Agreement of which it is aware, (iv) promptly deliver to Agent a copy of each
financial statement, business plan, capital expenditures plan, report and
estimate received by it under the Management Agreement, and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement. If any Borrower shall
default in the performance or observance of any material term, covenant or
condition of the Management Agreement on the part of such Borrower to be
performed or observed, then, without limiting Agent’s or any Lender’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing such Borrower from any of its Obligations hereunder or
under the Management Agreement, Agent shall have the right, but shall be under
no obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of such Borrower to be performed or observed.
4.14.2    Prohibition Against Termination or Modification. No Borrower shall
(i) surrender, terminate, cancel, modify, renew or extend the Management
Agreement, (ii) enter into any other agreement relating to the management of the
applicable Property with Manager or any other Person, (iii) consent to the
assignment by the Manager of its interest under the Management Agreement, or
(iv) waive or release any of its rights and remedies under the Management
Agreement, in each case without the express consent of Agent not to be
unreasonably withheld, conditioned or delayed. If at any time Agent consents to
the appointment of a new property manager, such new property manager and such
Borrower shall, as a condition of Agent’s consent, execute (i) a management
agreement in form and substance reasonably acceptable to Agent, and (ii) a
subordination of management agreement in a form reasonably acceptable to Agent.
4.14.3    Replacement of Manager. Agent shall have the right to require
Borrowers to replace the Manager with another property manager chosen by Agent
in its sole discretion upon the occurrence of any one or more of the following
events: (i) at any time during the continuance of an Event of Default, (ii) if
Manager shall be in default under the Management Agreement beyond any applicable
notice and cure period, (iii) if Manager shall become insolvent or a debtor in
any bankruptcy or insolvency proceeding, or (iv) if at any time the Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds.


73



--------------------------------------------------------------------------------







Section 4.15    Performance by Borrowers; Compliance with Agreements.
(a)    Borrowers shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrowers, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrowers without
the prior consent of Agent.
(b)    Borrowers shall at all times comply in all material respects with all
Operations Agreements. Borrowers agree that without the prior written consent of
Agent, Borrowers will not amend, modify or terminate any of the Operations
Agreements.
Section 4.16    Licenses; Intellectual Property; Website.
4.16.1    Licenses. Borrowers shall keep and maintain all Licenses necessary for
the operation of the Properties as office buildings. Borrowers shall not
transfer any Licenses required for the operation of the Properties.
4.16.2    Intellectual Property. Borrowers shall keep and maintain all
Intellectual Property relating to the use or operation of the Properties and all
Intellectual Property shall be held by and (if applicable) registered in the
name of the applicable Borrower. Borrowers shall not Transfer or let lapse any
Intellectual Property without Agent’s prior consent.
4.16.3    Website. Any website with respect to any Property (other than Tenant
websites) shall be maintained by or on behalf of the Borrower that owned such
Property and any such website shall be registered in the name of (i) for the
Davies Center Property, Davies Center Borrower, (ii) for the Pan Am Property,
Pan Am I, LLC, and (iii) for the Waterfront Property, Waterfront A, LLC. Such
Borrower shall not Transfer any such website without Agent’s prior consent.
Section 4.17    Further Assurances. Borrowers shall, at Borrowers’ sole cost and
expense:
(a)    furnish to Agent all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrowers
pursuant to the terms of the Loan Documents or which are reasonably requested by
Agent or any Lender in connection therewith;
(b)    cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Agent such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the Properties, the Collateral
and any other collateral at any time securing or intended to secure the
Obligations, as Agent may reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Agent
may reasonably require from time to time.


74



--------------------------------------------------------------------------------







Section 4.18    Estoppel Statement.
(a)    After request by Agent, Borrowers shall within seven (7) Business Days
furnish Agent or any Lender with a statement, duly acknowledged and certified,
stating (i) the original principal balance of the Notes, (ii) the Outstanding
Principal Balance of the Notes, (iii) the Interest Rate and any other amount
payable to Agent and/or Lenders under the Loan Documents (including the Spread
Maintenance Premium), (iv) the date installments of interest and/or principal
were last paid, (v) any offsets or defenses to the payment and performance of
the Obligations, if any, (vi) that the Notes, this Agreement, the Mortgage and
the other Loan Documents are valid, legal and binding obligations and have not
been modified (or if modified, giving particulars of such modification), and
(vii) such other items that Agent may reasonably request.
(b)    Borrowers shall deliver to Agent or any Lender, upon request, an estoppel
certificate from each Tenant under any Lease (provided that Borrowers shall only
be required to use commercially reasonable efforts to obtain an estoppel
certificate from any Tenant not required to provide an estoppel certificate
under its Lease) in form and substance reasonably satisfactory to Agent or such
Lender; provided, that Borrowers shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year.
(c)    Borrowers shall use commercially reasonable efforts to deliver to Agent
or any Lender, upon request, estoppel certificates from each party under any
Operations Agreement, in form and substance reasonably satisfactory to Agent or
such Lender; provided, that Borrowers shall not be required to deliver such
certificates more than two (2) times during the Term and not more frequently
than once per calendar year (or twice during any calendar year in which a
Secondary Market Transaction occurs).
(d)    Borrowers shall deliver to Agent or any Lender, upon request, estoppel
certificates from Ground Lessor, in form and substance reasonably satisfactory
to Agent or such Lender.
Section 4.19    Notice of Default. Each Borrower shall promptly advise Agent of
the occurrence of any Default or Event of Default of which any Borrower has
knowledge.
Section 4.20    Cooperate in Legal Proceedings. Borrowers shall cooperate fully
with Agent and each Lender with respect to any proceedings before any court,
board or other Governmental Authority which may in any way affect the rights of
Agent or any Lender hereunder or any rights obtained by Agent or any Lender
under any of the other Loan Documents and, in connection therewith, permit Agent
and each Lender, at its election, to participate in any such proceedings.
Section 4.21    Indebtedness. No Borrower shall directly or indirectly create,
incur or assume any indebtedness other than (i) the Debt and (ii) unsecured
trade payables and equipment leases incurred in the ordinary course of business
relating to the ownership and operation of the Properties, which in the case of
such unsecured trade payables (A) are not evidenced by a note, (B) do not
exceed, at any time, a maximum aggregate amount of one percent (1%) of the
Allocated Loan Amount of the Property owned by such Borrower and (C) are paid
within thirty (30) days of the date incurred (collectively, “Permitted
Indebtedness”).


75



--------------------------------------------------------------------------------







Section 4.22    Business and Operations. Each Borrower will continue to engage
in the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Property owned by such Borrower. Each Sole Member will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Collateral. Each
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property owned by such
Borrower. Each Sole Member will qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Collateral.
Section 4.23    Dissolution. No Borrower shall (nor shall permit its Sole Member
to) (i) engage in any dissolution, liquidation or consolidation or merger with
or into any other business entity, except to the extent expressly permitted by
the Loan Documents, (ii) engage in any business activity not related to the
ownership and operation of the Property owned by such Borrower, (iii) transfer,
lease or sell, in one transaction or any combination of transactions, all or
substantially all of the property or assets of such Borrower except to the
extent expressly permitted by the Loan Documents, or (iv) cause, permit or
suffer such Borrower to (A) dissolve, wind up or liquidate or take any action,
or omit to take any action, as a result of which such Borrower would be
dissolved, wound up or liquidated in whole or in part, or (B) amend, modify,
waive or terminate the certificate of formation or operating agreement of such
Borrower, in each case without obtaining the prior consent of Agent, except that
Agent’s consent shall not be required if such amendment, modification, waiver or
termination is executed in connection with a Permitted Transfer.
Section 4.24    Debt Cancellation. No Borrower shall cancel or otherwise forgive
or release any claim or debt (other than the termination of Leases in accordance
herewith) owed to such Borrower by any Person (other than in connection with the
settlement of claims with respect to Rents as expressly permitted in the Loan
Documents).
Section 4.25    Affiliate Transactions. Except for transactions involving
multiple Borrowers as co-owners of a Property, no Borrower shall enter into, or
be a party to, any transaction with an Affiliate of any Borrower unless Agent
shall have consented to the same in writing and complies with subsection (c) of
Schedule V attached hereto.
Section 4.26    No Joint Assessment. No Borrower shall suffer, permit or
initiate the joint assessment of the Property owned by such Borrower (i) with
any other real property constituting a tax lot separate from such Property, and
(ii) with any portion of such Property which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such Property.
Section 4.27    Principal Place of Business. No Borrower shall (nor shall permit
its Sole Member to) change its principal place of business from the address set
forth on the first page of this Agreement without first giving Agent thirty (30)
days prior written notice.
Section 4.28    Change of Name, Identity or Structure. No Borrower shall (nor
shall permit its Sole Member to) change such Borrower’s or Sole Member’s name,
identity (including its trade name or names) or convert from a limited liability
company structure without notifying


76



--------------------------------------------------------------------------------







Agent of such change in writing at least thirty (30) days prior to the effective
date of such change and without first obtaining the prior written consent of
Agent; provided, however, that each Borrower shall at all times be a Delaware
limited liability company. Each Borrower shall (and shall cause its Sole Member
to) execute and deliver to Agent, prior to or contemporaneously with the
effective date of any such change, any financing statement, financing statement
change or other document reasonably required by Agent to establish or maintain
the validity, perfection and priority of the security interest granted in the
Collateral and in the Properties pursuant to this Agreement and the other Loan
Documents. At the request of Agent, Borrower shall execute a certificate in form
satisfactory to Agent listing the trade names under which such Borrower intends
to operate the Property owned by such Borrower, and representing and warranting
that Borrower does business under no other trade name with respect to such
Property.
Section 4.29    Costs and Expenses.
(a)    Borrowers covenants and agrees to pay or, if any Borrower fails to pay,
to reimburse Agent and each Lender upon receipt of notice from Agent or any
Lender, for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Agent, any Lender or their respective
Affiliates in connection with (i) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrowers (including without limitation any opinions
requested by Agent or any Lender as to any legal matters arising under this
Agreement or the other Loan Documents with respect to the Properties and/or the
Collateral), including without limitation, any and all diligence costs, legal
fees, consultant costs, accounting fees, costs of obtaining third party reports
and underwriting costs; (ii) Borrowers’ ongoing performance of and compliance
with Borrowers’ agreements and covenants contained in this Agreement and the
other Loan Documents on its part to be performed or complied with after the
Closing Date, including confirming compliance with environmental and insurance
requirements; (iii) Agent’s, Lenders’ and Servicer’s ongoing performance and
compliance with all agreements, conditions and covenants contained in this
Agreement and the other Loan Documents on its part to be performed or complied;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by any
Borrower, Agent or any Lender; (v) securing Borrowers’ compliance with any
requests made in accordance with the provisions of this Agreement or the other
Loan Documents, (vi) the filing and recording fees and expenses, title
insurance, and other similar expenses incurred in creating and perfecting the
Lien in favor of Agent pursuant to this Agreement and the other Loan Documents
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of appraisals, environmental
reports and Casualty Consultant, surveys and engineering reports); (vii) the
costs of any appraisal of the Properties obtained by or on behalf of Agent
and/or any Lender; (vii) enforcing or preserving any rights in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting any Borrower, this
Agreement, the other Loan Documents, the Properties, the Collateral or any other
security given for the Loan; (viii) fees charged by Servicer (except to the
extent expressly set forth in Section 10.21); (ix) the Accounts, and
(x) enforcing any Obligations of or collecting any payments due from Borrowers
under this Agreement, the other Loan Documents or with respect to the Properties
and/


77



--------------------------------------------------------------------------------







or the Collateral (including any fees incurred by Servicer in connection with
the transfer of the Loan to a special servicer prior to a Default or Event of
Default) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings (including fees and expenses for title
and lien searches, intangible taxes, personal property taxes, mortgage recording
taxes, due diligence expenses, travel expenses, accounting firm fees, costs of
appraisals, environmental reports and Casualty Consultant, surveys and
engineering reports); provided, however, that Borrowers shall not be liable for
the payment of any such costs and expenses to the extent the same arise by
reason of the illegal acts, fraud or willful misconduct of Agent or any Lender.
(b)    Any costs due and payable to Agent or any Lender may be paid, at Agent’s
election in its sole discretion, from any amounts in the Deposit Account or any
other Account. Any costs and expenses due and payable by Borrowers hereunder
which are not paid by Borrowers within ten (10) days after demand may be paid
from any amounts in the Deposit Account, with notice thereof to Borrowers. The
obligations and liabilities of Borrowers under this Section 4.29 shall (i)
become part of the Obligations, (ii) be secured by the Loan Documents and (iii)
survive the Term and the exercise by Agent on behalf of the Lenders of any of
its rights or remedies under the Loan Documents, including the acquisition of
the Properties by foreclosure or a conveyance in lieu of foreclosure.
Section 4.30    Indemnity. Borrowers shall indemnify, defend and hold harmless
Agent, each Lender, Casualty Consultant, Servicer, their direct or indirect
constituent owners, each of their respective Affiliates, and each of their
respective successors, assigns, employees, agents, officers, directors,
shareholders and members (each, an “Indemnified Party” and together, the
“Indemnified Parties”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Agent and/or any Lender in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnified Party shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against such
Indemnified Party in any manner relating to or arising out of (i) any breach by
any Borrower of its Obligations under, or any misrepresentation by any Borrower
contained in, this Agreement or the other Loan Documents; (ii) the use or
intended use of the proceeds of the Loan; (iii) any information provided by or
on behalf of any Borrower, or contained in any documentation approved by any
Borrower; (iv) ownership of the Mortgage, the Pledge Agreement, the Properties,
the Collateral or any interest in any of the foregoing, or receipt of any Rents
or other Gross Revenue (including due to any Increased Costs, Special Taxes or
Other Taxes); (v) any accident, injury to or death of persons or loss of or
damage to property occurring in, on or about any Property or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vi) any use, nonuse or condition in, on or about any Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Property; (viii) any failure of any Property to
comply with any Legal Requirement; (ix) any claim by brokers, finders or similar
persons claiming to be entitled to a commission in connection with any Lease or
other transaction involving any Property or any part thereof, or any liability
asserted against Agent or any Lender with respect thereto; (x) the claims of any
lessee of any portion of any Property or any Person acting through or under any
lessee or otherwise arising under or as a consequence of


78



--------------------------------------------------------------------------------







any Lease, and (xi) any failure to pay any permit and application fees,
violations, fines and/or any other penalty incurred in connection with
ownership, use, leasing and/or operation of any Property (collectively, the
“Indemnified Liabilities”); provided, however, that Borrowers shall not have any
obligation to an Indemnified Party hereunder to the extent that such Indemnified
Liabilities arise from the illegal acts actual fraud, gross negligence or
willful misconduct of Agents and/or any Lender, in each case as determined by a
final non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrowers shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by each Indemnified Party.
Section 4.31    ERISA.
(a)    No Borrower shall engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Agent,
any Lender or any assignee of any of its rights under the Notes, this Agreement
or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or Section 4975 of
the Code.
(b)    No Borrower shall maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain,
sponsor, contribute to or become obligated to contribute to, any Plan or any
Welfare Plan or permit the assets of Borrower to become “plan assets,” within
the meaning of 29 C.F.R. 2510.3-101, as modified in application by Section 3(42)
of ERISA.
(c)    Each Borrower shall deliver to Agent or any Lender such certifications or
other evidence from time to time throughout the Term, as reasonably requested by
Agent, that (A) such Borrower and Guarantor are not and do not maintain an
“employee benefit plan” as defined in Section 3(32) of ERISA, which is subject
to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (B) such Borrower and Guarantor are not subject to state
statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (C) the assets of such Borrower and Guarantor do not
constitute “plan assets” within the meaning of 29 C.F.R §2510.3-101 as modified
in application by Section 3(42) of ERISA of any “benefit plan investor” as
defined in Section 3(42) of ERISA.
Section 4.32    Patriot Act Compliance.
(a)    Borrowers will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrowers and/or any Property, including
those relating to money laundering and terrorism. Agent shall have the right to
audit Borrowers’ compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrowers and/or the
Properties, including those relating to money laundering and terrorism. In the
event that any Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Agent may, at its option, cause
such Borrower to comply therewith and any and all costs and


79



--------------------------------------------------------------------------------







expenses incurred by Agent and any Lender in connection therewith shall be
secured by the Mortgage and the other Loan Documents and shall be immediately
due and payable.
(b)    No Borrower or any owner of a direct or indirect interest in any Borrower
(i) is listed on any Government Lists, (ii) is a person who has been determined
by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Agent notified Borrowers in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Agent notified Borrowers in
writing is now included in “Government Lists”.
(c)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of any Borrower or Guarantor shall constitute property
of, or shall be beneficially owned, directly or indirectly, by any Person
subject to trade restrictions under United States law, including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder, with the result that the
investment in such Borrower or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Agent and Lenders would be in violation of law, (b) no Embargoed
Person shall have any interest of any nature whatsoever in such Borrower or
Guarantor, as applicable, with the result that the investment in such Borrower
or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law, and (c) none of the
funds of any Borrower or Guarantor, as applicable, shall be derived from any
unlawful activity with the result that the investment in such Borrower or
Guarantor, as applicable (whether directly or indirectly), would be prohibited
by law or the Loan would be in violation of law.
Section 4.33    Zoning. No Borrower shall initiate or consent to any zoning
reclassification of any portion of the Property owned by such Borrower or seek
any variance under any existing zoning ordinance or use or permit the use of any
portion of such Property in any manner that could


80



--------------------------------------------------------------------------------







result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior consent
of Agent.
Section 4.34    Costs of Enforcement. In the event (a) that any Mortgage is
foreclosed in whole or in part or that the Mortgage is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) that the Pledge
Agreement encumbering the Collateral is foreclosed in whole or in part or that
the Pledge Agreement is put into the hands of an attorney for collection, suit,
action or foreclosure, (c) of the foreclosure of any mortgage (or pledge)
encumbering the any Property (or any direct or indirect ownership interests in
any Borrower) prior to or subsequent to the Mortgage (or Pledge Agreement) in
which proceeding Agent or any Lender is made a party, or (d) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of any
Borrower, any Sole Member or Guarantor or an assignment by any Borrower, any
Sole Member or Guarantor for the benefit of its creditors, Borrowers shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and costs, incurred by Agent or any Lender in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.
Section 4.35    Interests in Borrowers Certificated. The limited liability
company interests in each Borrower are and shall at all times during the Term be
evidenced by a “certificated security” governed by Article 8 of the UCC. Each
Borrower has “opted in” to Article 8 of the UCC, has not opted out and shall not
opt out of such Article 8 of the UCC, and shall cause a registry of the holders
of limited liability company interests in such Borrower to be maintained at all
times.
Section 4.36    Ground Lease.
(a)    Ground Lease Borrower shall:
(i)    pay all rents, additional rents and other sums required to be paid by
Ground Lease Borrower, as tenant under and pursuant to the provisions of the
Ground Lease, as and when such rent or other charge is payable,
(ii)    diligently perform and observe all of the terms, covenants and
conditions of the Ground Lease on the part of Ground Lease Borrower, as tenant
thereunder, to be performed and observed, at least three (3) days prior to the
expiration of any applicable grace period therein provided; and
(iii)     promptly notify Agent of the giving of any written notice by the
lessor under the Ground Lease to Ground Lease Borrower of any default by Ground
Lease Borrower in the performance or observance of any of the terms, covenants
or conditions of the Ground Lease on the part of Ground Lease Borrower, as
tenant thereunder, to be performed or observed, and deliver to Agent a true copy
of each such notice.
(b)    Ground Lease Borrower shall not, without the prior consent of Agent,
surrender the leasehold estate created by the Ground Lease or terminate or
cancel the Ground Lease or modify, change, supplement, alter or amend the Ground
Lease or waive any rights under the Ground Lease, either orally or in writing,
and Ground Lease Borrower hereby assigns to Agent, as further security for the
payment and performance of the Obligations and for the performance and


81



--------------------------------------------------------------------------------







observance of the terms, covenants and conditions of the Mortgage, this
Agreement and the other Loan Documents, all of the rights, privileges and
prerogatives of Ground Lease Borrower, as tenant under the Ground Lease, to
surrender the leasehold estate created by the Ground Lease or to terminate,
cancel, modify, change, supplement, alter, amend or waive any rights under the
Ground Lease in any material respect, and any such surrender of the leasehold
estate created by the Ground Lease or termination, cancellation, modification,
change, supplement, alteration, amendment of or the waiver of rights under the
Ground Lease in any material respect without the prior consent of Agent shall be
void and of no force and effect.
(c)    If Ground Lease Borrower shall default in the performance or observance
of any material term, covenant or condition of the Ground Lease on the part of
Ground Lease Borrower, as tenant thereunder, to be performed or observed, then,
without limiting the generality of the other provisions of the Mortgage, this
Agreement and the other Loan Documents, and without waiving or releasing Ground
Lease Borrower from any of its Obligations hereunder, Agent shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all of the material terms,
covenants and conditions of the Ground Lease on the part of Ground Lease
Borrower, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Ground Lease Borrower, to the end that the
rights of Ground Lease Borrower in, to and under the Ground Lease shall be kept
unimpaired as a result thereof and free from default, even though the existence
of such event of default or the nature thereof be questioned or denied by Ground
Lease Borrower or by any party on behalf of Ground Lease Borrower. If Agent
shall make any payment or perform any act or take action in accordance with the
preceding sentence, Agent will notify Borrowers of the making of any such
payment, the performance of any such act or the taking of any such action. In
any such event, subject to the rights of Tenants, subtenants and other occupants
under the Leases, Agent and any Person designated as Agent’s agent by Agent
shall have, and are hereby granted, the right to enter upon the Property
encumbered by the Ground Lease at any reasonable time, on reasonable notice
(which may be given verbally) and from time to time for the purpose of taking
any such action. Agent may pay and expend such sums of money as Agent reasonably
deems necessary for any such purpose and upon so doing shall be subrogated to
any and all rights of the landlord under the Ground Lease. Borrowers hereby
agrees to pay to Agent within five (5) days after demand, all such sums so paid
and expended by Agent and all of Agent and Lenders’ costs associated therewith,
together with interest thereon from the day of such payment at the Default Rate.
All sums so paid and expended by Agent and the interest thereon shall be secured
by the legal operation and effect of the Mortgage.
(d)    If the lessor under the Ground Lease shall deliver to Agent a copy of any
notice of default sent by said lessor to Ground Lease Borrower, as tenant under
the Ground Lease, such notice shall constitute full protection to Agent for any
reasonable action taken or omitted to be taken by Agent, in good faith, in
reliance thereon. Ground Lease Borrower shall exercise each individual option,
if any, to extend or renew the term of the Ground Lease upon demand by Agent
made at any time within one (1) year prior to the last day upon which any such
option may be exercised, and if Ground Lease Borrower shall fail to do so,
Ground Lease Borrower hereby expressly authorizes and appoints Agent its
attorney-in-fact to exercise any such option in the name of and upon behalf of
the Ground Lease Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Ground Lease Borrower will not
subordinate or consent to the subordination of the Ground Lease to any mortgage,
security deed, lease or other


82



--------------------------------------------------------------------------------







interest on or in the landlord’s interest in all or any part of the Property
encumbered by the Ground Lease, unless, in each such case, the written consent
of Agent shall have been first had and obtained.
Section 4.37    Pan Am PSA.
(a)    Pan Am Borrower shall not (i) surrender, terminate, cancel, modify, renew
or extend the Pan Am PSA, (ii) enter into any other agreement relating to the
sale of the Pan Am Property, or (iii) waive or release any of its rights and
remedies under the Pan Am PSA.
(b)    Pan Am Borrower shall (i) promptly perform and/or observe all of the
covenants and agreements required to be performed and observed by it under the
Pan Am PSA and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Agent of any default under the
Pan Am PSA of which it is aware; and (iii) promptly enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by the Pan Am Purchaser under the Pan Am PSA.
(c)    Pan Am Borrower shall close the transactions contemplated in the Pan Am
PSA no later than the second (2nd) anniversary of the Closing Date.
Notwithstanding the foregoing, in the event that the transactions contemplated
in the Pan Am PSA do not close on or prior to the second (2nd) anniversary of
the Closing Date as a result of a default by Pan Am Purchaser, Pan Am Borrower
shall have the right to tender a deed to the Pan Am Property to Agent, subject
to the Mortgage and the Assignment of Leases on the Pan Am Property, in which
case the Outstanding Principal Balance shall be reduced by an amount equal to
the Allocated Loan Amount for the Pan Am Property.
Section 4.38    TIC Agreements.
(a)    Each Pan Am Borrower and each Waterfront Borrower shall (i) diligently
perform and observe all of the terms, covenants and conditions set forth in the
applicable TIC Agreement on the part of each such Borrower to be performed
thereunder, and (ii) promptly deliver to Agent any notice given or received by
any Borrower under the applicable TIC Agreement.
(b)    No Borrower shall without the prior consent of Agent, terminate or cancel
any TIC Agreement or modify, change, supplement, alter or amend any TIC
Agreement in any manner whatsoever or assign such Borrower’s interest in any TIC
Agreement to any Person, and any such termination, cancellation, modification,
change, supplement, alteration, amendment or assignment of any TIC Agreement
without the prior consent of Agent shall be void and of no force and effect.
(c)    Each Pan Am Borrower and each Waterfront Borrower hereby assigns to Agent
(for the benefit of Lenders), as further security for the payment of the Debt
and for the performance and observance of the terms, covenants and conditions of
the Loan Documents all of the rights, privileges and prerogatives of the
applicable Borrower under the applicable TIC Agreement, including any rights of
first refusal (including any such rights arising under Section 363(i) of Chapter
11 of the United States Bankruptcy Code), purchase options or other similar
rights under such TIC Agreement. Each Pan Am Borrower and each Waterfront
Borrower hereby agrees that any rights of first refusal, purchase options or
other similar rights under applicable TIC


83



--------------------------------------------------------------------------------







Agreement afforded to any such Borrower are hereby made expressly subordinate to
the Mortgage and the other Loan Documents.
(d)    Each Pan Am Borrower and each Waterfront Borrower hereby agrees that all
rights and remedies of each such Borrower, including rights of indemnification,
under the applicable TIC Agreement are hereby expressly made subject and
subordinate to the terms and conditions of the Loan Documents and, so long as
the Loan is outstanding, no such Borrower shall exercise any such rights and
remedies, including any rights of indemnification, against any other
tenant-in-common under the applicable TIC Agreement.
(e)    Each Pan Am Borrower and each Waterfront Borrower hereby waives any
rights it may have (whether by operation of law or pursuant to the terms of the
applicable TIC Agreement), so long as any portion of the Debt is outstanding, to
create or suffer to exist any Lien on all or any portion of any other
tenant-in-common interest held by the other Borrower pursuant to the terms of
the applicable TIC Agreement and, so long as the Loan is outstanding, no such
Borrower shall place a Lien on all or any portion of any other tenant-in-common
interest held by the other Borrower pursuant to the terms of the applicable TIC
Agreement.
(f)    Each Pan Am Borrower and each Waterfront Borrower hereby waives any right
that it may have (whether by operation of law or pursuant to the terms of the
applicable TIC Agreement), so long as any portion of the Debt is outstanding, to
make any application to or petition any court for a partition of the applicable
Property, and, so long any portion of the Debt is outstanding, no such Borrower
shall make any application to or petition any court for a partition of the
applicable Property.
Section 4.39    Payment of Applicable Taxes. Borrowers shall timely pay, as the
same shall become due and payable, all Applicable Taxes levied or imposed upon
them or their properties, income or assets, except those that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established on the books of Borrower (as
applicable) in accordance with GAAP.
Section 4.40    Environmental Matters. Without limiting any of Borrowers’ or
Guarantor’s obligations under this Agreement or the other Loan Documents, (i)
following an Event of Default resulting from the occurrence of the Maturity Date
without the Loan being repaid in full or (ii) when Agent has accelerated the
Loan, upon notice from Agent, Waterfront Borrowers shall cause an engineer or
consultant satisfactory to Agent to conduct any environmental assessment or
audit of the Waterfront Property (the scope of which shall be determined in the
sole discretion of Agent and may include, without limitation, obtaining new
Phase I’s and, if appropriate, Phase II’s) and take any samples of soil,
groundwater or other water, air or building materials or any other invasive or
non-invasive testing requested by Agent and promptly deliver to Agent the
results of any such assessment, audit, sampling or other testing. In the event
that, after reviewing such environmental report or assessment, Agent requests,
based on the findings of the report, that Waterfront Borrowers undertake any
Remediation (as defined in the Environmental Indemnity), Waterfront Borrowers
shall promptly effectuate such Remediation and notify Agent upon completion
thereof. In addition, Agent shall have the right, but not the obligation, to
perform, at Waterfront Borrowers’ cost, any of Waterfront Borrowers’ obligations
under this Section 4.40.


84



--------------------------------------------------------------------------------







ARTICLE 5
    
INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1    Insurance.
5.1.1    Insurance Policies.
(a)    Each Borrower, at its sole cost and expense, shall obtain and maintain
during the entire Term, or cause to be maintained, insurance policies for such
Borrower and the Property owned by such Borrower providing at least the
following coverages:
(i)    Property insurance against loss or damage by fire, any type of wind
(including named storm), lightning and such other perils as are included in a
standard “special form” policy (formerly known as an “all-risk” endorsement
policy), and against loss or damage by all other risks and hazards covered by a
standard extended coverage insurance policy, with no exclusion for damage or
destruction caused by the acts of “Terrorists” (as defined by TRIPRA) (or,
subject to Section 5.1.1(i) below, standalone coverage with respect thereto)
riot and civil commotion, vandalism, malicious mischief, burglary and theft
(A) in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost” of such Property, which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation; (B) to be written on a no
coinsurance form or containing an agreed amount endorsement with respect to the
Improvements and personal property at such Property waiving all co-insurance
provisions; and (C) containing an “Ordinance or Law Coverage” or “Enforcement”
endorsement if any of the Improvements or the use of such Property shall at any
time constitute legal non-conforming structures or uses, and compensating for
loss of value or property resulting from operation of law and the cost of
demolition and the increased cost of construction in amounts as required by
Agent. In addition, each Borrower shall obtain: (y) if any portion of the
Improvements is currently or at any time in the future located in a federally
designated “special flood hazard area”, flood hazard insurance in an amount
equal to the lesser of (1) the Outstanding Principal Balance or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended, or such greater amount as Agent
shall require; and (z) earthquake insurance in amounts and in form and substance
satisfactory to Agent (provided that Agent shall not require earthquake
insurance unless such Property is located in an area with a high degree of
seismic activity and a Probable Maximum Loss (“PML”) of greater than 20%),
provided that the insurance pursuant to clauses (y) and (z) hereof shall be on
terms consistent with the comprehensive all risk insurance policy required under
this subsection (i);
(ii)    commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about such Property, such insurance (A) to be on the so-called “occurrence” form
and


85



--------------------------------------------------------------------------------







containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00), with a combined limit per policy year, excluding umbrella
coverage, of not less than Two Million and No/100 Dollars ($2,000,000.00);
(B) to continue at not less than the aforesaid limit until required to be
changed by Agent by reason of changed economic conditions making such protection
inadequate as reasonably determined by Agent; and (C) to cover at least the
following hazards: (1) Property and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; and
(4) contractual liability for all legal contracts to the extent the same is
available;
(iii)    rental loss and/or business income interruption insurance (A) with dual
party endorsement; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 5.1.1(h) below;
(C) covering a period of restoration of twenty-four (24) months and containing
an extended period of indemnity endorsement which provides that after the
physical loss to the Improvements and Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date that such Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period; and (D) in an amount equal to one hundred
percent (100%) of the projected Gross Revenue from such Property for a period of
twenty-four (24) months from the date that such Property is repaired or replaced
and operations are resumed. The amount of such business income insurance shall
be determined prior to the date hereof and at least once each year thereafter
based on Borrowers’ reasonable estimate of the Gross Revenue from such Property
for the succeeding twenty-four (24) month period. All proceeds payable to Agent
pursuant to this subsection shall be held by Agent and shall be applied to the
Obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Notes; provided, however, that nothing herein contained
shall be deemed to relieve Borrowers of its Obligations to pay the Debt on the
respective dates of payment provided for in the Notes and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if such
property and liability coverage forms do not otherwise apply, (A) commercial
general liability and umbrella  liability insurance covering claims related to
the construction, repairs or alterations being made which are not covered by or
under the terms or provisions of the commercial general liability and umbrella
liability insurance policies required herein this Section 5.1.1(a); and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy such Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;


86



--------------------------------------------------------------------------------







(v)    workers’ compensation, subject to the statutory limits of the state in
which such Property is located, and employer’s liability insurance with limits
which are required from time to time by Agent in respect of any work or
operations on or about such Property, or in connection with such Property or its
operation, provided that the insurance described in this subsection (v) shall
not be required if Borrower has no employees;
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Agent on terms consistent with the commercial
property insurance policy required under subsection (i) above;
(vii)    umbrella liability insurance in addition to primary coverage in an
amount not less than $75,000,000 per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection
(ii) above and subsection (viii) below;
(viii)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, with limits which are required from time to time by
Agent (if applicable);
(ix)    tsunami coverage (which may be part of Borrowers’ flood insurance) with
coverage in an amount not less than $17,500,000.00 and in form and substance
acceptable to Lender;
(x)    insurance against employee dishonesty, with respect to any employees of
Manager, in an amount acceptable to Agent; and
(xi)    upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Agent from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to such Property located in or around the region
in which such Property is located.
(b)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”) and shall be subject to the approval of Agent as to form and
substance, including insurance companies, amounts, deductibles, loss payees and
insureds. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Agent, certificates of insurance evidencing
the Policies (and, upon the written request of Agent, copies of such Policies)
accompanied by evidence satisfactory to Agent of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by each Borrower
to Agent.
(c)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).


87



--------------------------------------------------------------------------------







(d)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), shall name the applicable Borrower as the insured and , with
respect to Policies of liability insurance, except for the Policies referenced
in Section 5.1.1(a)(v) and (viii), shall name Agent (on behalf of Lenders) and
its successors and/or assigns as additional insured, as its interests may
appear, and in the case of Policies of property insurance, including but not
limited to special form/all risk, boiler and machinery, terrorism, windstorm,
flood, tsunami and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Agent (on behalf of Lenders)
providing that the loss thereunder shall be payable to Agent unless below the
threshold for such Borrower to handle such claim without Agent intervention as
provided in Section 5.2 below. Additionally, if any Borrower obtains property
insurance coverage in addition to or in excess of that required by
Section 5.1.1(a)(i), then such insurance policies shall also contain a standard
non-contributing mortgagee clause in favor of Agent (on behalf of Lenders)
providing that the loss thereunder shall be payable to Agent.
(e)    All Policies of insurance provided for in Section 5.1.1(a), shall:
(i)    contain clauses or endorsements to the effect that, with respect to the
Policies of property insurance, (1) no act or negligence of any Borrower, or
anyone acting for any Borrower, or of any Tenant or other occupant, or failure
to comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Agent is concerned, (2) the policies shall not be cancelled without
at least 30 days’ written notice to Lender, except ten (10) days’ notice for
non-payment of premium and (3) the issuer(s) of the policies shall give written
notice to Lender if the issuers elect not to renew the policies prior to its
expiration, provided that if issuers cannot or will not provide notice, such
Borrower shall be obligated to provide such notice;
(ii)    contain clauses or endorsements to the effect that, if obtainable by
Borrower using commercially reasonable efforts, the Policy shall not be canceled
without at least thirty (30) days’ written notice to Agent and any other party
named therein as an additional insured (other than in the case of non-payment in
which case only ten days prior notice, or the shortest time allowed by
applicable Legal Requirement (whichever is longer), will be required) and shall
not be materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice. If the issuers cannot or will not provide
notice, the Borrower shall be obligated to provide such notice;
(iii)    not contain any clause or provision that would make neither Agent nor
any Lender shall be liable for any Insurance Premiums thereon or subject to any
assessments thereunder; and
(iv)    contain clauses or endorsements to the effect that, if obtainable by
Borrower using commercially reasonable efforts, the issuers thereof shall give
notice to Agent if the issuers elect not to renew such Policies prior to its
expiration. If the issuers cannot or will not provide notice, the Borrower shall
be obligated to provide such notice; and


88



--------------------------------------------------------------------------------







(f)    If at any time Agent is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Agent shall have the
right, without notice to the applicable Borrower, to take such action as Agent
deems necessary to protect its interest in the applicable Property, including
the obtaining of such insurance coverage as Agent in its sole discretion deems
appropriate and all premiums incurred by Agent in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrowers
to Agent upon demand and until paid shall be secured by the Mortgage and shall
bear interest at the Default Rate.
(g)    In the event of foreclosure of the Mortgage or other transfer of title to
the Properties in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrowers in and to the Policies that are not
blanket Policies then in force concerning the Properties and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Agent or other transferee in the event of such other transfer of title.
(h)    The property insurance, liability insurance and rental loss and/or
business interruption insurance required under Sections 5.1.1(a)(i), (ii) 
(iii) and (vii) above shall cover perils of terrorism and acts of terrorism (or
at least not specifically exclude same) and Borrowers shall maintain property
insurance, public liability insurance and rental loss and/or business
interruption insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Sections
5.1.1(a)(i), (ii), (iii) and (vii) above (or at least not specifically excluding
same) at all times during the term of the Loan. For so long TRIPA is in effect
and continues to cover both foreign and domestic acts, Lender shall accept
terrorism insurance with coverage against acts which are “certified” within the
meaning of TRIPRA.
(i)    Notwithstanding anything in subsection (a)(i) or (h) above to the
contrary, each Borrower shall be required to obtain and maintain coverage in its
property insurance Policy (or by a separate Policy) against loss or damage by
terrorist acts in an amount equal to 100% of the “Full Replacement Cost” of the
Property owned by such Borrower plus the rental loss and/or business
interruption coverage under subsection (a)(iii) above; provided that such
coverage is available. In the event that such coverage with respect to terrorist
acts is not included as part of the “all risk” property policy required by
subsection (a)(i) above, such Borrower shall, nevertheless be required to obtain
coverage for terrorism (as standalone coverage) in an amount equal to 100% of
the “Full Replacement Cost” of such Property plus the rental loss and/or
business interruption coverage under subsection (a)(iii) above; provided that
such coverage is available. Borrowers shall obtain the coverage required under
this clause (i) from a carrier which otherwise satisfies the rating criteria
specified in Section 5.1.2 below (a “Qualified Carrier”) or in the event that
such coverage is not available from a Qualified Carrier, Borrowers shall obtain
such coverage from the highest rated insurance company providing such coverage.
5.1.2    Insurance Company. All Policies required pursuant to Section 5.1.1
(i) shall be issued by companies authorized to do business in the state where
the Properties are located, with (1) a financial strength and claims paying
ability rating of (x) “A” or better by S&P, , however for multi-layered
policies, (A) if four (4) or less insurance companies issue the Policies, then
at least 75% of the insurance coverage represented by the Policies must be
provided by insurance companies with a claims paying ability rating of “A” or
better by S&P, with no carrier below “BBB” or (B) if five (5) or more insurance
companies issue the Policies, then at least sixty percent (60%) of the insurance
coverage represented by the Policies must be provided by insurance companies
with a


89



--------------------------------------------------------------------------------







claims paying ability rating of “A” or better by S&P, with no carrier below
“BBB”, and (2) a rating of “A:X” or better in the current Best’s Insurance
Reports; (ii) shall, with respect to all property insurance and rental loss
and/or business interruption insurance policies, contain a Standard Mortgagee
Clause/ Lender’s Loss Payable Endorsement, or their equivalents, naming Agent
(on behalf of Lenders) as the person to whom all payments made by such insurance
company shall be paid; (ii) shall contain a waiver of subrogation against Agent;
(iv) shall contain such provisions as Agent deems reasonably necessary or
desirable to protect its interest including endorsements providing (A) that no
Borrower, Agent, Lender or any other party shall be a co-insurer under said
Policies, , and (B) for a deductible per loss of an amount not more than that
which is customarily maintained by prudent owners of properties with a standard
of operation and maintenance comparable to and in the general vicinity of such
Property, but in no event in excess of an amount reasonably acceptable to Agent;
and (v) shall be satisfactory in form and substance to Agent and shall be
approved by Agent as to amounts, form, risk coverage, deductibles, loss payees
and insureds. In addition to the insurance coverages described in Section 5.1.1
above, Borrowers shall obtain such other insurance as may from time to time be
reasonably required by Agent in order to protect its interests. Certificates of
insurance evidencing the Policies shall be delivered to Agent at the address
below (or to such other address or Person as Agent shall designate from time to
time by notice to Borrowers) on the date hereof with respect to the current
Policies and within thirty (30) days after the effective date thereof with
respect to all renewal Policies:
Midland Loan Services
Attn: Bank Servicing Group
10851 Mastin, Suite 700
Overland Park, KS 66210


Borrowers shall pay the Insurance Premiums annually in advance as the same
become due and payable and shall furnish to Agent evidence of the renewal of
each of the Policies with receipts for the payment of the Insurance Premiums or
other evidence of such payment reasonably satisfactory to Agent (provided,
however, that no Borrower shall be required to pay such Insurance Premiums nor
furnish such evidence of payment to Agent in the event that the amounts required
to pay such Insurance Premiums have been deposited into the Insurance Account
pursuant to Section 6.4 hereof). Within thirty (30) days after request by Agent,
Borrowers shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Agent, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices.
Section 5.2    Casualty. If any Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrowers shall give
prompt notice thereof to Agent. Following the occurrence of a Casualty,
Borrowers, regardless of whether insurance proceeds are available, shall
promptly proceed to restore, repair, replace or rebuild the affected Property,
in accordance with Legal Requirements to be of at least equal value and of
substantially the same character as prior to such damage or destruction. Agent
may, but shall not be obligated to make proof of loss if not made promptly by
Borrowers. In addition, Agent may participate in any settlement discussions with
any insurance companies (and shall approve any final settlement) (i) if an Event
of Default is continuing or (ii) with respect to any Casualty in which the Net
Proceeds or the costs of completing the Restoration are equal to or greater
than, with respect to the affected Property, two


90



--------------------------------------------------------------------------------







percent (2%) of the Allocated Loan Amount for such Property, and Borrowers shall
deliver to Agent all instruments required by Agent to permit such participation.
Except as set forth in the foregoing sentence (and, in the case of the
Waterfront Property, subject to the terms of the Ground Lease), any Insurance
Proceeds in connection with any Casualty (whether or not Agent elects to settle
and adjust the claim or Borrowers settle such claim) shall be due and payable
solely to Agent and held by Agent in accordance with the terms of this
Agreement. In the event any Borrower is a payee on any check representing
Insurance Proceeds with respect to any Casualty, Borrowers shall immediately
endorse, and cause all such third parties to endorse, such check payable to the
order of Agent (on behalf of Lenders). Borrowers hereby irrevocably appoint
Agent as its attorney-in-fact, coupled with an interest, to endorse any such
check payable to the order of Agent (on behalf of Lenders). Borrowers hereby
release Agent and Lenders from any and all liability with respect to the
settlement and adjustment by Agent of any claims in respect of any Casualty.
Section 5.3    Condemnation. Borrowers shall promptly give Agent notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of any Property and shall deliver to Agent copies of any and all
papers served in connection with such proceedings. Agent may participate in any
such proceedings, and Borrowers shall from time to time deliver to Agent all
instruments requested by it to permit such participation. Borrowers shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Agent, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrowers shall continue to pay the Debt at the time and in the
manner provided for its payment in the Notes and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Agent, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Agent shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Notes.
If any Property or any portion thereof is taken by a condemning authority,
Borrowers shall promptly commence and diligently prosecute the Restoration of
such Property and otherwise comply with the provisions of Section 5.4, whether
or not an Award is available to pay the costs of such Restoration. If such
Property is sold, through foreclosure or otherwise, prior to the receipt by
Agent of the Award, Agent shall have the right (but, in the case of the
Waterfront Property, subject to the terms of the Ground Lease), whether or not a
deficiency judgment on the Notes shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.
Section 5.4    Restoration. The following provisions shall apply in connection
with the Restoration (but, in the case of the Waterfront Property, subject to
the terms of the Ground Lease):
(a)    If the Net Proceeds shall be less than, with respect to the affected
Property, one percent (1%) of the Allocated Loan Amount for such Property, and
provided no Event of Default is continuing, the Net Proceeds will be disbursed
by Agent to Borrowers upon receipt, provided that all of the conditions set
forth in Section 5.4(b)(i) are met and Borrowers deliver to Agent a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence and in a good and workmanlike manner the Restoration in accordance
with the terms of this Agreement.


91



--------------------------------------------------------------------------------







(b)    If the Net Proceeds are equal to or greater than, with respect to the
affected Property, one percent (1%) of the Allocated Loan Amount for such
Property, the Net Proceeds will be held by Agent and Agent shall make the Net
Proceeds available for the Restoration in accordance with the provisions of this
Section 5.4. The term “Net Proceeds” shall mean: (i) the net amount of all
insurance proceeds received by Agent pursuant to Section 5.1.1 (a)(i), (iii),
(iv), and (vi) and Section 5.1.1(h) as a result of such damage or destruction,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”),
or (ii) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.
(i)    The Net Proceeds shall be made available to Borrowers for Restoration
upon the determination of Agent, in its sole discretion, that the following
conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
affected Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the affected Property is
taken, and such land is located along the perimeter or periphery of such
Property, and no portion of the Improvements is located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than seventy-five percent (75%) of the total rentable space in the affected
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such Casualty or Condemnation, whichever the
case may be, shall remain in full force and effect during and after the
completion of the Restoration without abatement of rent beyond the time required
for Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and will make all necessary repairs and
restorations thereto that are not being made by Borrowers as part of the
Restoration at their sole cost and expense;
(D)    Borrowers shall commence the Restoration as soon as reasonably
practicable (but in no event later than thirty (30) days after Borrowers’
receipt of the building permits for the Restoration, Borrowers agreeing to
continuously and diligently pursue obtaining such building permits) and shall
diligently pursue the same to satisfactory completion;
(E)    Agent shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Notes, which will be
incurred with respect to the affected Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrowers;


92



--------------------------------------------------------------------------------







(F)    Agent shall be satisfied that the Restoration will be completed in a good
and workmanlike manner on or before the earliest to occur of (1) the date six
(6) months prior to the Stated Maturity Date, (2) the earliest date required for
such completion under the terms of any Lease, (3) such time as may be required
under applicable Legal Requirements or (4) three (3) months prior to the
exhaustion of the proceeds of the insurance coverage referred to in
Section 5.1.1(a)(iii);
(G)    the affected Property and the use thereof after the Restoration will be
in compliance with and permitted under all applicable Legal Requirements;
(H)    the Restoration shall be done and completed by Borrowers in a good and
workmanlike manner and in an expeditious and diligent fashion and in compliance
with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the affected Property or the related Improvements;
(J)    the Debt Yield, after giving effect to the Restoration, shall be equal to
or greater than 8.25%;
(K)    the Loan to Value Ratio after giving effect to the Restoration, shall be
equal to or less than the lesser of (x) eighty and one half percent (80.5%), and
(y) the Loan to Value Ratio required hereunder in order to exercise the most
recent Extension Option under Section 2.7;
(L)    Borrowers shall deliver, or cause to be delivered, to Agent a signed
detailed budget approved in writing by Borrowers’ architect or engineer stating
the entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Agent; and
(M)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrowers with Agent are sufficient in Agent’s discretion to cover the cost of
the Restoration.
(ii)    The Net Proceeds shall be held by Agent in the Casualty and Condemnation
Account and, until disbursed in accordance with the provisions of this
Section 5.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Agent to, or as directed by, Borrowers from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Agent that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
affected Property which have not either been fully bonded to the satisfaction of
Agent and discharged of record or in the alternative fully insured to the
satisfaction of Agent by the title company issuing the Title Insurance Policy.


93



--------------------------------------------------------------------------------







(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Agent and an independent
consulting engineer selected by Agent (the “Casualty Consultant”), which
approval shall not be unreasonably withheld, conditioned or delayed. Agent shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration,
as well as the contracts under which they have been engaged, shall be subject to
the approval of Agent and the Casualty Consultant, which approval shall not be
unreasonably withheld, conditioned or delayed. All costs and expenses incurred
by Agent and/or any Lender in connection with recovering, holding and advancing
the Net Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrowers.
(iv)    In no event shall Agent be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(b), be less than the amount actually held back by Borrowers
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Agent that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the affected Property have been obtained from all
appropriate Governmental Authorities, and Agent receives evidence satisfactory
to Agent that the costs of the Restoration have been paid in full or will be
paid in full out of the Casualty Retainage; provided, however, that Agent will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which (i) the Casualty Consultant certifies to Agent that such
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of such
contractor’s, subcontractor’s or materialman’s contract, (ii) copies of
appropriate lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by Agent
or by the title company issuing the Title Insurance Policy are delivered to
Agent, and (iii) Agent receives an endorsement to the Title Insurance Policy
insuring the continued priority of the Lien of the Mortgage and evidence of
payment of any premium payable for such endorsement. If required by Agent, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.


94



--------------------------------------------------------------------------------







(v)    Agent shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Agent in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrowers shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Agent (for deposit into the Casualty and Condemnation Account)
before any further disbursement of the Net Proceeds shall be made. The Net
Proceeds Deficiency deposited with Agent shall be deposited by Agent into the
Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(b) shall constitute additional security for the Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Agent after the Casualty
Consultant certifies to Agent that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Agent
of evidence satisfactory to Agent that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Agent to Borrowers,
provided no Event of Default shall have occurred and shall be continuing.
(c)    Intentionally Omitted.
(d)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrowers as excess Net Proceeds pursuant
to Section 5.4(b)(vii) may be retained and applied by Agent in accordance with
Section 2.4.3 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Agent in its sole discretion
shall deem proper, or, at the discretion of Agent, the same may be paid, either
in whole or in part, to Borrowers for such purposes as Agent shall approve, in
its discretion. Additionally, throughout the term of the Loan if an Event of
Default is continuing, then Borrowers shall pay to Agent, with respect to any
payment of the Debt pursuant to this Section 5.4(d), an additional amount equal
to the Spread Maintenance Premium; provided, however, that if an Event of
Default is not continuing, then no Spread Maintenance Premium shall be payable.
(e)    In the event of foreclosure of the Mortgage, or other transfer of title
to any Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrowers in and to the Policies that are not blanket
Policies then in force concerning such Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Agent or
other transferee, as applicable, in the event of such other transfer of title.
(f)    Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty, any insurance company makes a payment under a
property or business or rental interruption insurance Policy that Borrowers
propose be treated as business or rental interruption insurance, then,
notwithstanding any designation (or lack of designation) by the insurance
company


95



--------------------------------------------------------------------------------







as to the purpose of such payment, as between Agent and Borrowers, such payment
shall not be treated as business or rental interruption Insurance Proceeds
unless Borrowers (i) have demonstrated to Agent’s satisfaction that the
remaining Net Proceeds that have been received from the property insurance
companies are sufficient to pay 100% of the cost of the Restoration or, if such
Net Proceeds are to be applied to repay the Obligations in accordance with the
terms hereof, that such remaining Net Proceeds will be sufficient to satisfy the
Obligations in full or (ii) to the extent Borrowers are not able to satisfy
Agent as to the sufficiency of the remaining funds to pay 100% of the
Restoration or to satisfy the Obligations in full prior to distribution of Net
Proceeds, Borrowers have agreed to fund any shortfall from funds other than from
Gross Revenue or borrowed funds and has provided such security as Agent may
require to insure payment of such shortfalls. To the extent any payment under a
property or business or rental interruption insurance Policy is treated as
business or rental interruption insurance in accordance with this paragraph (f),
such funds shall be deposited into the Casualty and Condemnation Account.
Provided that no Event of Default then exists, Insurance Proceeds treated as
business or rental interruption insurance in accordance with this paragraph (f)
(to the extent of available funds) shall be (A) first applied by Agent, on each
Monthly Payment Date, to pay for Debt Service, deposits of Reserve Funds and
payments of Monthly Operating Expense Budgeted Amount and Approved Extraordinary
Operating Expenses actually incurred (collectively, the “Approved Monthly BI
Expenses”) for such month pursuant to, and in the priorities set forth in,
Section 6.8, and (B) second, to the extent that Agent determines that the amount
of business or rental interruption Insurance Proceeds then remaining in the
Casualty and Condemnation Account is sufficient to pay for all future Approved
Monthly BI Expenses through the completion of the subject Restoration, disbursed
by Agent to Borrowers in an aggregate amount under this clause (B) not to exceed
the Approved Monthly BI Expenses actually incurred by Borrowers from the date of
the applicable Casualty to the date of the first installment of business or
rental interruption Insurance Proceeds advanced by the applicable insurance
company (as evidenced by supporting documentation provided by Borrowers that is
acceptable to Agent). Provided no Default then exists, all remaining business or
rental interruption insurance proceeds shall be disbursed to Borrowers upon the
completion of the subject Restoration and the recommencement of full unabated
rent being paid by the Tenants under the Leases required to remain in place
pursuant to Section 5.4(b)(i)(C).
ARTICLE 6
    
CASH MANAGEMENT AND RESERVE FUNDS
Section 6.1    Cash Management Arrangements. Each Borrower shall cause all Rents
and other Gross Revenue to be (i) transmitted directly into a separate trust
account (each, a “Clearing Account”) established for each of the Davies Center
Property, the Pan Am Property and the Waterfront Property and maintained by
Borrowers at an Eligible Institution selected by Borrowers and reasonably
approved by Agent (the “Clearing Bank”) as more fully described in the Clearing
Account Agreement. Without in any way limiting the foregoing, if any Borrower,
Manager or any of their respective Affiliates receives any Rents or other Gross
Revenue from the Davies Center Property, the Pan Am Property or the Waterfront
Property, then (i) such amounts shall be deemed to be collateral for the
Obligations and shall be held in trust for the benefit of, and as the property
of, Agent (for the benefit of Lenders), (ii) such amounts shall not be
commingled with any other funds or property of any Borrower, Manager or any of
their respective Affiliates, and (iii) each Borrower, Manager or such Affiliate
shall deposit such amounts in the Clearing Account for such Property within one
(1) Business Day of receipt thereof. Subject to maintaining the Minimum


96



--------------------------------------------------------------------------------







Balance (as defined in the Clearing Account Agreement), all available funds
deposited into any Clearing Account shall be swept by the Clearing Bank on a
daily basis into the Deposit Account and applied and disbursed in accordance
with this Agreement. Funds in the Deposit Account may be invested in Permitted
Investments as Agent shall determine in Agent’s discretion. All funds in the
Deposit Account or any Account that are invested in a Permitted Investment are
deemed to be held in such Deposit Account or any Account for all purposes of
this Agreement and the other Loan Documents. The maturities of the Permitted
Investments on deposit in the Deposit Account or any Account shall, to the
extent such dates are ascertainable, be selected and coordinated to become due
not later than the day before any disbursements from the Accounts must be made.
All Permitted Investments shall be held in the name and be under the sole
dominion and control of Agent. Neither Agent nor the Deposit Bank shall have any
liability for any loss in investments of funds in the Deposit Account or any
Account that are invested in Permitted Investments. Borrower shall include all
such earnings and losses on the Deposit Account or any Account as income or
losses, as the case may be, of Borrower for federal and applicable state tax
purposes. Notwithstanding the foregoing, Agent or its designee shall only be
permitted to instruct the Deposit Bank to invest amounts held in the Deposit
Account in Permitted Investments if: (i) such Permitted Investments are
regularly offered by Agent or Servicer for accounts similar in size, scope and
type as the Deposit Account and (ii) such Permitted Investments are not
prohibited by any Legal Requirements. Agent shall also establish subaccounts of
the Deposit Account which shall at all times be Eligible Accounts (and may be
ledger or book entry accounts and not actual accounts) (such subaccounts,
including the Required Repairs Account, the Tax Account, the Insurance Account,
the Ground Rent Account, the Rollover Account, the Capital Expenditure Account,
the Casualty and Condemnation Account and the Cash Collateral Account, and any
and all bank accounts of Borrowers are referred to herein as “Accounts”). The
Deposit Account and all other Accounts (other than any account of Borrowers for
the deposit of amounts available to Borrowers pursuant to Sections
6.10.1(xi)(A)(y) and 4.11.4 when no Cash Flow Sweep Period is continuing) will
be under the sole control and dominion of Agent, and no Borrower shall have the
right of withdrawal from such Accounts under the sole control and dominion of
Agent. Borrowers shall pay for all expenses of opening and maintaining all of
the above accounts.
Section 6.2    Required Repairs Funds.
6.2.1    Deposit of Required Repairs Funds. Borrowers shall perform the repairs
and other work at the Properties as set forth on Schedule II (such repairs and
other work hereinafter referred to as “Required Repairs”) and shall complete
each of the Required Repairs on or before the respective deadline for each
repair as set forth on Schedule II; provided, however, that if any Required
Repair has not been completed on or prior to the date set forth on Schedule II
for such Required Repair, and provided Borrowers are diligently and continuously
pursuing completion of the same, Borrowers shall have such additional time
reasonably necessary to complete such Required Repair, such additional period
not to exceed sixty (60) days. On the Closing Date, Borrowers shall deposit with
Agent the amount set forth on such Schedule II as the estimated cost to complete
the Required Repairs multiplied by 115% (the “Required Repairs Funds”), which
Required Repairs Funds shall be transferred by Deposit Bank into an Account (the
“Required Repairs Account”).
6.2.2    Release of Required Repairs Funds. Provided no monetary Default,
material non-monetary Default of which Agent has notified Borrowers or Event of
Default shall exist and remain uncured, Agent shall disburse Required Repairs
Funds to Borrowers out of the Required Repairs


97



--------------------------------------------------------------------------------







Account, within twenty (20) days after the delivery by Borrowers to Agent of a
request therefor (but not more often than once per month), in increments of at
least $10,000 (or a lesser amount if the total amount in the Required Repairs
Account is less than $10,000, in which case only one disbursement of the amount
remaining in the account shall be made), accompanied by the following items
(which items shall be in form and substance satisfactory to Agent): (i) an
Officer’s Certificate (A) stating that the Required Repairs (or relevant portion
thereof) to be funded by the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, (B) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, or if such payment is a progress payment, that such
payment represents full payment to such Person, less any applicable retention
amount, for work completed through the date of the relevant invoice from such
Person, (D) stating that the Required Repairs (or relevant portion thereof) to
be funded have not been the subject of a previous disbursement, (E) stating that
all previous disbursements of Required Repair Funds have been used to pay the
previously identified Required Repairs, and (F) stating that all outstanding
costs of Required Repairs (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full other than any applicable retention amount, (ii) as to any completed
Required Repair a copy of any license, permit or other approval by any
Governmental Authority required, if any, in connection with the Required Repairs
and not previously delivered to Agent, (iii) copies of appropriate lien waivers
(or conditional lien waivers) or other evidence of payment satisfactory to
Agent, (iv) at Agent’s option, a title search for the applicable Property
indicating that such Property is free from all Liens, claims and other
encumbrances not previously approved by Agent, and (v) such other evidence as
Agent shall reasonably request to demonstrate that the Required Repairs to be
funded by the requested disbursement have been completed (or completed to the
extent of the requested payment) and are paid for or will be paid upon such
disbursement to Borrowers. Upon Borrowers’ completion of all Required Repairs in
accordance with this Section 6.2, Agent shall release any remaining Required
Repairs Funds, if any, in the Required Repairs Account to Borrowers. In addition
to the foregoing, with respect to Required Repairs marked “Yes” in column H of
Schedule II, if, within 45 days after the date hereof, Borrowers provide backup
to Agent that, in Agent’s reasonable discretion, evidences that the applicable
Required Repair will be completed in accordance with the terms of this Section
6.2 for less than the cost estimate for such Required Repair set forth on
Schedule II, so long as no Event of Default has occurred and is continuing,
Agent shall release to Borrowers the difference between the original cost
estimate to complete the applicable Required Repair and the amount Agent
reasonably determines is required to complete the Required Repair.
Section 6.3    Tax Funds.
6.3.1    Deposits of Tax Funds. Borrowers shall deposit with Agent (i) on the
Closing Date, an amount equal to $613,261.68 and (ii) on each Monthly Payment
Date, an amount equal to one-twelfth of the Taxes that Agent estimates will be
payable during the next ensuing twelve (12) months (initially, $306,630.84), or
any greater amount, in each case, in order to accumulate sufficient funds to pay
all such Taxes at least thirty (30) days prior to their respective due dates,
which amounts shall be transferred into an Account (the “Tax Account”). Amounts
deposited from time to time into the Tax Account pursuant to this Section 6.3.1
are referred to herein as the “Tax Funds”. If at any time Agent determines that
the Tax Funds will not be sufficient to pay the Taxes, Agent shall


98



--------------------------------------------------------------------------------







notify Borrowers of such determination and the monthly deposits for Taxes shall
be increased by the amount that Agent estimates is sufficient to make up the
deficiency at least ten (10) days prior to the respective due dates for the
Taxes; provided, that if Borrowers receive notice of any deficiency after the
date that is ten (10) days prior to the date that Taxes are due, Borrowers will
deposit with Agent such amount within three (3) Business Days after its receipt
of such notice.
6.3.2    Release of Tax Funds. Provided no monetary Default or Event of Default
shall exist and remain uncured, Agent shall apply Tax Funds in the Tax Account
to payments of Taxes. In making any payment relating to Taxes, Agent may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes (including, without limitation, in
connection with a sale of a Property), Agent shall, in its sole discretion,
either (a) return any excess to Borrowers or (b) credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Account after the Obligations have been paid in full shall be returned to
Borrowers.
Section 6.4    Insurance Funds.
6.4.1    Deposits of Insurance Funds. Borrowers shall deposit with Agent (i) on
the Closing Date, an amount equal to $163,209.27 and (ii) on each Monthly
Payment Date, an amount equal to one-twelfth of the Insurance Premiums that
Agent estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof (initially $163,209.27), or any greater
amount, in each case, in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies, which amounts shall be transferred into an Account established at
Deposit Bank to hold such funds (the “Insurance Account”). Amounts deposited
from time to time into the Insurance Account pursuant to this Section 6.4.1 are
referred to herein as the “Insurance Funds”. If at any time Agent determines
that the Insurance Funds will not be sufficient to pay the Insurance Premiums,
Agent shall notify Borrowers of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Agent estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.
6.4.2    Release of Insurance Funds. Provided no monetary Default or Event of
Default shall exist and remain uncured, Agent shall apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums, provided
Borrowers shall furnish Agent with all bills, invoices and statements for the
Insurance Premiums for which such funds are required at least thirty (30) days
prior to the date on which such charges first become payable. In making any
payment relating to Insurance Premiums, Agent may do so according to any bill,
statement or estimate procured from the insurer or its agent, without inquiry
into the accuracy of such bill, statement or estimate. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums (including,
without limitation, in connection with a sale of a Property), Agent shall, in
its sole discretion, either (a) return any excess to Borrowers or (b) credit
such excess against future payments to be made to the Insurance Funds. Any
Insurance Funds remaining in the Insurance Account after the Obligations have
been paid in full shall be returned to Borrowers.
Section 6.5    Ground Rent Funds.


99



--------------------------------------------------------------------------------







6.5.1    Deposits of Ground Rent Funds. Borrowers shall deposit with Agent, on
each Monthly Payment Date commencing with October 10, 2016, an amount equal to
one-twelfth of the annual Ground Rent, which amounts shall be transferred into
an Account (the “Ground Rent Account”). Such deposit may be increased from time
to time by Agent in such amount as Agent shall deem to be necessary in its
reasonable discretion to reflect any increases in the Ground Rent. Amounts
deposited from time to time into the Ground Rent Account pursuant to this
Section 6.5.1 are referred to herein as the “Ground Rent Funds”.
6.5.2    Release of Ground Rent Funds. Provided no monetary Default or Event of
Default shall exist and remain uncured, Agent shall apply Ground Rent Funds on
deposit in the Ground Rent Account to payments of Ground Rent. Borrowers shall
furnish Agent with all bills, invoices and statements for the Ground Rent at
least ten (10) days prior to the date on which such Ground Rent first becomes
payable. In making any payment relating to Ground Rent, Agent may do so
according to any bill or statement given by or on behalf of the ground lessor
without inquiry into the accuracy of such bill or statement or into the validity
of any rent, additional rent or other charge thereof. If the amount of the
Ground Rent Funds shall exceed the amounts due for Ground Rent, Agent shall, in
its sole discretion, either (a) return any excess to Borrowers or (b) credit
such excess against future payments to be made to the Ground Rent Funds. Any
Ground Rent Funds remaining after the Obligations have been paid in full shall
be returned to Borrowers.
Section 6.6    Rollover Funds.
6.6.1    Deposits of Rollover Funds.
(a)    Borrowers shall deposit with Agent (i) an amount equal to $1,126,041.49
(the “Initial Rollover Deposit”) on the Closing Date and (ii) on each Monthly
Payment Date the sum of $233,520.21, for tenant improvements and leasing
commissions that may be incurred following the date hereof, which amounts shall
be transferred into an Account (the “Rollover Account”). Borrowers shall deposit
with Agent an amount equal to $291,559.96 (the “Initial Free Rent Deposit”) into
the Rollover Account on the Closing Date, for the rent concessions set forth on
Schedule IX-B attached hereto. Agent may from time to time reassess its estimate
of the required monthly amount necessary for tenant improvements and leasing
commissions and, upon notice to Borrowers, Borrowers shall be required to
deposit with Agent each month such reassessed monthly amount, which shall be
transferred into the Rollover Account. Amounts deposited from time to time into
the Rollover Account pursuant to this Section 6.6.1 are referred to herein as
the “Rollover Funds”.
(b)    In addition to the required monthly deposits set forth in
subsection (a) above, the following items shall be deposited into the Rollover
Account and held as Rollover Funds and shall be disbursed and released as set
forth in Section 6.6.2 below, and Borrowers shall advise Agent at the time of
receipt thereof of the nature of such receipt so that Agent shall have
sufficient time to instruct the Deposit Bank to deposit and hold such amounts in
the Rollover Account pursuant to the Cash Management Agreement:
(i)    All sums paid with respect to (A) a modification of any Lease or
otherwise paid in connection with any Borrower taking any action under any Lease
(e.g., granting a consent) or waiving any provision thereof, (B) any settlement
of claims of any


100



--------------------------------------------------------------------------------







Borrower against third parties in connection with any Lease, (C) any rejection,
termination, surrender or cancellation of any Lease (including in any bankruptcy
case) or any lease buy-out or surrender payment from any Tenant (including any
payment relating to unamortized tenant improvements and/or leasing commissions)
(collectively, “Lease Termination Payments”), and (D) any sum received from any
Tenant to obtain a consent to an assignment or sublet or otherwise, or any
holdover rents or use and occupancy fees from any Tenant or former Tenant (to
the extent not being paid for use and occupancy or holdover rent); and
(ii)    Any other extraordinary event pursuant to which Borrowers receive
payments or income (in whatever form) derived from or generated by the use,
ownership or operation of the Properties not otherwise covered by this Agreement
or the Cash Management Agreement.
6.6.2    Release of Rollover Funds.
(a)    Provided no monetary Default, material non-monetary Default of which
Agent has notified Borrowers or Event of Default shall exist and remain uncured,
Agent shall disburse Rollover Funds to Borrowers out of the Rollover Account,
within ten (10) days after the delivery by Borrowers to Agent of a request
therefor (but not more often than once per month), in increments of at least
$10,000 provided that: (i) such disbursement is for an Approved Leasing Expense;
(ii) the request for disbursement is accompanied by (A) an Officer’s Certificate
from Borrowers (1) stating that the items to be funded by the requested
disbursement are Approved Leasing Expenses, and a description thereof,
(2) stating that any tenant improvements at the applicable Property to be funded
by the requested disbursement (or the relevant portion thereof as to which such
request for funds relates) have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (3) stating that the
Approved Leasing Expenses (or the relevant portions thereof) to be funded from
the disbursement in question have not been the subject of a previous
disbursement, (4) stating that all previous disbursements of Rollover Funds have
been used to pay the previously identified Approved Leasing Expenses, and
(5) stating that all outstanding Approved Leasing Expenses then due (other than
those to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (B) a copy of any material license, permit
or other approval by any Governmental Authority required in connection with the
tenant improvements and not previously delivered to Agent, (C) copies of
appropriate lien waivers, conditional lien waivers or other evidence of payment
satisfactory to Agent, (D) at Agent’s option, a title search for the applicable
Property indicating that the applicable Property is free from all Liens, claims
and other encumbrances not previously approved by Agent, (E) if requested by
Agent, with respect to the final disbursement from the Rollover Account for
tenant improvement costs relating to any Lease requiring tenant improvements in
excess of $100,000.00, a current Tenant estoppel certificate in form and
substance acceptable to Agent, and (F) such other evidence as Agent shall
reasonably request to demonstrate that the Approved Leasing Expenses to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrowers (or the portion thereof as to
which such request for disbursement has been submitted has been completed and is
paid for (other than any retention amount which is not a part of such
disbursement request) or will be paid upon such disbursement to Borrowers), and
(iii) if such disbursement is a disbursement of the Initial Rollover Deposit,
such disbursement is for a tenant improvement expense for a Lease set forth on
Schedule IX-A attached hereto.


101



--------------------------------------------------------------------------------







(b)    Provided no Event of Default shall exist, Agent shall transfer a portion
of the Initial Free Rent Deposit to the Deposit Account on each Payment Date
equal to the amount of the free rent set forth on Schedule IX-B attached hereto
that pertains to the immediately preceding calendar month.
Section 6.7    Capital Expenditure Funds.
6.7.1    Deposits of Capital Expenditure Funds. Borrowers shall deposit with
Agent, (i) $6,143,171.00 on the Closing Date, and (ii) on each Monthly Payment
Date, the amount of $134,525.00, for annual Capital Expenditures, which amounts
shall be transferred into an Account (the “Capital Expenditure Account”).
Amounts deposited from time to time into the Capital Expenditure Account
pursuant to this Section 6.7.1 are referred to herein as the “Capital
Expenditure Funds”. Agent may reassess its estimate of the amount necessary for
Capital Expenditures from time to time and may require Borrowers to increase the
monthly deposits required pursuant to this Section 6.7.1 upon thirty (30) days’
notice to Borrowers if Agent determines in its reasonable discretion that an
increase is necessary to maintain proper operation of the Properties.
6.7.2    Release of Capital Expenditure Funds. Provided no monetary Default,
material non-monetary Default of which Agent has notified Borrowers or Event of
Default shall exist and remain uncured, Agent shall disburse Capital Expenditure
Funds to Borrowers out of the Capital Expenditure Account, within ten (10) days
after the delivery by Borrowers to Agent of a request therefor (but not more
often than once per month), in increments of at least $10,000 (or a lesser
amount if the total amount in the Capital Expenditure Account is less than
$10,000, in which case only one disbursement of the amount remaining in the
account shall be made) provided that: (i) such disbursement is for an Approved
Capital Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrowers (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Approved Capital Expenditures to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested disbursement) in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, (3) stating that the Approved Capital
Expenditures (or the relevant portions thereof) to be funded from the
disbursement in question have not been the subject of a previous disbursement,
(4) stating that all previous disbursements of Capital Expenditure Funds have
been used to pay the previously identified Approved Capital Expenditures, and
(5) stating that all outstanding Capital Expenditures then due (other than those
to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (B) a copy of any material license, permit
or other approval required by any Governmental Authority in connection with the
Approved Capital Expenditures and not previously delivered to Agent, (C) copies
of appropriate lien waivers, conditional lien waivers, or other evidence of
payment satisfactory to Agent, (D) at Agent’s option, a title search for the
applicable Property indicating that such Property is free from all Liens, claims
and other encumbrances not previously approved by Agent, and (E) such other
evidence as Agent shall reasonably request to demonstrate that the Approved
Capital Expenditures to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrowers
(or the portion thereof as to which such request for disbursement has been
submitted has been completed and is paid for (other than any retention amount
which is not a part of such disbursement request) or will be paid upon such
disbursement to Borrowers) and (iii) if such disbursement request is for $75,000
or more, Agent shall have (if it desires) verified (by an inspection


102



--------------------------------------------------------------------------------







conducted at Borrowers’ expense) performance of the work associated with such
Approved Capital Expenditure.
Section 6.8    Casualty and Condemnation Account. Borrowers shall pay, or cause
to be paid, to Agent all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.8 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.
Section 6.9    Cash Collateral Funds. If a Cash Flow Sweep Period shall be
continuing, all Available Cash shall be paid to Agent (for the benefit of
Lenders), which amounts shall be transferred by Agent into an Account (the “Cash
Collateral Account”) to be held by Agent as cash collateral for the Debt.
Amounts on deposit from time to time in the Cash Collateral Account pursuant to
this Section 6.9 are referred to as the “Cash Collateral Funds”. Any Cash
Collateral Funds on deposit in the Cash Collateral Account not previously
disbursed or applied shall, upon the termination of such Cash Flow Sweep Period,
be disbursed to Borrowers.  Funds on deposit in the Cash Collateral Account, at
Agent’s sole and absolute election and discretion, may be allocated to (A) the
Rollover Account to be applied in accordance with the terms and conditions of
Section 6.6 hereof or (B) Capital Expenditure Account to be applied in
accordance with the terms and conditions of Section 6.7 hereof. Notwithstanding
the foregoing, Agent shall have the right, but not the obligation, at any time
during the continuance of an Event of Default, in its sole and absolute
discretion to apply any and all Cash Collateral Funds then on deposit in the
Cash Collateral Account to the Debt or Obligations, in such order and in such
manner as Agent shall elect in its sole and absolute discretion, including to
make a prepayment of principal (together with the applicable Spread Maintenance
Premium, if any, applicable thereto) or any other amounts due hereunder.
Section 6.10    Property Cash Flow Allocation.
6.10.1    Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during the Term, except during the continuance of an Event of Default, all
funds deposited into the Deposit Account during the immediately preceding
Interest Period shall be applied on such Monthly Payment Date in the following
order of priority:
(i)    First; to Servicer (or to Agent to be delivered to Servicer), to pay the
Servicing Fee and any and all fees, costs and expenses due to Agent in
accordance with the Loan Documents (other than amounts due and owing to Lenders
and payable in accordance with clauses (v) and (vi) below);
(ii)    Second, the Tax Account, to make the required deposit of Tax Funds as
required under Section 6.3;
(iii)    Third, to the Insurance Account, to make the required deposit of
Insurance Funds as required under Section 6.4;


103



--------------------------------------------------------------------------------







(iv)    Fourth, to the Ground Rent Account, to make the required deposit of
Ground Rent Funds as required under Section 6.5;
(v)    Fifth, to Agent, for itself and for the benefit of Lenders, of any other
amounts then due and payable under the Loan Documents (other than the
Outstanding Principal Balance, Spread Maintenance Premium and amounts payable
pursuant to clauses (vi) and (xi) below);
(vi)    Sixth, to Agent for the benefit of Lenders, funds sufficient to pay the
Monthly Debt Service Payment Amount;
(vii)    Seventh, to the Rollover Account, to make the required deposit of
Rollover Funds as required under Section 6.6;
(viii)    Eighth, to the Capital Expenditure Account, to make the required
deposit of Capital Expenditure Funds as required under Section 6.7;
(ix)    Ninth, to each of Davies Center Borrower, Pan Am Borrower and Waterfront
Borrower, funds in an amount equal to the Monthly Operating Expense Budgeted
Amount for each Property;
(x)    Tenth, to each of Davies Center Borrower, Pan Am Borrower and Waterfront
Borrower, payments for Approved Extraordinary Operating Expenses, if any, for
each Property;
(xi)    Eleventh, to Agent in partial repayment of the Loan, which amount
described in this clause (xi) shall reduce, pro rata (to the extent each are
still owned by the applicable Borrower), the Allocated Loan Amounts of the
Davies Center Property and the Waterfront Property in an amount equal to (1)
prior to the Stated Maturity Date, 55% of all amounts available for distribution
pursuant to this clause (xi) (“Available Cash”) or (2) from and after the Stated
Maturity Date, 50% of all Available Cash; and
(xii)    Lastly, all remaining Available Cash: after payment of the amounts set
forth in clauses (i) through (xi) above:
(A)    during a Cash Flow Sweep Period, to the Cash Collateral Account to be
held or disbursed in accordance with Section 6.9; or
(B)    provided no Cash Flow Sweep Period is continuing, then the remaining
funds to be deposited into the Borrower Operating Account for each of the three
Properties, provided that the portion of the remaining funds to be deposited
into each of the Borrower Operating Accounts shall be based on the Allocated
Loan Amount for such Property in proportion to the amount of the Loan.
6.10.2    Failure to Make Payments. The failure of Borrowers to make all of the
payments required under clauses (i) through (vii) of Section 6.10.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds


104



--------------------------------------------------------------------------------







are available in the Deposit Account for such payments and no other Event of
Default is then continuing (subject only to the applicable cure periods
expressly set forth in Section 8.1 hereof), the failure by Agent and/or the
Deposit Bank to allocate such funds into the appropriate Accounts shall not
constitute an Event of Default.
6.10.3    Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence of an Event of
Default, Agent, at its option, may apply any Gross Revenue then in the
possession of Agent or Deposit Bank (including any Reserve Funds on deposit in
any Cash Management Account) to the payment of the Debt in such order,
proportion and priority as Agent may determine in its sole and absolute
discretion. Agent’s right to withdraw and apply any of the foregoing funds shall
be in addition to all other rights and remedies provided to Agent under the Loan
Documents.
Section 6.11    Security Interest in Reserve Funds. As security for payment of
the Debt and the performance by Borrowers of all other terms, conditions and
provisions of the Loan Documents, Borrowers hereby pledge and assign to Agent
for the benefit of Lenders, and grants to Agent and Lenders a security interest
in, all Borrowers’ right, title and interest in and to all Gross Revenue and in
and to all payments to or monies held in the Clearing Account, the Deposit
Account and all Accounts created pursuant to this Agreement, any Loan Document
or otherwise maintained by Borrowers (collectively, the “Cash Management
Accounts”). Borrowers hereby grants to Agent for the benefit of Lenders a
continuing security interest in, and agrees to hold in trust for the benefit of
Agent and Lenders, all Rents and other Gross Revenue in its possession prior to
the (i) payment of such Gross Revenue to Agent for the benefit of Lenders or
(ii) deposit of such Gross Revenue into the Deposit Account. Borrowers shall
not, without obtaining the prior written consent of Agent, further pledge,
assign or grant any security interest in any Cash Management Account, or permit
any Lien to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Agent as the secured party, to be filed with
respect thereto. This Agreement is, among other things, intended by the parties
to be a security agreement for purposes of the UCC. Upon the occurrence and
during the continuance of an Event of Default, Agent may apply any sums in any
Cash Management Account in any order and in any manner as Agent shall elect in
Agent’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Agent to foreclose the Lien of the Mortgage or
exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Agent. All interest which accrues on the funds in any Account shall accrue for
the benefit of Agent and shall be taxable to Borrowers. Upon repayment in full
of the Debt, all remaining funds in the Accounts, if any, shall be promptly
disbursed to Borrowers.
ARTICLE 7
    
INTENTIONALLY OMITTED
ARTICLE 8
    
DEFAULTS
Section 8.1    Events of Default. Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):


105



--------------------------------------------------------------------------------







(i)    if (A) any portion of the Debt or the Obligations is not paid when due or
(B) Borrowers shall fail to make any deposit into any Account (including,
without limitation, the Clearing Account, the Tax Account, the Insurance
Account, the Ground Rent Account, the Rollover Account, or the Capital
Expenditure Account) as and when required hereunder; provided that if adequate
funds are available in the Deposit Account for any such payment of interest or
Reserve Funds and no other Event of Default is then continuing, the failure by
Agent and/or the Deposit Bank to allocate such funds into the appropriate
accounts shall not constitute an Event of Default;
(ii)    if any other amount payable pursuant to this Agreement, the Notes or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing beyond the stated cure
period for such payment, or, if no cure period, for five (5) Business Days after
Agent delivers written notice thereof to Borrowers;
(iii)    if any of the Taxes or Other Charges are not paid when due (provided
that it shall not be an Event of Default if there are sufficient funds in the
Tax Account to pay such amounts when due, all conditions precedent to the
disbursement of such Tax Funds are satisfied, Borrowers request in writing that
Agent cause such payment to be made at least ten (10) days prior to such amount
becoming due, and Agent fails to direct such payment to be made in violation of
this Agreement);
(iv)    if the Policies are not (A) delivered to Agent within five (5) Business
Days of Agent’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;
(v)    a Transfer other than a Permitted Transfer occurs;
(vi)    if any certification, representation or warranty made by any Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Agent shall have been false or misleading in any material respect as of the date
such representation or warranty was made;
(vii)    if any Borrower Party shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for any
Borrower Party or any Borrower Party shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, any Borrower Party,
or if any proceeding for the dissolution or liquidation of any Borrower Party
shall be instituted, or if any Borrower Party is substantively consolidated with
any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to,
acquiesced in by or solicited by any Borrower Party, such Event of


106



--------------------------------------------------------------------------------







Default shall be deemed cured and no longer continuing if the same is
discharged, stayed or dismissed within sixty (60) days following its filing;
(ix)    if any Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Agent in connection with the Loan,
or in any other non-consolidation opinion delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect that is not cured
within five (5) days of Borrowers’ receipt of written notice of the same from
Agent;
(xi)    a breach of the covenants set forth in Sections 4.11 (but only with
respect to a breach caused by the entering into, modification, amendment, or
termination of any Lease in violation of such Section 4.11), 4.21, 4.23, 4.25,
4.26, 4.31, 4.32, 4.33, 4.35, 4.36(a) or (b), 4.37(a) or (c), or 4.38(b) hereof;
(xii)    if any Borrower shall be in default beyond any applicable notice and
cure period under any mortgage or security agreement covering any part of any
Property whether it be superior, pari passu or junior in Lien to the Mortgage;
(xiii)    subject to Borrowers’ right to contest set forth in, and in accordance
with, Section 4.3 of this Agreement, if any Property becomes subject to any
mechanic’s, materialman’s or other Lien except a Permitted Encumbrance;
(xiv)    the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Agent, other than in accordance with
this Agreement and the Leases at any Property entered into in accordance with
this Agreement and the other Loan Documents;
(xv)    a breach of the covenants set forth in Sections 4.3, 4.4, 4.7, 4.9,
4.10, 4.11 (other than breaches covered by clause (xi) of this Section 8.1),
4.12.1(b), 4.34, 4.36 (other than breaches covered by clause (xi) of this
Section 8.1), or 4.38 (other than breaches covered by clause (xi) of this
Section 8.1) that is not cured within ten (10) days of Borrowers’ receipt of
written notice of the same from Agent;
(xvi)    if there shall be a material default by any Borrower under the
Management Agreement beyond any applicable notice or grace period;
(xvii)    a breach of any representation, warranty or covenant contained
Section 3.1.18 hereof with such breach continuing for ten (10) days after Agent
delivers written notice thereof to Borrowers;
(xviii)    if there shall be a default under any of the other Loan Documents
beyond any applicable cure periods contained in such Loan Documents (including
if Guarantor breaches any of the financial covenants set forth in any Loan


107



--------------------------------------------------------------------------------







Document executed by Guarantor), whether as to Borrowers, Guarantor or any
Property;
(xix)    if any Borrower fails to obtain or maintain an Interest Rate Cap
Agreement or replacement thereof in accordance with Section 2.6 and/or Section
2.7 hereof;
(xx)    if any Borrower shall act in any way or suffer or permit any Property or
any part thereof to be used in a manner that would (i) impair any Borrower’s
title to such Property, (ii) create rights of adverse use or possession, or
(iii) impair the priority, perfection, enforceability or existence of any Liens
created by the Loan Documents, and such act or conduct is not remedied to
Agent’s satisfaction within fifteen (15) days after notice thereof from Agent;
(xxi)    if Guarantor ceases to be actively involved in any Property; provided,
however, that if Guarantor is a natural person and such cessation is due to the
death of Guarantor, Borrowers shall have failed to replace the Guarantor with an
individual reasonably acceptable to Agent within forty-five (45) days following
such death;
(xxii)    if (A) any Borrower shall fail in the payment of any rent, additional
rent or other charge mentioned in or made payable by the Ground Lease as and
when such rent or other charge is payable and such failure is not cured within
any applicable cure period (unless waived by the landlord under the Ground
Lease), (B) there shall occur any default by any Borrower, as tenant under the
Ground Lease, in the observance or performance of any term, covenant or
condition of the Ground Lease on the part of such Borrower to be observed or
performed and such default is not cured within any applicable cure period
(unless waived by the landlord under the Ground Lease), (C) if any one or more
of the events referred to in the Ground Lease shall occur which would cause the
Ground Lease to terminate without notice or action by the landlord under the
Ground Lease or which would entitle the landlord to terminate the Ground Lease
and the term thereof by giving notice to such Borrower, as tenant thereunder
(unless waived by the landlord under the Ground Lease), (D) if the leasehold
estate created by the Ground Lease shall be surrendered or the Ground Lease
shall be terminated or canceled for any reason or under any circumstances
whatsoever, or (E) if any of the terms, covenants or conditions of the Ground
Lease shall in any manner be modified, changed, supplemented, altered or amended
without the consent of Agent except as otherwise permitted by this Agreement;
(xxiii)    the occurrence of a material default by Pan Am Borrower under the Pan
Am PSA beyond all applicable cure periods, and such breach is not cured within
five (5) Business Days of Borrowers’ receipt of notice thereof from Agent or Pan
Am Purchaser; and
(xxiv)    if any Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxiv) above, and such Default shall continue
for


108



--------------------------------------------------------------------------------







ten (10) days after notice to Borrowers from Agent, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice to Borrowers from Agent in the case of any other such Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30-day period, and provided further that
Borrowers shall have commenced to cure such Default within such 30-day period
shall and thereafter diligently and expeditiously proceed to cure the same, such
30-day period shall be extended for such time as is reasonably necessary for
Borrowers in the exercise of due diligence to cure such Default, such additional
period not to exceed sixty (60) days.
Section 8.2    Remedies.
8.2.1    Acceleration. During the continuance of an Event of Default (other than
an Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time thereafter, Agent may, in addition to any other rights or
remedies available to Agent and Lenders pursuant to this Agreement and the other
Loan Documents or at law or in equity, take such action, without notice or
demand (and Borrowers hereby expressly waive any such notice or demand), that
Agent deems advisable to protect and enforce its and Lenders’ rights against
Borrowers and in and to the Properties and the Collateral, including declaring
the Obligations to be immediately due and payable, and Agent may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrowers, the Properties and the Collateral, including all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vii), (viii) or (ix) of Section 8.1 above, the Obligations of
Borrowers hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and
Borrowers hereby expressly waive any such notice or demand, anything contained
herein or in any other Loan Document to the contrary notwithstanding.
8.2.2    Remedies Cumulative. During the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Agent and Lenders against Borrowers under this Agreement or any of
the other Loan Documents executed and delivered by, or applicable to, Borrowers
or at law or in equity may be exercised by Agent and Lenders at any time and
from time to time, whether or not all or any of the Obligations shall be
declared due and payable, and whether or not Agent shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Properties and/or
the Collateral. The rights, powers and remedies of Agent and Lenders under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Agent and/or any Lender may have against Borrowers pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Agent’s and Lenders’ rights, powers and remedies may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Agent or any Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Agent and Lenders permitted by law or contract or
as set forth herein or in the other Loan Documents or by equity. Without
limiting the generality of the foregoing, if an Event of Default is continuing
(i) neither Agent nor any Lender shall be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent and Lenders shall remain in full force
and effect until Agent on behalf of Lenders have exhausted all of its remedies
against the Properties and the Collateral and the Mortgage and the Pledge
Agreement has


109



--------------------------------------------------------------------------------







been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrowers shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrowers or to impair any remedy,
right or power consequent thereon.
8.2.3    Severance.
(a)    During the continuance of an Event of Default, Agent shall have the right
from time to time to partially foreclose the Mortgage and/or the Pledge
Agreement in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Agent in its sole discretion, including the following
circumstances: (i) in the event Borrowers default beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Agent may foreclose the Mortgage and/or the Pledge Agreement to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire Outstanding Principal Balance, Agent may
foreclose the Mortgage and/or the Pledge Agreement to recover so much of the
principal balance of the Loan as Agent may accelerate and such other sums
secured by the Mortgage and/or the Pledge Agreement as Agent may elect.
Notwithstanding one or more partial foreclosures, the Properties and the
Collateral shall remain subject to the Mortgage and the Pledge Agreement to
secure payment of the sums secured by the Mortgage and/or the Pledge Agreement
and not previously recovered. With respect to Borrowers, the Properties and the
Collateral, nothing contained herein or in any other Loan Document shall be
construed as requiring Agent or any Lender to resort to the Properties or the
Collateral for the satisfaction of any of the Debt in any preference or
priority, and Agent and/or any Lender may seek satisfaction out of the
Properties and/or the Collateral, or any part thereof, in its absolute
discretion in respect of the Debt.
(b)    During the continuance of an Event of Default, Agent shall have the right
from time to time to sever any Note and the other Loan Documents into one or
more separate notes, mortgages and other security documents in such
denominations as Agent shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrowers
shall execute and deliver to Agent from time to time, promptly after the request
of Agent, a severance agreement and such other documents as Agent shall request
in order to effect the severance described in the preceding sentence, all in
form and substance reasonably satisfactory to Agent. Borrowers hereby absolutely
and irrevocably appoint Agent as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrowers ratifying all that its
said attorney shall do by virtue thereof; provided, however, Agent shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrowers by Agent of Agent’s intent to exercise its
rights under such power.
(c)    Any amounts recovered from the Properties or any other collateral for the
Loan after an Event of Default may be applied by Agent toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents, in such order, priority and proportions as Agent in its sole
discretion shall determine.


110



--------------------------------------------------------------------------------







8.2.4    Additional Remedies. In addition to all remedies conferred it by law
and by the terms of this Agreement and the other Loan Documents, upon the
occurrence and during the existence of an Event of Default, Agent (for the
benefit of Lenders) may pursue any one or more of the following remedies
concurrently or successively, on its own or through a court appointed receiver,
it being the intent hereof that none of such remedies shall be to the exclusion
of any other, and with full rights to reimbursement from Borrowers and any
Guarantor:
(a)    take possession of the Properties and complete any work (including any
Lease Alterations) at the Properties, including the right to avail itself of and
procure performance of existing contracts or let contracts or contractors or
others and to employ watchmen to protect the Properties from injury. Without
restricting the generality of the foregoing and for the purposes aforesaid to be
exercised during the existence and continuance of an Event of Default, Borrowers
hereby appoint and constitute Agent (for the benefit of Lender) its lawful
attorney-in-fact with full power of substitution to complete any work (including
any Lease Alterations) at the Properties in the name of Borrowers;
(b)    except as set forth herein, use Reserve Funds to complete any work or
other improvements (including any Lease Alterations) at the Properties;
(c)    enter into change orders which shall be necessary or desirable to
complete any work (including any Lease Alterations) at the Properties;
(d)    retain or employ new general contractors, subcontractors, architects,
engineers and inspectors as shall be required for said purposes; to pay, settle
or compromise all existing bills and claims which may be liens or security
interests, or to avoid such bills and claims becoming liens against the
Properties, or as may be necessary or desirable for the completion of any
construction work at the Properties or for the clearance of title to the
Properties;
(e)    execute all applications and certificates in the name of Borrowers which
may be required by any of contracts or other agreements;
(f)    prosecute and defend all actions or proceedings in connection with any
work (including any Lease Alterations) at the Properties; and
(g)    take any action and require such performance as it deems necessary to be
furnished hereunder and to make settlements and compromises with the surety or
sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction.
8.2.5    Tenancy in Common. During the continuance of an Event of Default, Agent
shall have the right to require Pan Am Borrowers and/or Waterfront Borrowers to
transfer the applicable Property to a newly formed Special Purpose Bankruptcy
Remote Entity such that such Property shall no longer be subject to a tenancy in
common structure (provided that the beneficial ownership of such Property shall
remain the same in connection therewith).
8.2.6    Agent’s Right to Perform. If Borrowers fail to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days after Borrowers’ receipt of written notice thereof from Agent,
without in any way limiting Agent’s right to exercise any of its rights, powers
or remedies as provided hereunder, or under any of the other


111



--------------------------------------------------------------------------------







Loan Documents, Agent may, but shall have no obligation to, perform, or cause
the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Agent or any Lender incurred or paid in
connection therewith shall be payable by Borrowers to Agent or such Lender upon
demand and if not paid shall be added to the Obligations (and to the extent
permitted under applicable laws, secured by the Mortgage and the other Loan
Documents) and shall bear interest thereafter at the Default Rate.
Notwithstanding the foregoing, neither Agent nor any Lender shall have any
obligation to send notice to Borrowers of any such failure.
ARTICLE 9
    
SPECIAL PROVISIONS
Section 9.1    Sale of Loan.
(a)    Each Lender shall have the right (a) to sell or otherwise transfer its
Note or any portion thereof, or (b) to issue or sell one or more participation
interests in its Note (collectively, “Secondary Market Transactions”) without
the consent of Borrowers or any other Person.
(b)    If requested by Agent or any Lender, Borrowers shall assist Agent or such
Lender, in satisfying the market standards to which Agent customarily adheres or
which may be required in the marketplace in connection with any Secondary Market
Transactions, including to:
(i)    (A) provide updated financial and other information with respect to the
Properties, the business operated at the Properties or the Borrowers, (B)
provide updated budgets relating to the Properties, and (C) provide updated
appraisals, market studies, environmental reviews and reports (Phase I’s and, if
appropriate, Phase II’s), property condition reports and other due diligence
investigations of the Properties (the “Updated Information”), together, if
customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Agent;
(ii)    provide opinions of counsel, which may be relied upon by Agent, each
Lender, and their respective successors, assigns and participants, and their
respective counsel, agents and representatives, customary in Secondary Market
Transactions with respect to the Properties and Borrowers and their Affiliates,
which counsel and opinions shall be reasonably satisfactory to Agent, which
counsel and opinions shall be satisfactory to Agent and each Lender;
(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents to the
extent applicable; and
(iv)    execute non-material amendments to the Loan Documents and Borrowers’
organizational documents and such other documents requested by Agent, including
without limitation, those documents required pursuant to Section 9.3 below;
provided, however, that Borrowers shall not be required to modify or amend any
Loan Document if such modification or amendment would (i) change the interest
rate, the stated maturity or the amortization of principal as set forth herein
or in the


112



--------------------------------------------------------------------------------







Note, (ii) alter the rights or increase the obligations of Borrowers or
Guarantor under the Loan Documents, or (iii) subject to Section 9.3, modify or
amend any other economic or other material term of the Loan; and
(v)    at Agent’s request, make such representatives of Borrowers requested by
Agent available to meet with any to investors or prospective investors in any
potential Secondary Market Transaction at Borrowers’ offices.
(c)    Agent and each Lender may disclose to an assignee (or proposed assignee),
participant (or proposed participant), underwriter, investor (or proposed
investor), lender (or proposed lender), regulator or other Governmental
Authority and their representatives (including, without limitation, any
commission or agency established pursuant to a legislative act of the United
States Congress, the New York State Assembly and/or the applicable legislative
body of the state in which the Properties is located), accountants, and/or
attorneys, representatives or agents of any of the foregoing, any information
relating to the Loan and any Person that is a party to a Loan Document;
provided, however, that, prior to any such disclosure of non-public or
confidential information, any such Person shall be advised of the
confidentiality of any non-public or confidential information received by it.
Section 9.2    Register.
(a)    Loan Registry. Borrowers hereby designate Agent to serve as Borrowers’
agent, solely for purposes of this Section 9.2, to maintain at one of its
offices a register for the recordation of the names and addresses of the
Lenders, and the principal amount of the Loans (or portions thereof) owing to
and/or Advances to be funded by, each Lender pursuant to the terms hereof from
time to time and each repayment with respect to the principal amount of the Loan
of each Lender (the “Register”). Failure to make any such recordation, or any
error in such recordation shall not affect Borrowers’, Agent’s or any Lender’s
obligations in respect of the Loan. Without limiting the terms and provisions of
Section 9.1 hereof, no assignment, sale, negotiation, pledge, hypothecation or
other transfer of any part of any Lender’s interest in and to the Loan shall be
effective until such Lender shall have provided Agent with written notice of
such transfer and Agent shall have registered such assignee’s name and address
in the Register. The entries in the Register shall be conclusive absent manifest
error, and Borrowers, Agent and each Lender may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Each Lender
hereby agrees to indemnify Agent and to hold Agent harmless from any actions,
suits, claims, demands, liabilities, losses, damages, obligations and actual
costs and expenses which such Lender sustains or incurs as a consequence of
Agent maintaining the Registry, except to the extent such loss or expense is
caused by Agent’s fraud or willful misconduct.
(b)    Participation Registry. Each Lender that sells a participation interest
in the Loan shall, acting solely for this purpose as an agent of Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any


113



--------------------------------------------------------------------------------







portion of the Participant Register (including the identity of any participant
or any information relating to a participant's interest in the Loan or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent shall have no responsibility for maintaining a Participant
Register.
(c)    This Section 9.2, the Register and the Participant Register are intended
to be construed so that the Note is at all times maintained in “registered form”
within the meaning of Section 5f.103-1(c) of the United States Treasury
Regulations (or any other successor provision of such regulations).
Section 9.3    Severance. Agent, without in any way limiting Agent’s and
Lenders’ other rights hereunder, in its sole and absolute discretion, shall have
the right, at any time (whether prior to or after any Secondary Market
Transaction), to require Borrowers to execute and deliver “component” notes
and/or one or more substitute notes evidencing the portion of the Loan held by a
particular Lender (and the term “Note” as used in this Agreement and in all the
other Loan Documents shall include all such component notes and/or substitute
notes but shall exclude any Note replaced by the same), and/or modify the Loan
in order to create one or more senior and subordinate notes (e.g., an A/B or
A/B/C structure) or pari passu notes and/or one or more additional components of
the Notes (including the implementation of a mezzanine loan structure secured by
a pledge of direct and indirect ownership interests, which may require the
creation of additional Borrower entities), reduce the number of components of
the Notes, revise the interest rate for each component, reallocate the principal
balances of the Notes and/or the components, eliminate the component structure
and/or the multiple note structure of the Loan (including the elimination of the
related allocations of principal and interest payments) or divide the Loan into
one or more pari passu or mezzanine and mortgage component(s), provided that, in
each case, the Outstanding Principal Balance and the aggregate monthly payments
required of all components immediately after the effective date of such
modification equals the Outstanding Principal Balance and the aggregate monthly
payments required immediately prior to such modification, the weighted average
of the interest rates for all components immediately after the effective date of
such modification equals the interest rate of the original Note immediately
prior to such modification. At Agent’s election, each note comprising the Loan
may be subject separately to one or more Secondary Market Transactions. Agent
shall have the right to modify the Note and/or Notes and any components in
accordance with this Section 9.3 and, provided that such modification shall
comply with the terms of this Section 9.3, such modification shall become
immediately effective. If requested by Agent, Borrowers shall promptly execute
an amendment to the Loan Documents to evidence any such modification. Borrowers
shall (1) cooperate with all reasonable requests of Agent in order to establish
the “component” notes, and (2) execute and deliver such documents as shall be
reasonably required by Agent in connection therewith, all in form and substance
reasonably satisfactory to Agent, including, without limitation, the severance
of security documents if requested, provided, however, that Borrowers shall not
be required to modify or amend any Loan Document if such modification or
amendment would (i) change the weighted interest rate effective immediately
prior to such modification, the stated maturity date or the amortization of
principal as set forth herein or


114



--------------------------------------------------------------------------------







in the Notes (provided that such weighted average interest rate may change after
the occurrence of an Event of Default and/or the application of Net Proceeds
pursuant hereto), (ii) alter the rights or increase the obligations of Borrowers
or Guarantor under the Loan Documents , or (iii) subject to this Section 9.3,
modify or amend any other economic or other material term of the Loan in a
manner that is detrimental to Borrowers. In the event Borrowers fail to execute
and deliver such documents to Agent within ten (10) Business Days following such
request by Agent, Borrowers hereby absolutely and irrevocably appoint Agent as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrowers hereby ratifying all that such attorney shall do by
virtue thereof.
Section 9.4    Expenses. In connection with any Secondary Market Transaction,
severance or other transaction permitted pursuant to this Article 9, the
Borrower Parties shall pay their own expenses (including legal fees) incurred in
connection therewith (including with respect to executing any documentation, or
providing any Updated Information or other documentation, in accordance
therewith, and otherwise cooperating with Agent and complying with the
provisions thereof), and Agent and each Lender shall pay their own expenses
(including legal fees) incurred in connection therewith.
ARTICLE 10
    
MISCELLANEOUS
Section 10.1    Recourse.
10.1.1    Recourse to Borrowers. Subject to the qualifications below, Agent
shall not enforce the liability and obligation of Borrowers to perform and
observe the Obligations contained in the Note, this Agreement, the Mortgage or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrowers, except that Agent may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Agent to enforce and realize upon its interest under the
Note, this Agreement, the Mortgage and the other Loan Documents, or in any
Property, the Gross Revenues or any other collateral given to Agent (for the
benefit of Lenders) pursuant to the Loan Documents; provided, however, that,
except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrowers only to the extent of
Borrowers’ interest in the Properties, in the Gross Revenues and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, shall not sue for, seek or demand any
deficiency judgment against any Borrower in any such action or proceeding under
or by reason of or under or in connection with the Note, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this Section 10.1.1
shall not, however, (a) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Agent to name any Borrower as a party defendant in any action or suit
for foreclosure and sale under any Mortgage; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Agent or Lender thereunder;
(d) impair the right of Agent or Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Assignment of Leases; (f) impair the
enforcement of the Environmental Indemnity; (g) constitute a prohibition against
Agent or Lender to seek a deficiency judgment against any Borrower in order to
fully realize the security granted by any Mortgage or to commence any


115



--------------------------------------------------------------------------------







other appropriate action or proceeding in order for Agent or Lender to exercise
its remedies against any Property; or (h) constitute a waiver of the right of
Agent or Lender to enforce the liability and obligation of any Borrower, by
money judgment or otherwise, to the extent of any Section 10.1 Obligations (as
defined herein).
10.1.2    Intentionally Omitted.
10.1.3    Section 10.1 Obligations. As used herein, the term “Section 10.1
Obligations” means (i) Borrowers’ Section 10.1 Liabilities (as defined below)
and (ii) the full repayment of all of the Obligations in the event that any
Springing Recourse Event (as defined below) occurs.
10.1.4    Section 10.1 Liabilities. As used herein, the term “Section 10.1
Liabilities” means any actual loss, damage, cost, expense, liability, claim or
other obligation incurred by Agent or any Lender (including reasonable
attorneys’ fees and costs incurred and any costs of enforcement or collection)
arising out of, related to or in connection with the following:
(i)    fraud, gross negligence, willful misconduct, intentional
misrepresentation or intentional failure to disclose a material fact by or on
behalf of any Borrower Related Party in connection with the Loan, including by
reason of any claim under the Racketeer Influenced and Corrupt Organizations Act
(RICO);
(ii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any other Loan Document
concerning environmental laws, hazardous substances and/or asbestos and any
indemnification of Agent and Lenders with respect thereto in any such document;
(iii)    the physical waste, wrongful removal or destruction of any material
portion of any Property or Improvements in violation of the Loan Documents, or
damage to any Property or Improvements caused by willful misconduct or gross
negligence of any Borrower Related Party;
(iv)    if (A) any TIC Agreement shall be cancelled or terminated, (B) any
Borrower amends or modifies any TIC Agreement without the prior written consent
of Agent or (C) any defaults occur under the applicable TIC Agreement, in each
case other than in connection with a Permitted Transfer under Section
4.2(d)(viii) or (ix);
(v)    the forfeiture by any Borrower of any Property owned by such Borrower, or
any portion thereof, because of the conduct of criminal activity by any Borrower
Related Party;
(vi)    failure of Borrowers to (A) obtain and maintain the Policies required to
be obtained and maintained in accordance with the provisions of the Loan
Documents with respect to any Property, and/or (B) pay when due any and all
Insurance Premiums required to be paid in connection therewith; until such time
Borrowers are no longer the owner of all or any portion of the Properties
(unless (A) funds to maintain the Policies or pay the Insurance Premiums were,
at the time in question, available in an applicable reserve account(s) and Agent
failed to pay (or make such funds available


116



--------------------------------------------------------------------------------







to pay) such amounts in violation of this Agreement, or (B) the Gross Revenue of
Borrowers during the period in question was insufficient to make the required
deposits to the Tax Account and the Insurance Account);
(vii)    failure by Borrowers to pay when due any and all Taxes and Other
Charges with respect to any Property required to be paid in connection with or
relating to (1) the Loan or the transactions contemplated by the Loan Documents,
(2) Borrowers’ ownership of the Properties, and/or (3) the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including without limitation the Mortgage (unless (A) funds to pay
such Taxes and Other Charges were, at the time in question, available in an
applicable reserve account(s) and Agent failed to pay (or make such funds
available to pay) such amounts in violation of this Agreement, or (B) the Gross
Revenue of Borrowers during the period in question was insufficient to make the
required deposits to the Tax Account and the Insurance Account);
(viii)    the failure by any Borrower Related Party to apply in accordance with
the express terms of the Loan Documents: (A) any Net Proceeds paid by reason of
any loss, damage or destruction to any Property, (B) any Awards received in
connection with a Condemnation of all or a portion of any Property, (C) any
Rents or Gross Revenue of any nature (including any Lease Termination Payments),
which shall include the failure of any Borrower Related Party to deposit such
amounts in the Deposit Account in accordance with this Agreement or breach of
the Clearing Account Agreement or Cash Management Agreement, or (D) any other
funds due under the Loan Documents;
(ix)    any breach of the covenants contained in this Agreement or the other
Loan Documents relating to the requirement that each Borrower and each Sole
Member be a Special Purpose Bankruptcy Remote Entity;
(x)    failure to pay charges for labor or materials or other charges that can
create Liens on any portion of any Property, unless such charges are being
contested in accordance with the provisions of the Loan Documents (unless the
Gross Revenue available to Borrowers during the period in question is
insufficient to pay such amounts;
(xi)    any security deposits, advance deposits or any other deposits collected
with respect to any Property which are not delivered to Agent in accordance with
the provisions of the Loan Documents;
(xii)    (A) any obligation of Borrowers to indemnify any Person that,
immediately prior to any acquisition of title to the Collateral pursuant to a
UCC foreclosure sale, a UCC strict foreclosure, an assignment in lieu of
foreclosure or other enforcement action under the Loan Documents (collectively,
an “Equity Collateral Enforcement Action”; and the date on which an equity
Collateral Enforcement Action is consummated, an “Equity Collateral Transfer
Date”), was a Borrower Related Party, to the extent such obligation continues to
be the obligation of the applicable


117



--------------------------------------------------------------------------------







entity acquired in connection with such Equity Collateral Enforcement Action and
is not expressly waived in writing by the Borrower Related Party covered by such
indemnification obligation and (B) any obligation of Borrowers accruing prior to
the Equity Collateral Transfer Date to pay amounts due under any contract
between any Borrower, on the one hand, and any Borrower Related Party, on the
other hand (unless such contract is cancelled by the Borrower Related Party or
is assumed in writing by the Person acquiring the Collateral on or after the
Equity Collateral Transfer Date);
(xiii)    any Lease is entered into without Agent’s consent when Agent’s consent
is required;
(xiv)    any Borrower Party fails to comply with the provisions of Section
8.2.5; and/or
(xv)    any cost or expense incurred by Agent or any Lender in connection with
the exercise or enforcement of their respective rights and remedies with respect
to the Section 10.1 Liabilities.
10.1.5    Springing Recourse Event. Notwithstanding anything to the contrary in
this Agreement or any of the other Loan Documents, (A) neither Agent nor any
Lender shall be deemed to have waived any right which Agent or any Lender may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Agent and Lenders in accordance with the Loan Documents, and (B) the
Obligations shall be fully recourse to Borrowers and Guarantor in the event of
(each, a “Springing Recourse Event”):
(a)    any Borrower Party files a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law;
(b)    any Borrower Related Party solicits or causes to be solicited petitioning
creditors for the filing by any Person(s) of any involuntary petition against
any Borrower Party under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law;
(c)    an involuntary petition is filed against any Borrower Party under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law by
any Person in which any Borrower Related Party colludes with such Person;
(d)    any Borrower Related Party files an answer consenting to, or otherwise
supporting or joining in, any involuntary petition filed against any Borrower
Party by any other Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law;
(e)    any Borrower Related Party consents to, or supports, or joins in, an
application for the appointment of a custodian, receiver, trustee or examiner
for any Borrower Party or any portion of any Property or the Collateral or
colludes with or otherwise assists any Person in filing such an application;
(f)    any Borrower Party makes an assignment for the benefit of creditors, or
admitting in any legal proceeding, its insolvency or inability to pay its debts
as they become due


118



--------------------------------------------------------------------------------







(provided, that if such Borrower Party is required by applicable law to admit
the same in a legal proceeding and such Borrower Party is in fact insolvent,
then such admission, in and of itself, shall not be a Springing Recourse Event);
(g)    Borrowers fail to obtain Agent’s prior written consent to any
Indebtedness or Lien encumbering any Property or the Collateral or any indirect
interest (of any form of ownership) in any Property, the Collateral or Borrowers
(other than (i) Permitted Indebtedness and (ii) indirect pledges of interest in
the Collateral or Borrowers which, if exercised, would result in a Permitted
Transfer) if such Lien was filed by, or such filing was affirmatively approved
by, a Borrower Party;
(h)    other than a Permitted Transfer, the occurrence, without the prior
written consent of Agent, of (A) any Transfer of all or any portion of any
Property (or any interest therein) provided that any Lease entered into without
Agent’s consent when Agent’s consent is required shall only be a Springing
Recourse Event if such Leases is for all or substantially all of any Property,
(B) any Transfer of all or any portion of the Collateral (or any interest
therein), (C) any Transfer of any direct or indirect interest in Borrowers, (D)
any change in Control of Borrowers; and/or (E) without limitation of the
foregoing clauses (A), (B), (C) or (D), a voluntary Sale or Pledge of any
Property (or any interest therein), the Collateral (or any interest therein) or
any direct or indirect interest in any Borrowers in order to obtain additional
financing for any Borrower Party;
(i)    Borrowers surrender, terminate or materially modify the Ground Lease
without Agent’s prior written consent to the same (provided, for the avoidance
of doubt, that a termination or cancellation of the Ground Lease by the ground
lessor in connection with a default thereunder by Borrowers caused by
insufficient Gross Revenues being available to Borrowers to make the required
payments thereunder shall not constitute a Springing Recourse Event);
(j)    the breach of any covenant contained herein relating to the requirement
that Borrowers shall each be a Special Purpose Bankruptcy Remote Entity that is
cited as a factor in a substantive consolidation of any Borrower with any other
Person;
(k)    any Borrower Party or other Person with judicial standing brings or
consents to any action or proceeding for the partition of any Property or any
portion thereof or interest therein;
(l)    with respect to the enforcement of the Obligations against the Property,
the Collateral and/or other property securing the Obligations, any Borrower
Related Party (i) interferes with or hinders the prosecution of such enforcement
action or such exercise of rights or remedies by Agent or Lender under any Loan
Document, (ii) seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind against Agent or any Lender in connection with the
enforcement of the Obligations against the Property, the Collateral and/or other
property securing the Obligations, or (iii) asserts in a pleading filed in
connection with a judicial proceeding any defense against Agent or any Lender or
any right in connection with the enforcement of the Obligations against the
Property, the Collateral and/or other property securing the Obligations; or
(m)    While Waterfront Borrowers have possession and the right to control the
Waterfront Property, (i) Waterfront Borrowers fail to comply with Section 4.40
hereof (whether by failure to obtain an environmental assessment, failure to
effectuate the Remediation described therein or otherwise), or (ii) any Borrower
Related Party interferes with or hinders Agent’s


119



--------------------------------------------------------------------------------







performance of Waterfront Borrowers’ obligations under Section 4.40 hereof;
provided that such failure by Waterfront Borrowers to comply with Section 4.40
hereof and/or such interference or hindrance by a Borrower Related Party with
Agent’s performance of Waterfront Borrowers’ obligations under Section 4.40
hereof shall have continued for a period of ten (10) Business Days after written
notice by Agent to Waterfront Borrowers and to Guarantor.
Section 10.2    Survival; Successors and Assigns. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lenders of
the Loan and the execution and delivery to Lenders of the Note, and shall
continue in full force and effect so long as all or any of the Obligations are
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrowers, shall inure to
the benefit of the legal representatives, successors and assigns of Agent and
Lenders.
Section 10.3    Agent’s and Lenders' Discretion. Whenever pursuant to this
Agreement, Agent or any Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Agent or such
Lender, the decision of Agent or such Lender to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise expressly otherwise herein provided) be in the sole and
absolute discretion of Agent or such Lender and shall be final and conclusive.
All consents or approvals of Agent or any Lender given by Agent or such Lender
pursuant to the Loan Documents shall not be deemed to have given by Agent or any
Lender unless such consent or approval is in writing. Whenever pursuant to this
Agreement or any other Loan Document, Agent or any Lender is required to be
reasonable in making any determination or granting any consent or approval, such
qualification of reasonability shall be disregarded at any time that an Event of
Default has occurred and is continuing. Agent and Lenders may reasonably
withhold, condition or delay their consent or approval in the event that (i) the
granting of such consent shall have any material adverse effect on Borrowers or
the Properties, or such granting of consent may result in a material decrease in
the market value of the Properties, or (ii) such consent will result in any
impairment of the Lien, priority or enforceability of the Mortgage, the Pledge
Agreement or this Agreement or the enforceability of the other Loan Documents.
Section 10.4    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY AGENT
AND LENDERS AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO


120



--------------------------------------------------------------------------------







PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST IN REAL PROPERTY CREATED
PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED ACCORDING TO, THE LAW OF THE STATE OF HAWAII, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY LENDER, AGENT OR ANY
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT AGENT’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWERS WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Wilmington Trust SP Services, Inc.
166 Mercer Street, Suite 2R
New York, New York 10012
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH BORROWER IN THE MANNER PROVIDED HEREIN SHALL
BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER (I)
SHALL GIVE PROMPT NOTICE TO AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT


121



--------------------------------------------------------------------------------







LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST SUCH BORROWER IN ANY OTHER
JURISDICTION.
Section 10.5    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrowers
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrowers shall entitle Borrowers to any other or
future notice or demand in the same, similar or other circumstances. Neither any
failure nor any delay on the part of Agent in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Agent shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this Agreement
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount. Agent shall have the right to waive or
reduce any time periods that Agent is entitled to under the Loan Documents in
its sole and absolute discretion.
Section 10.6    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be (i) delivered by
hand (with signed acknowledgement of receipt by the designated recipient) or
(ii) by reputable overnight courier, addressed to the party to be so notified at
its address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 10.6.
Notwithstanding the foregoing, any ordinary course communications related to the
loan, including requests for leasing approvals and delivery of financial
reporting (but not any request for other consent or modification of the Loan)
may be delivered by electronic mail, provided that the subject line of such
electronic mail correspondence begins with the following words in all capital
letters: “MESSAGE CONTAINS WRITTEN NOTICE UNDER LOAN DOCUMENTS,” and provided
further that such notice shall not be deemed given if the sender of the same
receives a reply indicating that the message was not delivered to any of its
intended recipients. Any Notice shall be deemed to have been received: (a) on
the next Business Day if sent by an overnight commercial courier and (b) on the
date of delivery by hand if delivered and acknowledged during business hours of
a Business Day, and in each case addressed to the parties as follows:
If to Agent:
Goldman Sachs Specialty Lending Group, L.P.

6011 Connection Drive
Irving, Texas 75039
Attention:  Scott Miller



122



--------------------------------------------------------------------------------







with a copy to:
Goldman Sachs Specialty Lending Group, L.P.

6011 Connection Drive
Irving, Texas 75039
Attention:  Kelly Turner
Facsimile No. (917) 977-3019
and to:
Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166-0193
Attention: Matthew Kidd, Esq.
Facsimile No. (212) 351-5342

If to Lenders:
Special Situations Investing Group II, LLC

6011 Connection Drive
Irving, Texas 75039
Attention:  Kelly Turner
Facsimile No. (917) 977-3019
and to:
c/o Don Quijote Holdings Co., Ltd.
2-19-10 Aobadai Meguro-ku
Tokyo 153-0042, Japan
Attention: Naoki Yoshida
Facsimile No. +81 3 5725 7063

and to:
Gibson Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166-0193
Attention: Matthew Kidd, Esq.
Facsimile No. (212) 351-5342

and to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square

New York, New York 10036-6522
Attention: Audrey Sokoloff
Facsimile No. (917) 777-2170


If to a Borrower:
841 Bishop Street, Suite 1700
Honolulu, Hawaii 96813
Attention: Lawrence J. Taff
Facsimile No. (808) 528-7127

with a copy to:
Schneider Tanaka Radovich Andrew & Tanaka, LLLC
1100 Alakea Street, Suite 2100
Honolulu, Hawaii 96813
Attention: Robert F. Schneider, Esq.
Facsimile No. (808) 664-8944



123



--------------------------------------------------------------------------------







Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Agent or any Lender may also be given by Servicer and
Agent and each Lender hereby acknowledges and agrees that Borrowers shall be
entitled to rely on any Notice given by Servicer as if it had been sent by Agent
or such Lender.
Section 10.7    Waiver of Trial by Jury. EACH BORROWER, AGENT AND EACH LENDER
HEREBY EACH AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWERS, AGENT
AND EACH LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.
Section 10.8    Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Agent and each Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrowers to any portion of the Obligations of Borrowers hereunder. To the
extent any Borrower makes a payment or payments to Agent or any Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Agent or any Lender.
Section 10.11    Waiver of Notice. Borrowers shall not be entitled to any
notices of any nature whatsoever from Agent or any Lender except with respect to
matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Agent


124



--------------------------------------------------------------------------------







or any Lender to Borrowers and except with respect to matters for which
Borrowers are not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice. Borrowers hereby expressly waive the right to receive any
notice from Agent or any Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Agent or any Lender to Borrowers.
Section 10.12    Remedies of Borrowers. In the event that a claim or
adjudication is made that Agent, any Lender or an agent of the foregoing has
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Agent, such Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly, none
of Agent, any Lender or any agent of the foregoing shall be liable for any
monetary damages and Borrowers’ sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Agent or any Lender has acted reasonably shall
be determined by an action seeking declaratory judgment.
Section 10.13    Offsets, Counterclaims and Defenses. Any assignee of Agent’s or
any Lender’s interest in and to this Agreement and the other Loan Documents
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to such documents which Borrowers may otherwise have against
any assignor of such documents, and no such unrelated counterclaim or defense
shall be interposed or asserted by Borrowers in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by Borrowers.
Section 10.14    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Each Borrower, Agent and each Lender intend that the relationships
created hereunder and under the other Loan Documents be solely that of borrower
and lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common or joint tenancy relationship among Borrowers,
Agent and Lenders nor to grant Agent and/or any Lender any interest in the
Properties other than that of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Agent, Lenders and Borrowers and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Agent,
Lenders and Borrowers any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein. All conditions
to the obligations of Lenders to make the Loan hereunder are imposed solely and
exclusively for the benefit of Agent and Lenders and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that any Lender will refuse to make the Loan in
the absence of strict compliance with any or all thereof and no other Person
shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by Agent or any
Lender if, in Agent’s or such Lender’s sole discretion, Agent or Lender deems it
advisable or desirable to do so.
Section 10.15    Publicity. All news releases, publicity or advertising by
Borrowers or its Affiliates through any media intended to reach the general
public which refers to the Loan


125



--------------------------------------------------------------------------------







Documents or the financing evidenced by the Loan Documents, to Agent, Lenders,
any Affiliate of Agent or any Affiliates of the foregoing shall be subject to
the prior written approval of Agent and/or such Lender; Agent acknowledging that
information regarding the Loan Documents may be included in any filing to be
made by any Affiliate of Borrowers, to the extent such filing is required by a
Governmental Authority, without Agent’s prior written consent. Agent and each
Lender shall have the right to issue any of the foregoing without Borrowers’
approval and Borrowers authorize Agent and each Lender to issue press releases,
advertisements and other promotional materials in connection with Agent’s and
Lenders’ own promotional and marketing activities, including in connection with
a Secondary Market Transaction, and such materials may describe the Loan in
general terms or in detail and Agent’s and Lenders’ participation therein in the
Loan.  
Section 10.16    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of Borrowers, Borrowers’
members or partners, as applicable, and others with interests in Borrowers, and
of the Properties and the Collateral, and shall not assert any right under any
laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Agent and
Lenders under the Loan Documents to a sale of the Properties and/or the
Collateral for the collection of the Obligations without any prior or different
resort for collection, or of the right of Agent and Lenders to the payment of
the Obligations out of the net proceeds of the Properties and/or the Collateral
in preference to every other claimant whatsoever.
Section 10.17    Certain Waivers. Borrowers hereby waive the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Agent, any Lender or any agents of the foregoing or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Agent or any Lender to perform any of its obligations
hereunder shall be a valid defense to, or result in any offset against, any
payments which Borrowers are obligated to make under any of the Loan Documents.
Without limiting any of the other provisions contained herein, Borrowers hereby
unconditionally and irrevocably waives, to the maximum extent not prohibited by
applicable law, any rights it may have to claim or recover against Agent or any
Lender in any legal action or proceeding any special, exemplary, punitive or
consequential damages; provided that this waiver shall not apply to illegal
acts, actual fraud, gross negligence or willful misconduct. 
Section 10.18    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrowers acknowledge that, with respect
to the Loan, Borrowers shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Agent, any Lender or any parent,
subsidiary or affiliate of the foregoing. Neither Agent nor any Lender shall be
subject to any limitation whatsoever in the exercise of any rights or remedies
available to it under any of the Loan Documents or any other agreements or
instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or affiliate of Agent or any Lender of any equity interest
any of them may acquire in Borrowers, and Borrowers hereby irrevocably waive the


126



--------------------------------------------------------------------------------







right to raise any defense or take any action on the basis of the foregoing with
respect to Agent’s and each Lender’s exercise of any such rights or remedies.
Borrowers acknowledge that Agent and Lenders engage in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrowers or their
Affiliates.
Section 10.19    Brokers and Financial Advisors. Borrowers hereby represent
that, except for Eastdil Secured (“Broker”), it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. Borrowers will
pay Broker a commission pursuant to a separate agreement. Borrowers shall
indemnify, defend and hold Agent and each Lender harmless from and against any
and all claims, liabilities, losses, costs and expenses of any kind (including
Agent’s and each Lender’s attorneys’ fees and expenses) in any way relating to
or arising out of a claim by any Person (including Broker) that such Person
acted on behalf of Borrowers or Agent or any Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.19 shall
survive the expiration and termination of this Agreement and the payment of the
Obligations.
Section 10.20    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties or any of their affiliates, whether oral or written, are superseded by
the terms of this Agreement and the other Loan Documents.
Section 10.21    Servicer.
(a)    At the option of Agent, the Loan may be serviced by a servicer or special
servicer (the “Servicer”) selected by Agent and Agent may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Agent and Servicer. Servicer may, at any time, delegate all
or any portion of its responsibilities for the servicing and administration of
the Loan to a sub-servicer or sub-servicers. Borrowers shall be responsible for
any costs and expenses of Servicer to the extent such costs and expenses would
otherwise be payable by Borrowers if incurred by Agent or any Lender hereunder,
provided, however, that Borrowers shall not be responsible for any set-up fees
or any other initial costs incurred after a Securitization of the Loan. Agent
and Borrowers agree that Midland Loan Services, a PNC Real Estate business shall
be the initial Servicer hereunder. Borrowers agree that the Servicer shall be
paid an annual fee of $50,000, payable monthly on each Monthly Payment Date (the
“Servicing Fee”). Notwithstanding any collection of the Servicing Fee by Agent
on behalf of Servicer, the Servicing Fee will be deemed to have been paid
directly to Servicer.
(b)    Other than as set forth in Section 10.21(a) above, Borrowers shall pay
all of the fees and expenses of the Servicer and any reasonable third-party fees
(if applicable) and expenses in connection with the Loan, including any
prepayments, releases of the Properties, approvals under the Loan Documents
requested by Borrowers, other requests under the Loan, assumption of Borrowers’
obligations or modification of the Loan, as well as any fees and expenses in
connection with the special servicing or work-out of the Loan or enforcement of
the Loan Documents, including,


127



--------------------------------------------------------------------------------







special servicing fees, operating or trust advisor fees (if the Loan is a
specially serviced loan or in connection with a workout), work-out fees,
liquidation fees, attorneys’ fees and expenses and other fees and expenses in
connection with the modification or restructuring of the Loan.
Section 10.22    Joint and Several Liability.
(a)    If Borrower consists of more than one (1) Person the obligations and
liabilities of each Person comprising Borrower shall be joint and several.
(b)    If Lender consists of more than one (1) Person the obligations and
liabilities of each Person comprising Lender shall be several, and not joint.
Section 10.23    Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Notes, the Mortgage or any of the
other Loan Documents, Agent may at any time create a security interest in all or
any portion of its rights under this Agreement, the Notes, the Mortgage and any
other Loan Document (including the advances owing to it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
Section 10.24    Taxes. Any and all payments by Borrowers hereunder and under
the other Loan Documents shall be made free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Agent’s or any Lender’s income, and franchise taxes imposed on Agent or any
Lender by the law or regulation of any Governmental Authority (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to in this Section 10.24 as “Applicable
Taxes”). If Borrowers shall be required by law to deduct any Applicable Taxes
from or in respect of any sum payable hereunder to Agent (on behalf of Lenders),
the following shall apply: (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.24), Agent receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrowers shall make such deductions and (iii) Borrowers shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law. Payments pursuant to this Section 10.24 shall
be made within ten (10) days after the date Agent makes written demand therefor.
Section 10.25    Cross Default; Cross Collateralization. Each Borrower
acknowledges that Agent (for the benefit of Lenders) has made the Loan to
Borrower upon the security of its collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of the Properties taken separately.
Each Borrower agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Notes; (ii) an Event of Default under the Notes or this
Agreement shall constitute an Event of Default under each Mortgage; and
(iii) each Mortgage shall constitute security for the Notes as if a single
blanket lien were placed on all of the Properties as security for the Notes.


128



--------------------------------------------------------------------------------







Section 10.26    Contribution among Borrowers. Notwithstanding that Borrowers
are jointly and severally liable to Lenders for payment of the Loan, as among
Borrowers, each shall be liable only for such Borrower’s Allocated Loan Amount
and, accordingly, each Borrower whose Property or other assets are, from time to
time, utilized to satisfy a portion of the Debt in excess of such Borrower’s
Allocated Loan Amount, shall be entitled, commencing 95 days after payment in
full of the Debt, to contribution from each of the other Borrower pro-rata in
accordance with their respective liabilities in accordance with this Agreement.
This Allocated Loan Amount for each Borrower shall equal the Allocated Loan
Amount for the Property owned by such Borrower.
Section 10.27    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
Section 10.28    Set-Off. In addition to any rights and remedies of Agent and
Lenders provided by this Agreement and by law, Agent and each Lender shall have
the right in its sole discretion, without prior notice to Borrowers, any such
notice being expressly waived by Borrowers to the extent permitted by applicable
law, upon any amount becoming due and payable by Borrowers hereunder (whether at
the stated maturity, by acceleration or otherwise), to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by agent or any Lender or any Affiliate thereof to or for the credit or
the account of Borrowers; provided however, Agent and Lenders may only exercise
such right during the continuance of an Event of Default. Agent or the relevant
Lender agrees promptly to notify Borrowers after any such set-off and
application made by Agent or such Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
Section 10.29    Modification, Waiver in Writing; Approvals.
(a)    No modification, amendment, extension, discharge, termination or waiver
of any provision of this Agreement or of any other Loan Document shall be
effective unless the same shall be in a writing signed by Agent and, in the case
of modifications and amendments, Borrowers, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose for which
given. Neither any failure nor any delay on the part of Agent or any Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder or under any other
Loan Document, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, neither Agent nor any
Lender shall be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount. Agent shall have the right to waive or reduce any time
periods that Lenders and/or Agent is entitled to under the Loan Documents in its
sole and absolute discretion.
(b)    Borrowers hereby acknowledges and agrees that notwithstanding the fact
that the Loan may be serviced by Servicer, all requests for approval and
consents hereunder and in


129



--------------------------------------------------------------------------------







every instance in which Lenders’ consent or approval is required, all copies of
documents, reports, requests and other delivery obligations of Borrowers and
Guarantor required hereunder shall be delivered by Borrowers or Guarantor, as
applicable, to Agent.
Section 10.30    Waiver of Lender Liability. Borrower hereby (i) acknowledges
that DQ Lender 1 (or one of its Affiliates) is the purchaser under the Pan Am
PSA and in such capacity has certain rights and approvals with respect to the
Pan Am Property and (ii) agrees that Borrower shall not allege or bring, and
Borrower hereby waives, any claim of lender liability in connection with DQ
Lender 1's exercise of such rights thereunder or any rights of Agent or the
Lenders hereunder.
ARTICLE 11
    
AGENT
Section 11.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints Agent as the agent
of such Lender under this Agreement and the other Loan Documents, including
acting as collateral agent for the Lenders under the Loan Documents, or any of
them. Each such Lender irrevocably authorizes Agent, as the agent for such
Lender, to take such action on its behalf and in Agent’s designated capacity
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to Agent
by the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement and the other Loan Documents, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, or any fiduciary relationship with any Lender, and no implied
covenants (except for the implied covenant of good faith and fair dealing),
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent
and in favor of Lenders.
(b)    No individual Lender or group of Lenders shall have any right to modify
or waive, or consent to the departure of any party from any provision of any
Loan Document, or secure or enforce the Obligations. All such rights, on behalf
of Agent or any Lender or Lenders, shall be held and exercised solely by and at
the option of Agent for the benefit of Lenders. Except as expressly otherwise
provided in this Agreement or the other Loan Documents, Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or taking or refraining from taking any actions which
Agent is expressly entitled to exercise or take under this Agreement or the
other Loan Documents, including (i) the determination if and to what extent
matters or items subject to Agent’s satisfaction are acceptable or otherwise
within its discretion, (ii) the making of Agent Advances, and (iii) the exercise
of remedies under this Agreement or any other Loan Document, and any action so
taken or not taken shall be deemed consented to by Lenders.
(c)    In case of the pendency of any bankruptcy, receivership, insolvency,
liquidation, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrowers, Guarantor or any Affiliate of
Borrowers or Guarantor, no individual Lender or group of Lenders shall have the
right, and Agent (irrespective of whether the principal of the


130



--------------------------------------------------------------------------------







Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Agent shall have made any demand on
Borrowers) shall be exclusively entitled and empowered on behalf of itself and
Lenders, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their respective agents and counsel) and all other amounts due
Lenders and Agent hereunder allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, conservator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to Lenders, to pay
to Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Agent and its agents and counsel, and any other amounts due
Agent hereunder. Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by the Lenders or to authorize Agent
to vote in respect of the claims of Lenders except as approved by the Lenders in
any such proceeding.
Section 11.2    Delegation of Duties. Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to receive and rely upon advice of
counsel concerning all matters pertaining to such duties. Agent shall not be
responsible for the negligence of any agents or attorneys-in‑fact selected by it
with reasonable care.
Section 11.3    Exculpatory Provisions. Neither Agent nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person or Persons under or in connection with this Agreement or any other Loan
Document (except to the extent the same is caused by or the result of Agent’s
gross negligence, willful misconduct or intentional and material breach of this
Agreement) or (ii) responsible in any manner to any Lender for any recitals,
statements, representations or warranties made by Borrowers or Guarantor or any
officer thereof contained in any Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Loan Document or for any failure of Borrowers or
Guarantor to perform its obligations thereunder. Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrowers or Guarantor.


131



--------------------------------------------------------------------------------







Section 11.4    Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, instrument, writing, resolution,
notice, consent, certificate, certification, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the Loan
Parties), independent accountants and other experts selected by Agent. Agent
shall take any and all direction with regard to administration of the Loan
Documents from the Lenders holding such portion of the Loan as may be agreed by
the Lenders in any Co-Lender Agreement. Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with this Agreement and all actions required in
connection with such transfer shall have been taken. Notwithstanding anything to
the contrary set forth herein: (1) Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of or it shall first be
indemnified to its satisfaction by Lenders ratably in accordance with their
respective Ratable Share against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders and all future holders of all or any
interest in the Loan.
Section 11.5    Notice of Default. Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder or
under any of the other Loan Documents unless Agent shall have received notice
from a Lender or Borrowers, referring to the Loan Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice and a Default has
occurred, Agent shall promptly give notice thereof to Lenders. Agent shall take
such action with respect to such Default or Event of Default as may be agreed by
Agent and Lenders separately in any Co-Lender Agreement; provided that unless
and until Agent shall have received such directions, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of Lenders.
Section 11.6    Non‑Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither Agent nor any of its respective officers, directors,
employees, agents, attorneys‑in‑fact or Affiliates have made any representations
or warranties to it and that no act by Agent hereafter taken, including any
review of the affairs of Borrowers or Guarantor or any Affiliate of Borrowers or
Guarantor, shall be deemed to constitute any representation or warranty by Agent
to any Lender. Each Lender represents to Agent that it has, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower Parties and their Affiliates and
made its own decision to make its Ratable Share of the Loan hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems


132



--------------------------------------------------------------------------------







necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by Agent hereunder, Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Borrower Party or any Affiliate
of any Borrower Party that may come into the possession of Agent or any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates.
Section 11.7    Indemnification. Lenders agree to indemnify Agent in its
capacity as such (to the extent not reimbursed by Borrowers and without limiting
the obligation of Borrowers to do so), ratably according to their respective
Ratable Share on the date on which indemnification is sought under this Section
11.7 (or, if indemnification is sought after the date upon which the Loan shall
have been paid in full, ratably in accordance with such Ratable Share
immediately prior to such date), for, and to save Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of, the Loan, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by Agent under or in connection with any of the
foregoing, except to the extent the same is caused by or the result of Agent’s
gross negligence, willful misconduct or intentional and material breach of this
Agreement. The provisions of this Section 11.7 shall survive the payment of the
Obligations and the termination of this Agreement.
Section 11.8    Agent in Its Individual Capacity. Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Borrower Party or any Affiliate of any Borrower Party as though Agent
were not an agent hereunder. With respect to the Ratable Share of the Loan made
or held by it at any time, Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an agent, and the terms “Lender” and “Lenders” shall
include Agent in its individual capacity.
Section 11.9    Appraisals. Agent may, at its option, commission one or more new
and/or updated appraisals from time to time after the Closing Date; provided,
however, that Borrowers shall only be required to reimburse Agent for such new
and/or updated appraisal (A) not more than one (1) time annually unless (1) an
Event of Default is continuing or (2) there is, in Agent’s reasonable judgment,
a material adverse change in the Properties or the market conditions related to
the Properties, (B) in connection with Section 2.7 hereof and (C) at any time
such appraisal is required by applicable law or regulatory requirements.
Section 11.10    Ratable Share. (i) The liabilities of Lenders shall be several
and not joint, (ii) no Lender shall be responsible for the obligations of any
other Lender, and (iii) each Lender shall be liable to Borrowers only for its
respective Ratable Share of the Loan. Notwithstanding anything to the contrary
herein, all indemnities by Borrowers and obligations for costs, expenses,
damages or advances set forth herein shall run to and benefit each Lender in
accordance with its Ratable Share.


133



--------------------------------------------------------------------------------







Section 11.11    Modifications to Article 11. Borrowers, Agent and Lenders
acknowledge and agree that the provisions of this Article 11 solely govern the
relationship among the Lenders and Agent and do not alter or otherwise modify
the provisions of this Agreement applicable to Borrowers or otherwise apply to
Borrowers. The provisions of this Article 11 may be modified without Borrowers’
consent so long as such modifications do not alter any of Borrowers’ rights or
obligations under this Agreement or any of the other Loan Documents or otherwise
alter the economic terms of the Loan or the Loan Documents in any manner.
Section 11.12    Successor Agents. Agent may resign as Agent under the Loan
Documents upon five (5) days’ notice to Lenders and Borrowers. If Agent shall
resign, then the Lender shall appoint a successor Agent. The term “Agent” shall
mean each such successor Agent, effective upon its appointment, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any of the Loan Documents or successors thereto.
After any retiring Agent’s resignation hereunder as Agent, the provisions of the
Loan Documents shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under the Loan Documents. In no event shall
there be more than one Agent hereunder.
Section 11.13    Limitations on Agent’s Liability. No syndication agents,
arranger, or book running manager, in such capacities, shall have any right,
power, obligation, liability, responsibility or duty under this Agreement.
Section 11.14    Co-Lender Agreement. Borrowers hereby acknowledge and agree
that any one or more co-lender agreements may at any time be entered into
between Agent and any or all Lenders (each, a “Co-Lender Agreement”) pursuant to
which, among other things, the Lenders shall agree upon rights of the Lenders as
among themselves and the manner in which Agent shall administer the Loan. Any
Co-Lender Agreement will be solely for the benefit of Agent and the applicable
Lenders, and neither any Borrower Party nor any other Person shall be a
third-party beneficiary of any of the provisions therein, or have any rights
thereunder or be entitled to rely on any of the provisions contained therein.
Neither Agent nor any Lenders shall have any obligation to disclose to any
Borrower Party or any of its Affiliates the contents of any Co-Lender Agreement.
The Borrower Party’s obligations under the Loan Documents are and will be
independent of any Co-Lender Agreement and shall remain unmodified by the
provisions thereof (although Borrowers acknowledge that with respect to certain
approvals, calculations and other decisions hereunder, any Co-Lender Agreement
may require Agent to consult with or receive the approval of one or more Lenders
prior to providing its own approval or determination regarding the same).
Section 11.15    Pan Am Property. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, with respect to any
consent or approval required to be obtained from Agent under this Agreement or
any other Loan Document with respect to the Pan Am Property (including, without
limitation, under Sections 4.11, 4.12, 4.13, 4.14, 4.15, 4.33 and 4.37 hereof),
or any determination otherwise made by Agent with respect to the Pan Am Property
(including without limitation, determinations made under Sections 5.2, 5.3 or
5.4 hereof), such matters shall also require the prior written consent of DQ
Lender 1.  All requests for Agent’s consent sent via email pursuant to Sections
4.9 and 4.11 with respect to the Pan Am Property shall also be sent to DQ Lender
1’s representative at naoki@donki.co.jp.


134



--------------------------------------------------------------------------------









[NO FURTHER TEXT ON THIS PAGE]




135



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
AGENT:
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., a Delaware limited partnership,
individually and as Agent for one or more Lenders
By:
/s/ Gaurav Seth    
Name: Gaurav Seth
Title: Senior Vice President



LENDERS:
SPECIAL SITUATIONS INVESTING GROUP II, LLC, a Delaware limited liability company
By:
/s/ Gaurav Seth    
Name: Gaurav Seth
Title: Senior Vice President



[signatures continue on following pages]


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------







DON QUIJOTE HOLDINGS CO., LTD.,
a Japan corporation
By:
/s/ Naoki Yoshida    
Name: Naoki Yoshida
Title: Senior Managing Director & CCO





DON QUIJOTE (USA) CO., LTD.,
a Hawaii corporation
By:
/s/ Reid Matsumoto    
Name: Reid Matsumoto
Title: Chief Administrative Officer



[signatures continue on following page]




[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------






BORROWERS:
DAVIES PACIFIC, LLC
a Delaware limited liability company
By:    DPC Mezzanine, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





PAN AM I, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine I, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




PAN AM II, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine II, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President








[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





PAN AM III, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine III, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




PAN AM IV, LLC
a Delaware limited liability company
By:    Pan Am Mezzanine IV, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




 


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





WATERFRONT A, LLC
a Delaware limited liability company
By:    WFP Mezzanine A, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




WATERFRONT B, LLC
a Delaware limited liability company
By:    WFP Mezzanine B, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President








[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





WATERFRONT C, LLC
a Delaware limited liability company
By:    WFP Mezzanine C, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




WATERFRONT D, LLC
a Delaware limited liability company
By:    WFP Mezzanine D, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President








[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------





WATERFRONT E, LLC
a Delaware limited liability company
By:    WFP Mezzanine E, LLC
a Delaware limited liability company
Its Sole Equity Member
By:    Pacific Office Properties, L.P.
a Delaware limited partnership
Its Sole Equity Member
By:    Pacific Office Properties Trust, Inc.
a Maryland corporation
Its General Partner




By:    /s/ Lawrence J. Taff    
Lawrence J. Taff
Its President




[Signature Page to Loan Agreement]